

EXHIBIT 10.1


EXECUTION VERSION






Published CUSIP Number: 03662YAC2




CREDIT AGREEMENT
 
Dated as of February 22, 2019
 
among
ANSYS, INC.,


as the Borrower,
 
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and an L/C Issuer,
 
JPMORGAN CHASE BANK, N.A.,
CITIBANK, N.A.
and
PNC BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents,
 
FIFTH THIRD BANK,
FIRST NATIONAL BANK OF PENNSYLVANIA
and
MUFG BANK LTD.,
as Co-Documentation Agents
 
and
THE OTHER L/C ISSUERS AND LENDERS PARTY HERETO
 
 
Arranged By:
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
JPMORGAN CHASE BANK, N.A.,
CITIBANK, N.A.
and
PNC CAPITAL MARKETS LLC,
as Joint Lead Arrangers and Joint Bookrunners
 










--------------------------------------------------------------------------------







TABLE OF CONTENTS


Section    Page





ARTICLE I DEFINITIONS AND ACCOUNTING TERMS    1
1.01
Defined Terms    1

1.02
Other Interpretive Provisions    26

1.03
Accounting Terms    27

1.04
Rounding    28

1.05
Times of Day; Rates    28

1.06
Letter of Credit Amounts    28

1.07
Timing of Payment or Performance    28

ARTICLE II THE REVOLVING COMMITMENTS AND CREDIT EXTENSIONS    28
2.01
Revolving Commitments    28

2.02
Borrowings, Conversions and Continuations of Committed Revolving Loans     29

2.03
Letters of Credit    30

2.04
Swing Line Loans    38

2.05
Prepayments    40

2.06
Termination or Reduction of Aggregate Revolving Commitments    41

2.07
Repayment of Loans    42

2.08
Interest    42

2.09
Fees    42

2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate    
43

2.11
Evidence of Debt    44

2.12
Payments Generally; Administrative Agent’s Clawback    44

2.13
Sharing of Payments by Lenders    46

2.14
Increases in Aggregate Revolving Commitments    46

2.15
Cash Collateral    48

2.16
Defaulting Lenders    49

2.17
Extension of Maturity Date    51

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY    52
3.01
Taxes    52

3.02
Illegality    57

3.03
Inability to Determine Rates    57

3.04
Increased Costs    59

3.05
Compensation for Losses    61

3.06
Mitigation Obligations; Replacement of Lenders    61

3.07
Survival    62

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS    62
4.01
Conditions Precedent to Effectiveness and the Initial Credit Extensions    62

4.02
Conditions to all Credit Extensions    63

ARTICLE V REPRESENTATIONS AND WARRANTIES    64
5.01
Existence, Qualification and Power    64






--------------------------------------------------------------------------------




5.02
Authorization; No Contravention    64

5.03
Governmental Authorization    64

5.04
Binding Effect    64

5.05
Financial Statements; No Material Adverse Effect    65

5.06
Litigation    65

5.07
No Default    65

5.08
Ownership of Property    65

5.09
Environmental Compliance    65

5.10
Insurance    65

5.11
Taxes    66

5.12
ERISA Compliance    66

5.13
Margin Regulations; Investment Company Act    66

5.14
Disclosure    67

5.15
Compliance with Laws    67

5.16
Intellectual Property; Licenses, Etc    67

5.17
Solvency    67

5.18
OFAC Representation.    67

5.19
Anti-Corruption Laws    68

5.20
EEA Financial Institutions    68

ARTICLE VI AFFIRMATIVE COVENANTS    68
6.01
Financial Statements    68

6.02
Certificates; Other Information    69

6.03
Notices    70

6.04
Payment of Taxes    70

6.05
Preservation of Existence, Etc    71

6.06
Maintenance of Properties    71

6.07
Maintenance of Insurance    71

6.08
Compliance with Laws    71

6.09
Books and Records    71

6.10
Inspection Rights    71

6.11
Use of Proceeds    72

6.12
Sanctions and Anti-Corruption Laws    72

ARTICLE VII NEGATIVE COVENANTS    72
7.01
Liens    72

7.02
Indebtedness    74

7.03
Fundamental Changes    76

7.04
Change in Nature of Business    76

7.05
Transactions with Affiliates    76

7.06
Use of Proceeds    76

7.07
Financial Covenant    76

7.08
Change in Fiscal Year    77

7.09
Sanctions    77

7.10Anti-Corruption Laws    77
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES    77
8.01
Events of Default    77






--------------------------------------------------------------------------------




8.02
Remedies Upon Event of Default    79

8.03
Application of Funds    79

ARTICLE IX ADMINISTRATIVE AGENT    80
9.01
Appointment and Authority.    80

9.02
Rights as a Lender    80

9.03
Exculpatory Provisions    80

9.04
Reliance by Administrative Agent    81

9.05
Delegation of Duties    82

9.06
Resignation of Administrative Agent    82

9.07
Non-Reliance on Administrative Agent and Other Lenders    84

9.08
No Other Duties, Etc    84

9.09
Administrative Agent May File Proofs of Claim    84

9.10
Collateral Matters    85

9.11
Certain ERISA Matters    85

ARTICLE X MISCELLANEOUS    86
10.01
Amendments, Etc    86

10.02
Notices; Effectiveness; Electronic Communication    88

10.03
No Waiver; Cumulative Remedies; Enforcement    90

10.04
Expenses; Indemnity; Damage Waiver    90

10.05
Payments Set Aside    92

10.06
Successors and Assigns    92

10.07
Treatment of Certain Information; Confidentiality    98

10.08
Right of Setoff    99

10.09
Interest Rate Limitation    100

10.10
Counterparts; Integration; Effectiveness    100

10.11
Survival of Representations and Warranties    100

10.12
Severability    100

10.13
Replacement of Lenders    100

10.14
Governing Law; Jurisdiction; Etc    101

10.15
Waiver of Jury Trial    103

10.16
No Advisory or Fiduciary Responsibility    103

10.17
USA PATRIOT Act Notice    103

10.18
Electronic Execution of Assignments and Certain Other Documents    103

10.19
Time of the Essence    104

10.20
Entire Agreement    104

10.21
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    104








--------------------------------------------------------------------------------





SCHEDULES


2.01    Revolving Commitments and Applicable Percentages; L/C Commitments
7.01
Existing Liens

7.02
Existing Indebtedness

10.02    Administrative Agent’s Office; Certain Addresses for Notices


EXHIBITS


Form of


A    Committed Revolving Loan Notice B    Swing Line Loan Notice
C    Notice of Loan Prepayment D-1    Revolving Note
D-2    Swing Line Note
E
Compliance Certificate

FU.S. Tax Compliance Certificates G    Assignment and Assumption






































































iv





--------------------------------------------------------------------------------





CREDIT AGREEMENT


This CREDIT AGREEMENT (this “Agreement”) is entered into, as of February 22,
2019, among ANSYS, Inc., a Delaware corporation (the “Borrower”), each Lender
from time to time party hereto, Bank of America, N.A., as Administrative Agent,
Swing Line Lender and an L/C Issuer, and the other L/C Issuers party hereto.


The Borrower has requested that the Lenders provide the credit facility set
forth herein, and the Lenders are willing to do so on the terms and conditions
set forth herein.


In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS


1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:


“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of either (a) all or any
substantial portion of the property of, or a line of business or division of,
another Person, or (b) at least a majority of the voting stock of another
Person, in each case whether or not involving a merger or consolidation with
such other Person.


“Additional Lender” has the meaning specified in Section 2.14(c).


“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.


“Administrative Agent’s Office” means (a) the Administrative Agent’s address as
set forth on Schedule 10.02, or such other address as the Administrative Agent
may from time to time notify to the Borrower and the Lenders in writing, and (b)
the Administrative Agent’s account separately disclosed in writing by the
Administrative Agent to the Borrower and the Lenders from time to time.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
approved by the Administrative Agent.


“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.


“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The aggregate principal amount of the Aggregate Revolving Commitments
in effect on the Closing Date is FIVE HUNDRED MILLION and No/100 DOLLARS
($500,000,000.00).


“Agreement” means this Credit Agreement.


“Anniversary Date” has the meaning specified in Section 2.17(a).







--------------------------------------------------------------------------------





“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Revolving
Commitments represented by such Lender’s Revolving Commitment at such time,
subject to adjustment as provided in Section 2.16; provided, that, if the
commitment of each Lender to make Committed Revolving Loans and the obligation
of each L/C Issuer to make L/C Credit Extensions has been terminated pursuant to
Section 8.02, or if the Aggregate Revolving Commitments have expired or been
terminated pursuant to Section 2.06, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments. The
Applicable Percentage of each Lender, after giving effect to this Agreement
(along with any amendments made hereto and any increases in the Aggregate
Revolving Commitments pursuant to Section 2.14 hereof), is set forth opposite
the name of such Lender on Schedule 2.01, as it may change from time to time in
accordance with the terms hereof.


“Applicable Rate” means, with respect to Committed Revolving Loans, Swing Line
Loans, the Letter of Credit Fee and the Commitment Fee, the following
percentages per annum, based upon the Consolidated Leverage Ratio as of the end
of any fiscal quarter of the Borrower for the most recently-ended four quarter
period as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(a):


Pricing Level
Consolidated Leverage Ratio
Commitment
Fee
Eurodollar Rate Loans
Base Rate Committed
Revolving Loans
Letter of Credit Fee
1
< 1.00 to 1.0
0.110%
1.125%
0.125%
1.125%
2
> 1.00 to 1.0 but
< 2.00 to 1.0
0.150%
1.250%
0.250%
1.250%
3
> 2.00 to 1.0 but
< 3.00 to 1.0
0.200%
1.375%
0.375%
1.375%
4
> 3.00 to 1.0 but
< 3.50 to 1.0
0.250%
1.500%
0.500%
1.500%
5
> 3.50 to 1.0
0.300%
1.750%
0.750%
1.750%



provided, that, the Applicable Rate in effect from the Closing Date until the
date that is the earlier of (a) the first Business Day immediately following the
date a Compliance Certificate is delivered pursuant to Section 6.02(a) for the
fiscal quarter ending June 30, 2019, and (b) the Ratings Achievement Date, shall
be determined based upon Pricing Level 1. Thereafter, the Applicable Rate for
any day shall be the percentages per annum set forth in the table below
determined by reference to the numerically lower of (i) the Pricing Level
corresponding to the Debt Ratings as in effect on such day, and (ii) the Pricing
Level corresponding to the Consolidated Leverage Ratio as of the end of any
fiscal quarter of the Borrower for the most recently-ended four quarter period
as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(a) on or prior to such day:







--------------------------------------------------------------------------------






Pricing Level
Consolidated Leverage Ratio
Debt
Ratings
(S&P/ Moody’s /
Fitch)


Commitment Fee
Eurodollar Rate Loans
Base Rate Committed Revolving
Loans
Letter of Credit
Fee
1
< 1.00 to 1.0
> BBB+ / Baa1 / BBB+
0.0011%
1.125%
0.125%
1.125%

2
> 1.00 to 1.0
but < 2.00 to
1.0


BBB / Baa2 / BBB

0.150%

1.250%

0.250%

1.250%

3
> 2.00 to 1.0
but < 3.00 to 1.0
BBB- / Baa3 / BBB-

0.200%

1.375%

0.375%

1.375%

4
> 3.00 to 1.0
but < 3.50 to 1.0

BB+ / Ba1 / BB+

0.250%

1.500%

0.500%

1.500%

5
> 3.50 to 1.0
< BB / Ba2 / BB
0.300%
1.750%
0.750%
1.750%



provided, that, (A) if a Compliance Certificate is not delivered when due in
accordance with Section 6.02(a), then Pricing Level 5 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the first
Business Day following the date on which such Compliance Certificate is
delivered in accordance with Section 6.02(a),
(B)to the extent the Pricing Level corresponding to the Debt Ratings as in
effect on such day is two or more levels different than the Pricing Level
corresponding to the Consolidated Leverage Ratio as of the end of any fiscal
quarter of the Borrower for the most recently-ended four quarter period as set
forth in the most recent Compliance Certificate received by the Administrative
Agent pursuant to Section 6.02(a), the Applicable Rate for such day shall be
determined by reference to the Pricing Level that is one level above
(numerically lower) the lower (numerically higher) of the Pricing Level
corresponding to the Debt Ratings as in effect on such day and the Pricing Level
corresponding to the Consolidated Leverage Ratio as of the end of any fiscal
quarter of the Borrower for the most recently-ended four quarter period as set
forth in the most recent Compliance Certificate received by the Administrative
Agent pursuant to Section 6.02(a), and
(C)if at any time there is (1) only one Debt Rating, or (2) no Debt Rating,
then, in either case, the Applicable Rate shall be determined by reference to
the Pricing Level corresponding to the Consolidated Leverage Ratio as of the end
of any fiscal quarter of the Borrower for the most recently-ended four quarter
period as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(a). Any increase or decrease in
the Applicable Rate (x) resulting from a change in the Consolidated Leverage
Ratio shall become effective as of the first Business Day immediately following
the date a Compliance Certificate is delivered pursuant to Section 6.02(a), and
(y) resulting from a publicly announced change in the Debt Ratings shall be
effective as of the date on which such change is publicly announced.
Notwithstanding anything to the contrary contained in this definition, at any
time the Applicable Rate is determined by reference to the Consolidated Leverage
Ratio, the determination of the Applicable Rate for any such period shall be
subject to the provisions of Section 2.10(b).









--------------------------------------------------------------------------------





“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Arranger” means each of MLPF&S (or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the Closing Date), JPMorgan, Citibank and PNCCM, each in its capacity as a joint
lead arranger and a joint bookrunner.


“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.


“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease Obligation of any Person, the capitalized amount thereof that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, (b) in respect of any Synthetic Lease Obligation of any
Person, the capitalized amount of the remaining lease payments under the
relevant lease that would appear on a balance sheet of such Person prepared as
of such date in accordance with GAAP if such lease were accounted for as a
capital lease, and (c) in respect of any Securitization Transaction entered into
by any Person, the outstanding principal amount of such financing that would
appear on a balance sheet of such Person prepared on such date in accordance
with GAAP if the sale or transfer of assets that are subject thereto were
accounted for as a secured loan.


“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2017,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.


“Auto-Extension Letter of Credit” has the meaning specified in Section 2.03(b).


“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Revolving Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of each L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Bank of America” means Bank of America, N.A. and its successors.







--------------------------------------------------------------------------------




“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus one-half of one percent (0.50%), (b) the rate
of interest in effect for such day as publicly announced from time to time by
Bank of America as its “prime rate,” and (c) the Eurodollar Rate plus one
percent (1.00%); provided, that, if the Base Rate shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change. If the Base Rate is
being used as an alternate rate of interest pursuant to Section 3.03, then the
Base Rate shall be the greater of clauses
(a) and (b) above and shall be determined without reference to clause (c) above.


“Base Rate Committed Revolving Loan” means a Committed Revolving Loan that bears
interest based on the Base Rate.


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code, or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.


“Board of Directors” means (a) with respect to a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board, (b) with respect to a partnership, the Board of Directors
of the general partner of the partnership, (c) with respect to a limited
liability company, the managing member or members or any controlling committee
of managing members thereof or if not member-managed, the managers thereof or
any committee of managing members or managers thereof duly authorized to act on
behalf of such Persons, and (d) with respect to any other Person, the board or
committee of such Person serving a similar function.


“Borrower” has the meaning specified in the introductory paragraph hereto.


“Borrower Materials” has the meaning specified in Section 6.02.


“Borrowing” means a Committed Revolving Borrowing or a Swing Line Borrowing, as
the context may require.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
day on which dealings in Dollar deposits are conducted by and between banks in
the London interbank eurodollar market.


“Capitalized Lease Obligation” means the monetary obligation of a Person under
any lease of any property by such Person as lessee which would, in accordance
with GAAP, be required to be accounted for as a capital lease on the balance
sheet of such Person.







--------------------------------------------------------------------------------




“Cash Collateralize” or “Cash Collateralized” means to pledge and deposit with
or deliver to the Administrative Agent, for the benefit of one or more of the
L/C Issuers or the Lenders, as collateral for L/C Obligations or obligations of
the Lenders to fund participations in respect of L/C Obligations, cash or
deposit account balances or, if the Administrative Agent and the applicable L/C
Issuers shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the applicable L/C Issuers. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.


“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any applicable Law, (b) any
change in any applicable Law or in the administration, interpretation,
implementation or application thereof by any Governmental Authority, or
(c)the making or issuance of any request, rule, guideline or directive (whether
or not having the force of Law) by any Governmental Authority; provided, that,
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith or in the implementation
thereof, and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, issued or implemented.




“Change of Control” means an event or series of events by which:


(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of forty percent (40%) or more of the Equity Interests of the
Borrower entitled to vote for members of the Board of Directors of the Borrower
on a fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or







--------------------------------------------------------------------------------





(b)    during any period of twenty-four (24) consecutive months, a majority of
the members of the Board of Directors of the Borrower cease to be composed of
individuals (i) who were members of the Board of Directors of the Borrower on
the first day of such period, (ii) whose election or nomination to the Board of
Directors of the Borrower was approved by individuals referred to in clause (i)
above constituting at the time of such election or nomination at least a
majority of that Board of Directors, or (iii) whose election or nomination to
the Board of Directors of the Borrower was approved by individuals referred to
in clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that Board of Directors.


“Citibank” means Citibank, N.A.


“Closing Date” means February 22, 2019.


“Code” means the Internal Revenue Code of 1986.


“Commitment Fee” has the meaning specified in Section 2.09(a).


“Committed Revolving Borrowing” means a borrowing consisting of simultaneous
Committed Revolving Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.


“Committed Revolving Loan” has the meaning specified in Section 2.01.


“Committed Revolving Loan Notice” means a notice of (a) a Committed Revolving
Borrowing, (b) a conversion of Committed Revolving Loans from one Type to the
other, or (c) a continuation of Eurodollar Rate Loans, pursuant to Section
2.02(a), which shall be substantially in the form of Exhibit A or such other
form as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer.


“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to: (a) Consolidated Net
Income for such period; plus (b) the following,







--------------------------------------------------------------------------------





without duplication, to the extent deducted in calculating such Consolidated Net
Income: (i) Consolidated Interest Charges for such period; (ii) the provision
for federal, state, local and foreign income taxes payable by the Borrower and
its Subsidiaries for such period, including any franchise taxes or other taxes
based on income, profits or capital; (iii) depreciation and amortization expense
of the Borrower and its Subsidiaries for such period; (iv) non-cash charges or
expenses of the Borrower and its Subsidiaries for such period in connection with
any equity plan or stock-based compensation plan, any other management or
employee benefit plan or agreement, or any stock subscription or shareholder
agreement (including any non-cash charges or expenses of the Borrower and its
Subsidiaries in connection with the granting of any restricted stock units); (v)
infrequent or unusual losses, charges or expenses of the Borrower and its
Subsidiaries for such period; (vi) any non-cash charges, expenses, or losses of
the Borrower and its Subsidiaries for such period; provided, that, if any such
non-cash charge, expense or loss represents an accrual or reserve for a cash
expenditure in a future period, then such cash expenditure in such future period
shall be subtracted from Consolidated EBITDA pursuant to clause (c)(iv) below
when paid; (vii) any fees, costs and expenses (including any transaction or
retention bonus or similar payment) incurred by the Borrower and its
Subsidiaries during such period, or any amortization thereof for such period, in
connection with any Acquisition, any investment, any recapitalization, any
Disposition, any issuance or repayment of Indebtedness, any issuance of Equity
Interests, or any amendment, modification, waiver, or refinancing relating to
any document governing any Indebtedness, in each case, whether or not
consummated (and, in the case of any consummated transaction, including such
transactions consummated prior to the Closing Date) and so long as such
transaction is permitted by this Agreement; provided, that, the aggregate amount
added back to Consolidated EBITDA pursuant to this clause (b)(vii) for such
period, when taken together with the aggregate amounts added back to
Consolidated EBITDA pursuant to clauses (b)(viii) and (b)(x) below for such
period, shall not exceed fifteen percent (15%) of Consolidated EBITDA
(calculated prior to giving effect to the add backs permitted pursuant to this
clause (b)(vii) and clauses (b)(viii) and (b)(x) below) for such period; (viii)
restructuring costs, charges or expenses of the Borrower and its Subsidiaries
for such period, whether or not classified as restructuring costs, charges or
expenses under GAAP (including severance costs, integration costs, restructuring
costs related to acquisitions and to closure or consolidation of facilities or
locations, facilities’ opening costs and other business optimization expenses,
curtailments or modifications to pension and post-retirement employee benefit
plans, retention or completion bonuses and any expense related to any
reconstruction, de-commissioning or reconfiguration of fixed assets for
alternate use); provided, that, the aggregate amount added back to Consolidated
EBITDA pursuant to this clause (b)(viii) for such period, when taken together
with the aggregate amounts added back to Consolidated EBITDA pursuant to clause
(b)(vii) above and clause (b)(x) below for such period, shall not exceed fifteen
percent (15%) of Consolidated EBITDA (calculated prior to giving effect to the
add backs permitted pursuant to this clause (b)(viii), clause (b)(vii) above and
clause (b)(x) below) for such period; (ix) any fees, costs or expenses incurred
by the Borrower and its Subsidiaries for such period in connection with the
entering into of the Loan Documents (and any subsequent amendment or waiver
relating thereto), and any Credit Extension to be made on the Closing Date; (x)
any loss of the Borrower and its Subsidiaries in such period related to the
early extinguishment of Indebtedness; provided, that, the aggregate amount added
back to Consolidated EBITDA pursuant to this clause (b)(x) for such period, when
taken together with the aggregate amounts added back to Consolidated EBITDA
pursuant to clauses (b)(vii) and (b)(viii) above for such period, shall not
exceed fifteen percent (15%) of Consolidated EBITDA (calculated prior to giving
effect to the add backs permitted pursuant to this clause (b)(x) and clauses
(b)(vii) and (b)(viii) above) for such period; (xi) any losses of the Borrower
and its Subsidiaries in such period resulting from any Disposition by the
Borrower or such Subsidiary outside of the ordinary course of business,
including any net loss from discontinued operations and any net loss on the
Disposition of discontinued operations; (xii) any losses of the Borrower and its
Subsidiaries in such period resulting from a change in accounting principles
during such period; (xiii) adjustments taken by the Borrower and its
Subsidiaries in such period relating to any write-downs of acquired deferred
revenue; and (xiv) any losses of the Borrower and its Subsidiaries in such
period with respect to foreign exchange transactions; minus (c) the following,
without duplication, to the extent included in





--------------------------------------------------------------------------------




calculating such Consolidated Net Income: (i) federal, state, local and foreign
income tax credits of the Borrower and its Subsidiaries for such period; (ii)
infrequent or unusual gains of the Borrower and its Subsidiaries for such
period; (iii) all non-cash income or gains of the Borrower and its Subsidiaries
for such period; (iv) all cash payments made by the Borrower and its
Subsidiaries during such period to the extent made on account of non-cash
charges, expenses, or losses added back to Consolidated EBITDA pursuant to
clause (b)(vi) above in a previous period (it being understood that this clause
(c)(iv) shall not be utilized in reversing any non-cash charges, expenses, or
losses added back to Consolidated EBITDA); (v) all gains of the Borrower and its
Subsidiaries for such period in connection with any Disposition by the Borrower
or such Subsidiary outside of the ordinary course of business, including any
gains from discontinued operations and any gains on the Disposition of
discontinued operations; (vi) all gains of the Borrower and its Subsidiaries in
such period related to the early extinguishment of Indebtedness; (vii) all gains
of the Borrower and its Subsidiaries in such period resulting from a change in
accounting principles during such period; and (viii) all gains of the Borrower
and its Subsidiaries in such period with respect to foreign exchange
transactions.







“Consolidated Funded Indebtedness” means, as to any Person, as of any date,
without duplication, the following, solely to the extent the same would be
included as indebtedness or liabilities of such Person in accordance with GAAP:
(a) Indebtedness of such Person of the type described in clauses (a), (b)
(excluding, in the case of clause (b), letters of credit to the extent there is
no overdue reimbursement obligation in respect thereof), (c), (d), and (e) of
the definition of “Indebtedness,” (b) all Guarantees of such Person in respect
of any of the Indebtedness referred to in clause (a) of this definition of
another Person, and (c) the Consolidated Funded Indebtedness of any partnership
or joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which such Person is a general partner or a joint
venturer, unless such Consolidated Funded Indebtedness is expressly made
non-recourse to such Person.


“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses for such period in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, plus (b) the portion of rent expense with
respect to such period under capital leases that is treated as interest in
accordance with GAAP, plus (c) the implied interest component of Synthetic Lease
Obligations with respect to such period.


“Consolidated Leverage Ratio” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, the ratio of (a)
Consolidated Funded Indebtedness of the Borrower and its Subsidiaries on a
consolidated basis as of such date, to (b) Consolidated EBITDA for the four
consecutive fiscal quarters of the Borrower most recently completed on or prior
to such date.


“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries on a consolidated basis for such period as
determined in accordance with GAAP.


“Consolidated Total Assets” means, as of any date of determination, the total
assets of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP as of such date.


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.







--------------------------------------------------------------------------------




“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.



“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.


“Current Maturity Date” has the meaning specified in Section 2.17(a).


“Debt Rating” means, as of any date of determination, (a) the Borrower’s
non-credit enhanced, senior unsecured long-term debt rating on such date as
determined by S&P, (b) the Borrower’s non-credit enhanced, senior unsecured
long-term debt rating on such date as determined by Moody’s, or (c) the
Borrower’s non-credit enhanced, senior unsecured long-term debt rating on such
date as determined by Fitch; provided, that, if as of any such date the
Applicable Rate is determined by reference to the Debt Ratings, (i) if as of
such date there are only two Debt Ratings, (A) if the Debt Ratings shall differ
by one Pricing Level, then the Pricing Level for the higher (i.e. the Pricing
Level that is numerically lower) of such Debt Ratings shall apply, and (B) if
the Debt Ratings differ by more than one Pricing Level, then the Pricing Level
that is one level lower (i.e. the Pricing Level that is numerically higher) than
the Pricing Level of the higher (i.e. the Pricing Level that is numerically
lower) Debt Rating shall apply, and (ii) if as of such date there are three Debt
Ratings, (A) if two of the three Debt Ratings are equivalent and the third Debt
Rating is lower (i.e. such Debt Rating corresponds to a numerically higher
Pricing Level than the other two Debt Ratings), then the Pricing Level for the
two Debt Ratings that are equivalent (i.e. the Pricing Level that is numerically
lower) shall apply, (B) if two of the three Debt Ratings are equivalent and the
third Debt Rating is higher (i.e. such Debt Rating corresponds to a numerically
lower Pricing Level than the other two Debt Ratings), then the Pricing Level for
the two Debt Ratings that are equivalent (i.e. the Pricing Level that is
numerically higher) shall apply, and (C) if all three Debt Ratings correspond to
different Pricing Levels, then the Pricing Level corresponding to the Debt
Rating that is neither the highest Debt Rating nor the lowest Debt Rating shall
apply. If the rating system of S&P, Moody’s or Fitch shall change, or if any
such rating agency shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, if such change or cessation results in having only one Debt Rating or
no Debt Rating, the Applicable Rate shall be determined by reference to the
Pricing Level corresponding to the Consolidated Leverage Ratio as of the end of
any fiscal quarter of the Borrower for the most recently-ended four quarter
period as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(a).


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto, and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate for Base Rate Committed Revolving Loans plus two percent
(2%), in each case, to the fullest extent permitted by applicable Law.







--------------------------------------------------------------------------------




“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swing Line



Lender or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit or Swing Line
Loans) within two (2) Business Days of the date when due, (b) has notified the
Borrower, the Administrative Agent, any L/C Issuer or the Swing Line Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided, that, such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by each of the Administrative Agent and the Borrower), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity, or (iii) become the subject of a Bail-In Action; provided, that, a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.16(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, each L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.


“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory itself is the subject of a Sanction.


“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.


“Disqualified Institution” means, as of any date of determination, (a) any
Person that is a competitor of the Borrower or any of its Subsidiaries that has
been identified by legal name in writing prior to such date (i) to the
Arrangers, if such identification is made prior to the Closing Date, or (ii) to
the Administrative Agent, if such identification is made on or after the Closing
Date (any such Person, a “Competitor”), or (b) any Affiliate of any Competitor
that (i) has been identified by legal name in writing prior to such date (A) to
the Arrangers, if such identification is made prior to the Closing Date, or (B)
to the Administrative Agent,





--------------------------------------------------------------------------------




if such identification is made on or after the Closing Date, or (ii) is
obviously (based solely on the similarity of the legal name of such Affiliate to
the name of the Competitor) an Affiliate of such Competitor; provided, that, (i)
the foregoing shall not apply retroactively to disqualify any Person that
previously acquired an assignment of, or participation in, the Revolving
Commitments or Loans to the extent such Person was not a Disqualified
Institution at the time of such assignment or participation, as applicable, and
(ii) the Disqualified Institutions shall not include any bona fide fixed income
investor or debt fund that is primarily engaged in, or advises funds or other
investment vehicles that are engaged in, making, purchasing, holding



or otherwise investing in commercial loans, notes, bonds and similar extensions
of credit or securities in the ordinary course of its business and whose
managers are not involved with the equity investment decisions of any other
Person described in clause (a) or clause (b) above.


“Dollar” and “$” mean lawful money of the United States.


“DQ List” has the meaning specified in Section 10.06(g).


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iv), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)). For the avoidance of
doubt, any Disqualified Institution is subject to Section 10.06(g).


“Environmental Laws” means any and all Federal, state and local statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.


“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities),
of the Borrower or any of its Subsidiaries directly or indirectly resulting from
or based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release of any
Hazardous Materials into the environment, or
(e)any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.


“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such





--------------------------------------------------------------------------------




Person, all of the securities convertible into or exchangeable for shares of
capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.


“ERISA” means the Employee Retirement Income Security Act of 1974.



“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).


“ERISA Event” means: (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
insolvent; (d) the filing of a notice of intent to terminate, the treatment of a
Pension Plan amendment as a termination under Section 4041 or 4041A of ERISA;
(e) the institution by the PBGC of proceedings to terminate a Pension Plan; (f)
the determination that any Pension Plan is considered an at-risk plan or a
notification that a Multiemployer Plan is endangered or in critical status
within the meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304
and 305 of ERISA; or (g) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Eurodollar Rate” means:


(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for Dollars for a period equal in length to such Interest Period
(“LIBOR”)) as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period;


(b)    for any interest calculation with respect to a Base Rate Committed
Revolving Loan on any date, the rate per annum equal to LIBOR, at or about 11:00
a.m., London time determined two (2) Business Days prior to such date for Dollar
deposits with a term of one month commencing that day; and


(c)    if the Eurodollar Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.


“Eurodollar Rate Loan” means a Committed Revolving Loan that bears interest at a
rate based on clause (a) of the definition of “Eurodollar Rate.”


“Event of Default” has the meaning specified in Section 8.01.





--------------------------------------------------------------------------------






“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof), or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in



a Loan or Revolving Commitment pursuant to a law in effect on the date on which
(i) such Lender acquires such interest in the Loan or Revolving Commitment
(other than pursuant to an assignment request by the Borrower under Section
10.13), or (ii) such Lender changes its Lending Office, except in each case to
the extent that pursuant to Section 3.01(a)(ii), (a)(iii) or (c), amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(e), and (d) any U.S. federal withholding taxes
imposed under FATCA.


“Extending Lender” has the meaning specified in Section 2.17(d).


“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation, rules
or official practices adopted pursuant to any intergovernmental agreement,
treaty or convention among Governmental Authorities entered into in connection
with the implementation of such sections of the Code.


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided, that,
(a) if such day is not a Business Day, the Federal Funds Rate for such day shall
be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent, and (c) if such rate shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement.


“Fee Letter” means each of (a) the letter agreement, dated as of January 16,
2019, among the Borrower, Bank of America, MLPF&S, JPMorgan, Citibank, PNC and
PNCCM, (b) the letter agreement, dated as of January 16, 2019, among the
Borrower, Bank of America and MLPF&S, (c) the letter agreement, dated as of
January 16, 2019, between the Borrower and JPMorgan, (d) the letter agreement,
dated as of January 16, 2019, between the Borrower and Citibank, and (e) the
letter agreement, dated as of January 16, 2019, between the Borrower and PNCCM.


“Fitch” means Fitch Ratings Inc., and any successor or assignee of the business
of such company in the business of rating debt.


“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.





--------------------------------------------------------------------------------






“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to each L/C Issuer, such Defaulting Lender’s Applicable Percentage of
the outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans



as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders in accordance with the terms hereof.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and subject to Section 1.03.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra- national bodies such as the European Union or the European Central Bank).


“Guarantee” means, as to any Person, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness of the kind described in the definition thereof or other obligation
payable or performable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect,
(a)to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (b) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, or (d) entered into for the purpose of assuring in any other manner
the obligee in respect of such Indebtedness or other obligation of the payment
or performance thereof or to protect such obligee against loss in respect
thereof (in whole or in part); provided, that, the term Guarantee shall not
include endorsements for collection or deposit in the ordinary course of
business. The amount of any Guarantee shall be deemed to be an amount equal to
the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.







--------------------------------------------------------------------------------




“HMT” has the meaning specified in the definition of “Sanction(s).”


“Impacted Loans” has the meaning specified in Section 3.03(a).


“Increase Effective Date” has the meaning specified in Section 2.14(d).


“Incremental Amount” means, as of any date of determination, the sum of (a)
$200,000,000, plus
(b)the aggregate principal amount of any voluntary prepayment of Committed
Revolving Loans made pursuant to Section 2.05(a) (to the extent such voluntary
prepayment is accompanied by a permanent reduction of the Aggregate Revolving
Commitments) prior to such date, except to the extent such voluntary



prepayment was funded with the proceeds of long-term Indebtedness, minus (c) the
aggregate principal amount of increases in the Aggregate Revolving Commitments
implemented pursuant to Section 2.14 prior to such date.


“Indebtedness” means, as to any Person, as of any date, without duplication, all
of the following:
(a)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, in each case, solely to the extent the same would be included as
indebtedness or liabilities of such Person in accordance with GAAP; (b) the face
amount of any letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments of such
Person; (c) all obligations of such Person to pay the deferred purchase price of
property or services, in each case, solely to the extent the same would be
included as indebtedness or liabilities of such Person in accordance with GAAP,
other than (i) trade accounts payable in the ordinary course of business, (ii)
obligations of such Person in respect of operating leases, (iii) accrued
expenses and deferred taxes incurred by such Person and paid in the ordinary
course of business (unless such accrued expenses or deferred taxes would be
included as indebtedness or liabilities of such Person in accordance with GAAP),
and (iv) any earn-out obligation or purchase price adjustment of such Person so
long as no payment is owed thereunder and such obligation is not fixed in
amount; (d) indebtedness (excluding prepaid interest thereon) secured by a Lien
(other than a Lien for taxes not yet due and payable) on property owned or being
purchased by such Person (including indebtedness arising under conditional sales
or other title retention agreements), whether or not such indebtedness shall
have been assumed by such Person or is limited in recourse (with the amount of
such indebtedness to be deemed equal to the lesser of (i) the aggregate unpaid
amount of such indebtedness, and (ii) the fair market value of the property
encumbered thereby as determined by such Person in good faith); (e) Attributable
Indebtedness of such Person; (f) all obligations of such Person to mandatorily
purchase, redeem, retire, defease or otherwise make any payment in respect of
any preferred Equity Interest in such Person or any other Person, in each case
on or prior to the date that is ninety-one (91) days following the Maturity
Date; (g) the Swap Termination Value of any Swap Contract entered into by such
Person; (h) all Guarantees of such Person in respect of any of the foregoing;
and (i) the Indebtedness of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which such
Person is a general partner or a joint venturer, unless such Indebtedness is
expressly made non-recourse to such Person.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document, and (b) to the extent not otherwise described
in clause (a), Other Taxes.


“Indemnitee” has the meaning specified in Section 10.04(b).


“Information” has the meaning specified in Section 10.07.







--------------------------------------------------------------------------------




“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Eurodollar Rate Loan and the Maturity
Date; provided, that, if any Interest Period for a Eurodollar Rate Loan exceeds
three (3) months, the respective dates that fall every three (3) months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Committed Revolving Loan and any Swing Line Loan, the
last Business Day of each March, June, September and December and the Maturity
Date.


“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3) or
six (6) months thereafter (in each case, subject to availability) as selected by
the Borrower in its Committed Revolving Loan Notice, or such other period that
is twelve (12) months or less requested by the Borrower and consented to by all
of the Lenders; provided, that: (a) any



Interest Period that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day unless such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Business Day; (b) any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and (c) no Interest Period shall extend beyond the Maturity
Date.


“IRS” means the United States Internal Revenue Service.


“ISP” means the International Standby Practices, International Chamber of
Commerce Publication No. 590 (or such later version thereof as may be in effect
at the time of the applicable L/C Credit Extension).


“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Borrower (or any Subsidiary) or in favor of such
L/C Issuer and relating to such Letter of Credit.


“JPMorgan” means JPMorgan Chase Bank, N.A.


“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Disbursement in accordance with its Applicable
Percentage.


“L/C Commitment” means, with respect to each L/C Issuer, such L/C Issuer’s
commitment to issue Letters of Credit hereunder. The initial amount of each L/C
Issuer’s L/C Commitment is set forth on Schedule 2.01, as such amount may be
adjusted from time to time in accordance with this Agreement. The L/C Commitment
of an L/C Issuer may be modified from time to time by agreement between such L/C
Issuer and the Borrower, and notified to the Administrative Agent. Upon the
effective date of the resignation of an L/C Issuer pursuant to Section 10.06(f),
the L/C Commitment of such resigning L/C Issuer shall be terminated; provided,
that, it is understood and agreed that (a) such L/C Issuer shall retain all the
rights, powers, privileges and duties of an L/C Issuer hereunder with respect to
all Letters of Credit issued by it and outstanding as of the effective date of
its resignation as an L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to fund risk participations in
Unreimbursed Amounts pursuant to Section





--------------------------------------------------------------------------------




2.03(f)), and (b) such L/C Issuer shall be required to maintain any Letter of
Credit issued by such L/C Issuer prior to the effective date of its resignation
as an L/C Issuer, until such time as such Letters of Credit are assumed or
replaced pursuant to Section 10.06(f).


“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


“L/C Disbursement” means a payment made by an L/C Issuer pursuant to a Letter of
Credit.


“L/C Issuer” means each of Bank of America, JPMorgan, Citibank and PNC, in each
case in its capacity as issuer of Letters of Credit hereunder, or any successor
issuer of Letters of Credit hereunder. Each L/C Issuer may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such L/C
Issuer, in which case the term “L/C Issuer” shall include any such Affiliate
with respect to



Letters of Credit issued by such Affiliate. Each reference herein to the “L/C
Issuer” in connection with a Letter of Credit or other matter shall be deemed to
be a reference to the relevant L/C Issuer with respect thereto.


“L/C Obligations” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, including any
automatic or scheduled increases provided for by the terms of such Letters of
Credit, determined without regard to whether any conditions to drawing could be
met at that time, plus (b) the aggregate amount of all Unreimbursed Amounts. The
L/C Obligations of any Lender at any time shall be its Applicable Percentage of
the total L/C Obligations at such time. For all purposes of this Agreement, if
on any date of determination a Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Rule 3.13 or
Rule 3.14 of the ISP or similar terms of the Letter of Credit itself, or if
compliant documents have been presented but not yet honored, such Letter of
Credit shall be deemed to be “outstanding” and “undrawn” in the amount so
remaining available to be paid, and the obligations of the Borrower and each
Lender shall remain in full force and effect until the L/C Issuers and the
Lenders shall have no further obligations to make any payments or disbursements
under any circumstances with respect to any Letter of Credit.


“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and permitted assigns and, unless the context
requires otherwise, includes the Swing Line Lender.


“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent in writing, which office may include any Affiliate of such
Lender or any domestic or foreign branch of such Lender or such Affiliate.
Unless the context otherwise requires, each reference to a Lender shall include
its applicable Lending Office.


“Letter of Credit” means any standby letter of credit issued hereunder.


“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.


“Letter of Credit Expiration Date” means the date that is five (5) Business Days
prior to the Maturity Date.


“Letter of Credit Fee” has the meaning specified in Section 2.03(j).







--------------------------------------------------------------------------------




“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$50,000,000, and (b) the amount of the Aggregate Revolving Commitments. The
Letter of Credit Sublimit is part of, and not in addition to, the Aggregate
Revolving Commitments.


“Leverage Increase Period” has the meaning specified in Section 7.07.


“LIBOR” has the meaning specified in the definition of “Eurodollar Rate.”


“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).


“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).



“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of “Base Rate,”
“Interest Period,” timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent in consultation with the Borrower, to
reflect the adoption of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement, in each case,
in the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing).


“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Revolving Loan or a Swing Line Loan.


“Loan Documents” means this Agreement (including the schedules and exhibits
hereto), each Note, each Issuer Document, each Fee Letter, any agreement
creating or perfecting rights in Cash Collateral pursuant hereto, and each other
document, instrument or agreement designated in writing by the Borrower and the
Administrative Agent as a “Loan Document.”


“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, results of operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole, (b) the rights and remedies of the
Administrative Agent or any Lender under any Loan Document, or of the ability of
the Borrower to perform its obligations under any Loan Document to which it is a
party, or (c) the legality, validity, binding effect or enforceability against
the Borrower of any Loan Document to which it is a party.


“Material Subsidiary” means, as of any date of determination, any Subsidiary
that has, as of the last day of the four consecutive fiscal quarters of the
Borrower most recently completed on or prior to such date for which financial
statements have been delivered by the Borrower pursuant to Section 6.01(a) or
(b) (or, in the case of any such determination to be made prior to the delivery
of financial statements for the fiscal quarter of the Borrower ended March 31,
2019, determined as of the last day of the four consecutive fiscal





--------------------------------------------------------------------------------




quarters of the Borrower ended September 30, 2018), total assets in excess of
five percent (5%) of the Consolidated Total Assets as of the last day of the
four consecutive fiscal quarters of the Borrower most recently completed on or
prior to such date for which financial statements have been delivered by the
Borrower pursuant to Section 6.01(a) or (b) (or, in the case of any such
determination to be made prior to the delivery of financial statements for the
fiscal quarter of the Borrower ended March 31, 2019, determined as of the last
day of the four consecutive fiscal quarters of the Borrower ended September 30,
2018).


“Maturity Date” means February 22, 2024; provided, that, if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.


“Maximum Rate” has the meaning specified in Section 10.09.


“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence



of a Defaulting Lender, an amount equal to one hundred percent (100%) of the
Fronting Exposure of the L/C Issuers with respect to Letters of Credit issued
and outstanding at such time, and (b) with respect to Cash Collateral consisting
of cash or deposit account balances provided in accordance with the provisions
of Section 2.15(a)(i) or (a)(ii) or Section 8.02, an amount equal to one hundred
percent (100%) of the Outstanding Amount of all L/C Obligations.


“MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.


“Moody’s” means Moody’s Investors Service, Inc., and any successor or assignee
of the business of such company in the business of rating debt.


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions (but, in the case of
such a plan to which the Borrower or any ERISA Affiliate no longer makes or is
obligated to make contributions, only if the Borrower has any outstanding
liability (including contingent liability, on account of an ERISA Affiliate or
otherwise)).


“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.


“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01, and (b) has been
approved by the Required Lenders.


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such
time.


“Non-Extending Lender” has the meaning specified in Section 2.17(b).


“Non-Extension Notice Date” has the meaning specified in Section 2.03(b).


“Note” means a Revolving Note or a Swing Line Note.


“Notice Date” has the meaning specified in Section 2.17(b).





--------------------------------------------------------------------------------






“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit C or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.


“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against the Borrower of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.



“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-
U.S. jurisdiction); (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).


“Outstanding Amount” means (a) with respect to Committed Revolving Loans and
Swing Line Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Committed
Revolving Loans and Swing Line Loans, as the case may be, occurring on such
date, and (b) with respect to any L/C Obligations on any date, the amount of
such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of L/C Disbursements.


“Participant” has the meaning specified in Section 10.06(d).


“Participant Register” has the meaning specified in Section 10.06(d).


“PATRIOT Act” has the meaning specified in Section 10.17.







--------------------------------------------------------------------------------




“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.


“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in Section 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.


“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan, but excluding a Multiemployer Plan) that is maintained or is
contributed to by the Borrower and any ERISA Affiliate and is either covered by
Title IV of ERISA or is subject to the minimum funding standards under Section
412 of the Code.



“Permitted Refinancing” means, with respect to any Indebtedness of any Person,
any modification, refinancing, refunding, renewal or extension of such
Indebtedness; provided, that, the principal amount thereof does not exceed the
sum of (a) the outstanding principal amount of the Indebtedness so modified,
refinanced, refunded, renewed or extended, plus (b) prepayment premiums paid by
such Person, and reasonable and customary fees and expenses incurred by such
Person, in connection with such modification, refinancing, refunding, renewal or
extension.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan, but excluding any Multiemployer Plan),
maintained by the Borrower for employees of the Borrower or any such Plan to
which the Borrower is required to contribute on behalf of any of its employees.


“Plan of Reorganization” has the meaning specified in Section 10.06(g).


“Platform” has the meaning specified in Section 6.02.


“PNC” means PNC Bank, National Association.


“PNCCM” means PNC Capital Markets LLC.


“Priority Indebtedness” means (a) unsecured Indebtedness of any Subsidiary of
the Borrower, and
(b)
Indebtedness of the Borrower or any Subsidiary of the Borrower secured by any
Lien.



“Pro Forma Basis” means, that in the calculation of (a) any financial ratio or
test hereunder, or (b) the financial covenant set forth in Section 7.07, in
connection with any transaction described in Section 1.03(d) (including the
incurrence of any Indebtedness in connection therewith), such transaction shall
be deemed to have occurred as of the first day of the most recent four fiscal
quarter period preceding the date of such transaction for which financial
statements were required to be delivered pursuant to Section 6.01(a) or Section
6.01(b). In connection with the foregoing, (i) with respect to any such
Disposition, (A) income statement and cash flow statement items (whether
positive or negative) attributable to the property disposed of shall be
excluded, and (B) Indebtedness which is retired or repaid shall be excluded and
deemed to have been retired as of the first day of the applicable period, (ii)
with respect to any Acquisition, (A) income statement and cash flow statement
items attributable to the Person or property acquired shall be included to the
extent (1) such items are not otherwise included in such income statement and
cash flow statement items for the Borrower and its Subsidiaries in accordance
with GAAP or in accordance with any defined terms set forth in Section 1.01, and
(2) such items are supported by financial statements or other information
reasonably relied upon by the Borrower, and (B) any Indebtedness incurred or
assumed by the Borrower or any Subsidiary (including the Person or property
acquired) in connection with such transaction and any Indebtedness of the





--------------------------------------------------------------------------------




Person or property acquired which is not retired in connection with such
transaction (1) shall be deemed to have been incurred as of the first day of the
applicable period, and (2) if such Indebtedness has a floating or formula rate,
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate which is or would be in effect
with respect to such Indebtedness as at the relevant date of determination, and
(iii) with respect to the incurrence of any Indebtedness, (A) such Indebtedness
shall be deemed to have been incurred as of the first day of the applicable
period, and (B) if such Indebtedness has a floating or formula rate, shall have
an implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination.



“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


“Public Lender” has the meaning specified in Section 6.02.


“Qualified Acquisition” means an Acquisition (or series of related Acquisitions
consummated in any six (6)-month period) for which the aggregate consideration
is at least $250,000,000, but only to the extent (a) at least $250,000,000 of
such consideration is funded with the proceeds of Consolidated Funded
Indebtedness, and/or (b) at least $250,000,000 of Consolidated Funded
Indebtedness is assumed by the Borrower or any Subsidiary thereof in connection
therewith; provided, that, for any Acquisition or series of Acquisitions to
qualify as a “Qualified Acquisition,” the Administrative Agent shall have
received, prior to, or concurrently with, the consummation of such Acquisition
or series of Acquisitions, a certificate from a Responsible Officer certifying
that such Acquisition or series of Acquisitions meet the criteria set forth in
this definition and notifying the Administrative Agent that the Borrower has
elected to treat such Acquisition or series of Acquisitions as a “Qualified
Acquisition.”


“Ratings Achievement Date” means the date on which the Administrative Agent
receives the Ratings Achievement Date Certification from the Borrower.


“Ratings Achievement Date Certification” means a certificate from a Responsible
Officer certifying that, as of the date of such certificate, there are at least
two Debt Ratings then in effect.


“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
the Borrower hereunder.


“Register” has the meaning specified in Section 10.06(c).


“Related Indemnified Party” of an Indemnitee means (a) any Controlling Person or
Controlled Affiliate of such Indemnitee, (b) the respective directors, officers
or employees of such Indemnitee or any of its Controlling Persons or Controlled
Affiliates, and (c) the respective agents of such Indemnitee or any of its
Controlling Persons or Controlled Affiliates, in the case of this clause (c),
acting on behalf of, or at the express instructions of, such Indemnitee,
Controlling Person or such Controlled Affiliate; provided, that, each reference
to a Controlling Person, Controlled Affiliate, director, officer or employee in
this definition pertains to a Controlling Person, Controlled Affiliate,
director, officer or employee involved in the negotiation of the Loan Documents
or the syndication of the credit facility provided for herein.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.


“Removal Effective Date” has the meaning specified in Section 9.06(b).





--------------------------------------------------------------------------------






“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.


“Request for Credit Extension” means (a) with respect to a Committed Revolving
Borrowing, or a conversion or continuation of Committed Revolving Loans, a
Committed Revolving Loan Notice, (b) with respect to an L/C Credit Extension, a
Letter of Credit Application, and (c) with respect to a Swing Line Borrowing, a
Swing Line Loan Notice.



“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than fifty percent (50)% of the Total Credit Exposures of all
Lenders. The Total Credit Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time; provided, that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or the applicable L/C Issuer, as the case may be, in making
such determination.


“Resignation Effective Date” has the meaning specified in Section 9.06(a).


“Responsible Officer” means (a) the chief executive officer, president, chief
financial officer (or principal financial officer with similar
responsibilities), treasurer, vice president, vice president of finance or
general counsel of the Borrower, (b) solely for purposes of the delivery of
secretary and/or incumbency certificates, the secretary or any assistant
secretary of the Borrower, and (c) solely for purposes of notices given pursuant
to Article II, (i) any other officer or employee of the Borrower so designated
by any Responsible Officer identified in clause (a) or clause (b) above in a
notice to the Administrative Agent, or
(ii) any other officer or employee of the Borrower designated by the Borrower
pursuant to an agreement between the Borrower and the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of the Borrower and such Responsible
Officer shall be conclusively presumed to have acted on behalf of the Borrower.
To the extent requested by the Administrative Agent, each Responsible Officer
will provide an incumbency certificate in form and substance reasonably
satisfactory to the Administrative Agent.


“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Committed Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption or other documentaton pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.


“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount of such Lender’s outstanding Committed Revolving Loans at such
time, plus such Lender’s participation in L/C Obligatons at such time, plus such
Lender’s participation in Swing Line Loans at such time.


“Revolving Note” means a promissory note made by the Borrower in favor of a
Lender evidencing Committed Revolving Loans made by such Lender, substantially
in the form of Exhibit D-1.


“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., or any successor or assignee of the business of such division in the
business of rating debt.







--------------------------------------------------------------------------------




“Sale and Leaseback Transaction” means, with respect to any Person, any
arrangement, directly or indirectly, whereby such Person shall sell or transfer
any property used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.


“Sanction(s)” means any sanction administered or enforced by the United States
Government (including OFAC), the United Nations Security Council, the European
Union, any European Union member state, Her Majesty’s Treasury (“HMT”) or other
relevant sanctions authority.


“Scheduled Unavailability Date” has the meaning specified in Section 3.03(c).



“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.


“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature,
(d) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital, and (e) such Person is able to pay its
debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business. The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that would
reasonably be expected to become an actual or matured liability.


“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower (whether direct or indirect).


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by,





--------------------------------------------------------------------------------




any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).



“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.


“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.


“Swing Line Loan” has the meaning specified in Section 2.04(a).


“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer.


“Swing Line Note” means a promissory note made by the Borrower in favor of the
Swing Line Lender evidencing Swing Line Loans made by the Swing Line Lender,
substantially in the form of Exhibit D-2.


“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000.00,
and (b) the Aggregate Revolving Commitments. The Swing Line Sublimit is part of,
and not in addition to, the Aggregate Revolving Commitments.


“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Termination Date” means the date on which (a) the Aggregate Revolving
Commitments have expired or terminated, (b) all Loans and Obligations hereunder
(other than contingent indemnification obligations for which no claim or demand
has been made) have been paid in full, and (c) all Letters of Credit have
expired or have been terminated (or have been Cash Collateralized or
back-stopped by a letter of credit or otherwise in a manner reasonably
satisfactory to the Administrative Agent and the applicable L/C Issuer).


“Threshold Amount” means $100,000,000.







--------------------------------------------------------------------------------




“Total Credit Exposure” means, as to any Lender at any time, the unused
Revolving Commitment of such Lender at such time, plus the Revolving Credit
Exposure of such Lender at such time.


“Total Outstandings” means the aggregate Outstanding Amount of all Committed
Revolving Loans, all Swing Line Loans and all L/C Obligations.


“Type” means, with respect to a Committed Revolving Loan, its character as a
Base Rate Committed Revolving Loan or a Eurodollar Rate Loan.


“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New
York.



“United States” and “U.S.” mean the United States of America.


“Unreimbursed Amount” has the meaning specified in Section 2.03(f).


“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.


“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).


“Withholding Agent” means the Borrower and the Administrative Agent.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:


(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, amended and restated, supplemented or otherwise modified or extended,
replaced or refinanced, including by way of any supplement or joinder agreement
(subject to any restrictions on such amendments, restatements, amendments and
restatements, supplements, modifications, extensions, replacements or
refinancings set forth herein or in any other Loan Document), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “herein,” “hereof” and “hereunder,” and words
of similar import when used in any Loan Document, shall be construed to refer to
such Loan Document in its entirety and not to any particular provision thereof,
(iv) all references in a Loan Document to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, restated, amended and restated,





--------------------------------------------------------------------------------




modified or supplemented from time to time, (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (vii) definitions given in singular
form shall, when used in their plural form, mean a collective reference to each
such person, place or thing and definitions given in plural form shall, when
used in their singular form, mean an (or the applicable) individual person place
or thing among the group of persons, places or things defined.


(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”



(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


(d)    Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).


1.03
Accounting Terms.



(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, as in
effect from time to time, except as otherwise specifically prescribed herein.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made: (i) without giving effect
to any election under Accounting Standards Codification 825 (or any other
Financial Accounting Standard or Accounting Standards Codification having a
similar result or effect) to value any Indebtedness or other liabilities of the
Borrower or any Subsidiary at “fair value,” as defined therein; and (ii) without
giving effect to any change in accounting for leases pursuant to GAAP resulting
from the implementation of Financial Accounting Standards Board ASU No. 2016-02,
Leases (Topic 842) (and, for the avoidance of doubt, (x) the terms “operating
lease,” “capital lease” and “Capitalized Lease Obligation” shall be interpreted
without giving effect to any change in accounting for leases pursuant to GAAP
resulting from the implementation of Financial Accounting Standards Board ASU
No. 2016-02, Leases (Topic 842), and (y) the amount of Consolidated Total Assets
at any time shall be determined without giving effect to any change in
accounting for leases pursuant to GAAP resulting from the implementation of
Financial Accounting Standards Board ASU No. 2016-02, Leases (Topic 842));
provided, that, for purposes of this clause (ii), in connection with the
computation of any amount or ratios referred to herein, the Borrower shall
provide to the Administrative Agent financial statements and other customary
documentation as may reasonably be requested by the Administrative Agent or any
Lender to reconcile calculations of such amount or ratio with the financial
statements delivered by the Borrower pursuant to Section 6.01(a) or Section
6.01(b).





--------------------------------------------------------------------------------






(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent and the Borrower shall negotiate in good faith to amend
such ratio or requirement (without the payment of any amendment or similar fee)
to preserve the original intent thereof in light of such change in GAAP (subject
to the approval of the Required Lenders); provided, that, until so amended, (i)
such ratio or requirement shall continue to be computed in accordance with GAAP
prior to such change therein, and (ii) the Borrower shall provide to the
Administrative Agent (for distribution to the Lenders) financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.



(c)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each material variable interest entity that the Borrower is required to
consolidate pursuant to FASB Accounting Standards Codification 810 –
Consolidation of Variable Interest Entities: an interpretation of ARB No. 51
(January 2003) as if such variable interest entity were a Subsidiary as defined
herein.


(d)    Calculations. Notwithstanding the above, the parties hereto acknowledge
and agree that all calculations of financial ratios and tests or the financial
covenant in Section 7.07 (including for purposes of determining the Applicable
Rate) for any period shall be made on a Pro Forma Basis with respect to (i) any
Disposition of all of the Equity Interests of, or all or substantially all of
the assets of, a Subsidiary, occurring during such period, (ii) any Disposition
of a line of business or division of the Borrower or any Subsidiary occurring
during such period, (iii) any Acquisition consummated in such period, and (iv)
the incurrence of any Indebtedness in such period.


1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).


1.05    Times of Day; Rates. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable). The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Rate” or with respect to any comparable
or successor rate thereto.


1.06    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, that, with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.


1.07    Timing of Payment or Performance. When payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in the definition of “Interest Period”) or





--------------------------------------------------------------------------------




performance shall extend to the immediately succeeding Business Day, and, in the
case of any payment accruing interest or fees, interest or fees thereon shall be
payable for the period of such extension.


ARTICLE II


THE REVOLVING COMMITMENTS AND CREDIT EXTENSIONS


2.01
Revolving Commitments.



Subject to the terms and conditions set forth herein, each Lender severally
agrees to make revolving loans (each such loan, a “Committed Revolving Loan”) to
the Borrower in Dollars from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Commitment; provided, that,
after giving effect to any



Committed Revolving Borrowing, (i) the Total Outstandings shall not exceed the
Aggregate Revolving Commitments, and (ii) the Revolving Credit Exposure of any
Lender shall not exceed such Lender’s Revolving Commitment. Within the limits of
each Lender’s Revolving Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01. Committed Revolving Loans
may be Base Rate Committed Revolving Loans or Eurodollar Rate Loans, as further
provided herein; provided, that, all Committed Revolving Borrowings made on the
Closing Date shall be made as Base Rate Committed Revolving Loans, unless the
Borrower submits a funding indemnity letter, in form and substance satisfactory
to the Administrative Agent, at least three (3) Business Days prior to the
Closing Date, for any Eurodollar Rate Loans requested to be made on the Closing
Date.


2.02
Borrowings, Conversions and Continuations of Committed Revolving Loans.



(a)    Each Committed Revolving Borrowing, each conversion of Committed
Revolving Loans from one Type to the other, and each continuation of Eurodollar
Rate Loans shall be made upon the Borrower’s irrevocable notice to the
Administrative Agent, which may be given by telephone or a Committed Revolving
Loan Notice; provided, that, any telephonic notice by the Borrower pursuant to
this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a Committed Revolving Loan Notice, appropriately
completed and signed by a Responsible Officer. Each Committed Revolving Loan
Notice must be received by the Administrative Agent not later than 1:00 p.m. (i)
three (3) Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or of any conversion of
Eurodollar Rate Loans to Base Rate Committed Revolving Loans, and (ii) on the
requested date of any Borrowing of Base Rate Committed Revolving Loans;
provided, that, if the Borrower wishes to request Eurodollar Rate Loans having
an Interest Period other than one (1), two (2), three (3) or six (6) months in
duration as provided in the definition of “Interest Period,” the applicable
Committed Revolving Loan Notice must be received by the Administrative Agent not
later than 1:00 p.m. four (4) Business Days prior to the requested date of such
Borrowing, conversion or continuation, whereupon the Administrative Agent shall
give prompt notice to the Lenders of such request and determine whether the
requested Interest Period is acceptable to all of the Lenders. Not later than
1:00 p.m., three (3) Business Days before the requested date of such Borrowing,
conversion or continuation, the Administrative Agent shall notify the Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the Lenders. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Sections 2.03(f) and 2.04(c), each Borrowing of or conversion to
Base Rate Committed Revolving Loans





--------------------------------------------------------------------------------




shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof. Each Committed Revolving Loan Notice shall specify (A) whether
the Borrower is requesting a Committed Revolving Borrowing, a conversion of
Committed Revolving Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (B) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day),
(C)
the principal amount of Committed Revolving Loans to be borrowed, converted or
continued,

(D)    the Type of Committed Revolving Loans to be borrowed or to which existing
Committed Revolving Loans are to be converted, and (E) if applicable, the
duration of the Interest Period with respect thereto. If the Borrower fails to
specify a Type of Committed Revolving Loan in a Committed Revolving Loan Notice
or if the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Committed Revolving Loans shall be made as,
converted to or continued as, Eurodollar Rate Loans with an Interest Period of
one (1) month. Any such automatic continuation of Eurodollar Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such



Committed Revolving Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one (1) month.


(b)    Following receipt of a Committed Revolving Loan Notice, the
Administrative Agent shall promptly notify each Lender of the amount of its
Applicable Percentage of the applicable Committed Revolving Loans, and if no
timely notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall promptly notify each Lender of the details of any
conversion to or automatic continuation of Eurodollar Rate Loans described in
the preceding subsection. In the case of a Committed Revolving Borrowing, each
Lender shall make the amount of its Committed Revolving Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 3:00 p.m. on the Business Day specified in the
applicable Committed Revolving Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds, or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower.


(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During (i) the continuance of an Event of Default under
Section 8.01(a), (f) or (g), or (ii) solely to the extent requested by the
Required Lenders, during the continuance of any other Event of Default, no Loans
may be requested as, converted to or continued as Eurodollar Rate Loans, in each
case without the consent of the Required Lenders.


(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders in writing of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. At any time that
Base Rate Committed Revolving Loans are outstanding, the Administrative Agent
shall notify the Borrower and the Lenders in writing of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.







--------------------------------------------------------------------------------




(e)    After giving effect to all Committed Revolving Borrowings, all
conversions of Committed Revolving Loans from one Type to the other, and all
continuations of Committed Revolving Loans as the same Type, there shall not be
more than ten (10) Interest Periods in effect with respect to Eurodollar Rate
Loans.


(f)    Notwithstanding anything to the contrary in this Agreement, any Lender
may exchange, continue or rollover all or any portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent, and such Lender.


2.03
Letters of Credit.



(a)    General. Subject to the terms and conditions set forth herein, in
addition to the Committed Revolving Loans provided for in Section 2.01, the
Borrower may request any L/C Issuer, in reliance on the agreements of the
Lenders set forth in this Section 2.03, to issue, at any time and from time to
time during the Availability Period, Letters of Credit denominated in Dollars
for its own account or the account of any of its Subsidiaries in such form as is
acceptable to the



Administrative Agent and such L/C Issuer in its reasonable determination.
Letters of Credit issued hereunder shall constitute utilization of the Aggregate
Revolving Commitments.


(b)    Notice of Issuance, Amendment, Extension, Reinstatement or Renewal. To
request the issuance of a Letter of Credit (or the amendment of the terms and
conditions, extension of the terms and conditions, extension of the expiration
date, or reinstatement of amounts paid, or renewal of an outstanding Letter of
Credit), the Borrower shall deliver (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable L/C Issuer) to an
L/C Issuer selected by it and to the Administrative Agent not later than 1:00
p.m. at least three
(3) Business Days (or such later date and time as the Administrative Agent and
such L/C Issuer may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be, a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, extended, reinstated or renewed, and specifying the
date of issuance, amendment, extension, reinstatement or renewal (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with Section 2.03(d)), the amount of such Letter of Credit, the
name and address of the beneficiary thereof, the purpose and nature of the
requested Letter of Credit and such other information as shall be necessary to
prepare, amend, extend, reinstate or renew such Letter of Credit. The Borrower
shall submit a Letter of Credit Application and, if requested by the applicable
L/C Issuer, a reimbursement agreement on such L/C Issuer’s standard form in
connection with any request for a Letter of Credit. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of Letter of Credit Application, reimbursement
agreement or other Issuer Document submitted by the Borrower to, or entered into
by the Borrower with, an L/C Issuer relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.


If the Borrower so requests in any applicable Letter of Credit Application (or
the amendment of an outstanding Letter of Credit), the applicable L/C Issuer
may, in its sole discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided, that, any such Auto-Extension Letter of Credit shall permit such L/C
Issuer to prevent any such extension at least once in each twelve (12)-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior written notice to the beneficiary thereof





--------------------------------------------------------------------------------




not later than a day (the “Non-Extension Notice Date”) in each such twelve
(12)-month period to be agreed upon by the Borrower and the applicable L/C
Issuer at the time such Letter of Credit is issued. Unless otherwise directed by
the applicable L/C Issuer, the Borrower shall not be required to make a specific
request to such L/C Issuer for any such extension. Once an Auto- Extension
Letter of Credit has been issued, the Lenders shall be deemed to have authorized
(but may not require) the applicable L/C Issuer to permit the extension of such
Letter of Credit at any time to an expiration date not later than the date
permitted pursuant to Section 2.03(d); provided, that, such L/C Issuer shall not
(i) permit any such extension if (A) such L/C Issuer has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its extended form under the terms hereof (except that the
expiration date may be extended to a date that is no more than one (1) year from
the then-current expiration date), or (B) it has received notice (which may be
in writing or by telephone (if promptly confirmed in writing)) on or before the
day that is seven (7) Business Days before the Non-Extension Notice Date from
the Administrative Agent that the Required Lenders have elected not to permit
such extension, or (ii) be obligated to permit such extension if it has received
notice (which may be in writing or by telephone (if promptly confirmed in
writing)) on or before the day that is seven (7) Business Days before the
Non-Extension Notice Date from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions set forth in Section 4.02
is not then satisfied, and in each such case directing such L/C Issuer not to
permit such extension.



(c)
Limitations on Amounts, Issuance and Amendment.



(i)    A Letter of Credit shall be issued, amended, extended, reinstated or
renewed only if (and upon issuance, amendment, extension, reinstatement or
renewal of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, extension,
reinstatement or renewal, (i) unless otherwise agreed by the applicable L/C
Issuer in its sole discretion, the aggregate amount of the outstanding Letters
of Credit issued by such L/C Issuer shall not exceed such L/C Issuer’s L/C
Commitment, (ii) the aggregate L/C Obligations shall not exceed the Letter of
Credit Sublimit, (iii) the Revolving Credit Exposure of any Lender shall not
exceed such Lender’s Revolving Commitment, and (iv) the aggregate Revolving
Credit Exposures of all Lenders shall not exceed the Aggregate Revolving
Commitments.


(ii)    No L/C Issuer shall be under any obligation to issue any Letter of
Credit if: (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing the Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it; (B) the issuance
of such Letter of Credit would violate one or more policies of such L/C Issuer
applicable to letters of credit generally; (C) except as otherwise agreed by the
Administrative Agent and such L/C Issuer, the Letter of Credit is in an initial
stated amount less than $250,000; (D) any Lender is at that time a Defaulting
Lender, unless such L/C Issuer has entered into arrangements, including the
delivery of Cash Collateral, reasonably satisfactory to such L/C Issuer (in its
sole discretion) with the Borrower or such Lender to eliminate such





--------------------------------------------------------------------------------




L/C Issuer’s actual or potential Fronting Exposure (after giving effect to
Section 2.16(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which such L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion; or (E) the Letter of
Credit contains any provisions for automatic reinstatement of the stated amount
after any drawing thereunder.


(iii)    No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.


(d)    Expiration Date. Each Letter of Credit shall have a stated expiration
date no later than the earlier of (i) the date twelve (12) months after the date
of the issuance of such Letter of Credit (or, in the case of any extension of
the expiration date thereof, whether automatic or by amendment, twelve (12)
months after the then current expiration date of such Letter of Credit), and
(ii) the Letter of Credit Expiration Date.


(e)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount or extending the expiration date
thereof), and without any further action on the part of the applicable L/C
Issuer or the Lenders, such L/C Issuer hereby grants to each



Lender, and each Lender hereby acquires from such L/C Issuer, a participation in
such Letter of Credit equal to such Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account
of the applicable L/C Issuer, such Lender’s Applicable Percentage of the amount
of each L/C Disbursement made by an L/C Issuer and not reimbursed by the
Borrower on the date due as provided Section 2.03(f), or of any reimbursement
payment required to be refunded to the Borrower for any reason, including the
Maturity Date. Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this Section 2.03(e) in respect of Letters of
Credit is absolute, unconditional and irrevocable and shall not be affected by
any circumstance whatsoever, including any amendment, extension, reinstatement
or renewal of any Letter of Credit or the occurrence and continuance of a
Default or reduction or termination of the Aggregate Revolving Commitments, and
that any such payment made pursuant to Section 2.03(f) shall be made without any
offset, abatement, withholding or reduction whatsoever.


Each Lender further acknowledges and agrees that its participation in each
Letter of Credit will be automatically adjusted to reflect such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit at each time such Lender’s Revolving Commitment is amended
pursuant to this Agreement, as a result of an assignment in accordance with
Section 10.06 or otherwise.


(f)    Reimbursement. If an L/C Issuer shall make any L/C Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such L/C Issuer in
respect of such L/C Disbursement by paying to the Administrative Agent an amount
equal to such L/C Disbursement not later than 3:00 p.m. on the Business Day
immediately following the day that the Borrower receives notice of such L/C
Disbursement; provided, that, if such L/C Disbursement is not less than
$1,000,000, the Borrower may, subject to the conditions to borrowing set forth
herein (but without regard to the minimum and multiples specified therein for
the principal amount of Base Rate





--------------------------------------------------------------------------------




Committed Revolving Loans or Swing Line Loans), request in accordance with
Section 2.02 or Section 2.04 that such payment be financed with a Committed
Revolving Borrowing of Base Rate Committed Revolving Loans or a Swing Line
Borrowing in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting Committed Revolving Borrowing of Base Rate Committed Revolving Loans
or Swing Line Borrowing. If the Borrower fails to make such payment when due,
the Administrative Agent shall notify each Lender of the applicable L/C
Disbursement, the payment then due from the Borrower in respect thereof (the
“Unreimbursed Amount”) and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the Unreimbursed Amount, in the same manner
as provided in Section 2.02(b) with respect to Committed Revolving Loans made by
such Lender (and Section 2.02(b) shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the applicable L/C Issuer the amounts so received by it from the Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to this Section 2.03(f), the Administrative Agent shall
distribute such payment to the applicable L/C Issuer or, to the extent that the
Lenders have made payments pursuant to this Section 2.03(f) to reimburse such
L/C Issuer, then to such Lenders and such L/C Issuer as their interests may
appear. Any payment made by a Lender pursuant to this Section 2.03(f) to
reimburse an L/C Issuer for any L/C Disbursement shall not constitute a
Committed Revolving Loan and shall not relieve the Borrower of its obligation to
reimburse such L/C Disbursement.


If any Lender fails to make available to the Administrative Agent for the
account of the applicable L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing



provisions of this Section 2.03(f), then, without limiting the other provisions
of this Agreement, the applicable L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to such L/C Issuer at a
rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the applicable L/C Issuer in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by such L/C Issuer in connection with the foregoing. If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s L/C Advance in respect of the relevant
L/C Disbursement. A certificate of any L/C Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
Section 2.03(f) shall be conclusive absent manifest error.


(g)    Obligations Absolute. The Borrower’s obligation to reimburse L/C
Disbursements as provided in Section 2.03(f) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of:
(i) any lack of validity or enforceability of this Agreement, any other Loan
Document or any Letter of Credit, or any term or provision herein or therein;
(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), any L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction; (iii) any draft, demand, certificate or
other document presented under a Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement in such
draft or other document being untrue or inaccurate in any respect; or any loss
or delay in the transmission or otherwise of any document required in order to
make a drawing under such Letter of Credit; (iv) waiver by any





--------------------------------------------------------------------------------




L/C Issuer of any requirement that exists for such L/C Issuer’s protection and
not the protection of the Borrower or any waiver by such L/C Issuer which does
not in fact materially prejudice the Borrower; (v) honor of a demand for payment
presented electronically even if such Letter of Credit required that demand be
in the form of a draft; (vi) any payment made by any L/C Issuer in respect of an
otherwise complying item presented after the date specified as the expiration
date of, or the date by which documents must be received under such Letter of
Credit if presentation after such date is authorized by the UCC or the ISP, as
applicable; (vii) payment by the applicable L/C Issuer under a Letter of Credit
against presentation of a draft or other document that does not comply strictly
with the terms of such Letter of Credit; or any payment made by any L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in- possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or (viii) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.03, constitute a legal or
equitable discharge of, or provide a right of setoff against, the Borrower’s
obligations hereunder (other than the defense of payment or performance).


The Borrower shall, promptly following the receipt thereof, examine a copy of
each Letter of Credit and each amendment thereto that is delivered to it and, in
the event of any claim of noncompliance with the Borrower’s instructions or
other irregularity, the Borrower will immediately notify the applicable L/C
Issuer. The Borrower shall be conclusively deemed to have waived any such claim
against each L/C Issuer and its correspondents unless such notice is given as
aforesaid.



None of the Administrative Agent, any Lender, any L/C Issuer, or any of their
Related Parties shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit by the
applicable L/C Issuer or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms, any error in translation or any
consequence arising from causes beyond the control of the applicable L/C Issuer;
provided, that, the foregoing shall not be construed to excuse an L/C Issuer
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable Law) suffered by the Borrower
that are caused by such L/C Issuer’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of an L/C Issuer (as
finally determined by a court of competent jurisdiction), an L/C Issuer shall be
deemed to have exercised care in each such determination, and that: (A) an L/C
Issuer may replace a purportedly lost, stolen, or destroyed original Letter of
Credit or missing amendment thereto with a certified true copy marked as such or
waive a requirement for its presentation; (B) an L/C Issuer may accept documents
that appear on their face to be in substantial compliance with the terms of a
Letter of Credit without responsibility for further investigation, regardless of
any notice or information to the contrary, and may make payment upon
presentation of documents that appear on their face to be in substantial
compliance with the terms of such Letter of Credit and without regard to any
non-documentary condition in such Letter of Credit; (C) an L/C Issuer shall have
the right, in its sole discretion, to decline to accept such documents and to
make such payment if such documents are not in strict compliance with the terms
of such Letter of Credit; and (D) this sentence shall establish the standard of
care to be exercised by an L/C Issuer when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof (and
the parties





--------------------------------------------------------------------------------




hereto hereby waive, to the extent permitted by applicable Law, any standard of
care inconsistent with the foregoing).


Without limiting the foregoing, none of the Administrative Agent, any Lender,
any L/C Issuer, or any of their Related Parties shall have any liability or
responsibility by reason of (1) any presentation that includes forged or
fraudulent documents or that is otherwise affected by the fraudulent, bad faith,
or illegal conduct of the beneficiary or other Person, (2) an L/C Issuer
declining to take-up documents and make payment (x) against documents that are
fraudulent, forged, or for other reasons by which that it is entitled not to
honor, or (y) following a Borrower’s waiver of discrepancies with respect to
such documents or request for honor of such documents, or
(3) an L/C Issuer retaining proceeds of a Letter of Credit based on an
apparently applicable attachment order, blocking regulation, or third-party
claim notified to such L/C Issuer.


(h)    Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the applicable L/C Issuer and the Borrower when a Letter of Credit is
issued by it, the rules of the ISP shall apply to each Letter of Credit.
Notwithstanding the foregoing, no L/C Issuer shall be responsible to the
Borrower for, and no L/C Issuer’s rights and remedies against the Borrower shall
be impaired by, any action or inaction of any L/C Issuer required or permitted
under any law, order, or practice that is required or permitted to be applied to
any Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where any L/C Issuer or the beneficiary is located, the practice
stated in the ISP, or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade - International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such law or practice.



(i)    Act on Behalf of Lenders. Each L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and each L/C Issuer shall have all of the benefits and
immunities (i) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by such L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article IX included such L/C Issuer with
respect to such acts or omissions, and (ii) as additionally provided herein with
respect to such L/C Issuer.


(j)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance, subject to Section 2.16, with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the daily amount
available to be drawn under such Letter of Credit. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.
Letter of Credit Fees shall be (i) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Maturity Date and thereafter on demand, and (ii) computed on a quarterly basis
in arrears. If there is any change in the Applicable Rate during any quarter,
the daily amount available to be drawn under each Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect. Notwithstanding anything
to the contrary contained herein, upon the request of the Required Lenders, upon
the occurrence of an Event of Default and during the continuance thereof, all
Letter of Credit Fees shall accrue at the Default Rate.







--------------------------------------------------------------------------------




(k)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The Borrower shall pay directly to the applicable L/C Issuer for its
own account a fronting fee with respect to each Letter of Credit, at the rate
per annum equal to the percentage separately agreed upon between the Borrower
and such L/C Issuer, computed on the daily amount available to be drawn under
such Letter of Credit on a quarterly basis in arrears. Such fronting fee shall
be due and payable no later than the tenth (10th) Business Day after the end of
each March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Maturity Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. In addition, the Borrower shall pay directly to the applicable L/C Issuer
for its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.


(l)    Disbursement Procedures. Each L/C Issuer shall, with respect to any
Letter of Credit issued by such L/C Issuer, within the time allowed by
applicable Laws or the specific terms of the Letter of Credit following its
receipt thereof, examine all documents purporting to represent a demand for
payment under such Letter of Credit. Such L/C Issuer shall promptly after such
examination notify the Administrative Agent and the Borrower in writing of such
demand for payment if such L/C Issuer has made or will make an L/C Disbursement
thereunder; provided, that, any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse such L/C Issuer
and the Lenders with respect to any such L/C Disbursement.



(m)    Interim Interest. If any L/C Issuer shall make any L/C Disbursement,
then, unless the Borrower shall reimburse such L/C Disbursement in full on the
date such L/C Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such L/C Disbursement is made
to but excluding the date that the Borrower reimburses such L/C Disbursement, at
the rate per annum then applicable to Base Rate Committed Revolving Loans;
provided, that, if the Borrower fails to reimburse such L/C Disbursement when
due pursuant to Section 2.03(f), then Section 2.08(b) shall apply. Interest
accrued pursuant to this Section 2.03(m) shall be for account of such L/C
Issuer, except that interest accrued on and after the date of payment by any
Lender pursuant to Section 2.03(f) to reimburse such L/C Issuer shall be for
account of such Lender to the extent of such payment.


(n)    Replacement of any L/C Issuer. Any L/C Issuer may be replaced at any time
by written agreement between the Borrower, the Administrative Agent, the
replaced L/C Issuer and the successor L/C Issuer. The Administrative Agent shall
notify the Lenders of any such replacement of an L/C Issuer. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced L/C Issuer pursuant to Section 2.03(j)
and Section 2.03(k). From and after the effective date of any such replacement,
(i) the successor L/C Issuer shall have all the rights and obligations of an L/C
Issuer under this Agreement with respect to Letters of Credit to be issued by it
thereafter, and (ii) references herein to the term “L/C Issuer” shall be deemed
to include such successor or any previous L/C Issuer, or such successor and all
previous L/C Issuers, as the context shall require. After the replacement of an
L/C Issuer hereunder, the replaced L/C Issuer shall remain a party hereto and
shall continue to have all the rights and obligations of an L/C Issuer under
this Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.







--------------------------------------------------------------------------------




(o)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse, indemnify and compensate the applicable L/C Issuer hereunder for any
and all drawings under such Letter of Credit as if such Letter of Credit had
been issues solely for the account of the Borrower. The Borrower irrevocably
waives any and all defenses that might otherwise be available to it as a
guarantor or surety of any or all of the obligations of such Subsidiary in
respect of such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.


(p)    Letter of Credit Reports. Unless otherwise agreed by the Administrative
Agent, each L/C Issuer shall, in addition to its notification obligations set
forth elsewhere in this Section 2.03, provide the Administrative Agent a report,
in form and substance reasonably satisfactory to the Administrative Agent, as
set forth below: (i) reasonably prior to the time that such L/C Issuer issues,
amends, renews, increases or extends a Letter of Credit, the date of such
issuance, amendment, renewal, increase or extension and the stated amount of the
applicable Letters of Credit after giving effect to such issuance, amendment,
renewal or extension (and whether the amounts thereof shall have changed); (ii)
on any Business Day on which the Borrower fails to reimburse a payment made
pursuant to a Letter of Credit required to be reimbursed to such L/C Issuer on
such day, the date of such failure and the amount of such payment; (iii) by no
later than the fifth (5th) Business Day of each calendar month, information
(including the amount, beneficiary and expiry date) with respect to each Letter
of Credit issued by such L/C Issuer and outstanding as of such date; (iv) on
each date that an L/C Credit Extension occurs or there is any expiration,
cancellation and/or disbursement, in each case, with respect to any Letter of
Credit issued by such L/C Issuer,



information as to such L/C Credit Extension or expiration, cancellation or
disbursement, as applicable; and (v) on any other Business Day, such other
information as the Administrative Agent shall reasonably request as to the
Letters of Credit issued by such L/C Issuer.


(q)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.


2.04
Swing Line Loans.



(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole discretion make loans (each such
loan, a “Swing Line Loan”) to the Borrower from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit; provided, that, (i) after
giving effect to any Swing Line Loan, the Total Outstandings shall not exceed
the Aggregate Revolving Commitments, (ii) after giving effect to any Swing Line
Loan, the Revolving Credit Exposure of any Lender shall not exceed such Lender’s
Revolving Commitment, (iii) after giving effect to any Swing Line Loan, the sum
of (without duplication) (A) the Revolving Credit Exposure of the Swing Line
Lender, plus (B) the Outstanding Amount of all Swing Line Loans, shall not
exceed the Swing Line Lender’s Revolving Commitment, (iv) the Borrower shall not
use the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan, and (v) the Swing Line Lender shall not be under any obligation to make
any Swing Line Loan if it shall determine (which determination shall be
conclusive and binding absent manifest error) that it has, or by such Credit
Extension may have, Fronting Exposure. Within the foregoing limits, and subject
to the other terms and conditions





--------------------------------------------------------------------------------




hereof, the Borrower may borrow under this Section 2.04, prepay under Section
2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall bear
interest at the rate per annum specified in Section 2.08(a)(iii). Immediately
upon the making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swing Line Loan.


(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone or by a Swing Line Loan Notice; provided,
that, any telephonic notice must be confirmed promptly by delivery to the Swing
Line Lender and the Administrative Agent of a Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer. Each Swing Line
Loan Notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the requested borrowing date (or such later
time as shall be acceptable to the Administrative Agent and the Swing Line
Lender in their sole discretion), and shall specify
(i)the amount to be borrowed, which shall be a minimum of $100,000, and (ii) the
requested borrowing date, which shall be a Business Day. Promptly after receipt
by the Swing Line Lender of any Swing Line Loan Notice, the Swing Line Lender
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of the Required Lenders) prior to 2:00 p.m. on the date of the
proposed Swing Line Borrowing (A) directing the Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the proviso to
the first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line



Lender will, not later than 3:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Borrower.


(c)
Refinancing of Swing Line Loans.



(i)    The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Committed Revolving Loan in an amount equal to such Lender’s Applicable
Percentage of the amount of Swing Line Loans then outstanding. Such request
shall be made in writing (which written request shall be deemed to be a
Committed Revolving Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Committed Revolving
Loans, but subject to the unutilized portion of the Aggregate Revolving
Commitments and the conditions set forth in Section 4.02. The Swing Line Lender
shall furnish the Borrower with a copy of the applicable Committed Revolving
Loan Notice promptly after delivering such notice to the Administrative Agent.
Each Lender shall make an amount equal to its Applicable Percentage of the
amount specified in such Committed Revolving Loan Notice available to the
Administrative Agent in immediately available funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan) for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Committed
Revolving Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Lender
that so makes funds available shall be deemed to





--------------------------------------------------------------------------------




have made a Base Rate Committed Revolving Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the Swing Line
Lender.


(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Revolving Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Committed Revolving Loans submitted by the Swing Line Lender as
set forth herein shall be deemed to be a request by the Swing Line Lender that
each of the Lenders fund its risk participation in the relevant Swing Line Loan
and each Lender’s payment to the Administrative Agent for the account of the
Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.


(iii)    If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed
Revolving Loan included in the relevant Committed Revolving Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.



(iv)    Each Lender’s obligation to make Committed Revolving Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, that, each Lender’s
obligation to make Committed Revolving Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.


(d)
Repayment of Participations.



(i)    At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.


(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any





--------------------------------------------------------------------------------




settlement entered into by the Swing Line Lender in its discretion), each Lender
shall pay to the Swing Line Lender its Applicable Percentage thereof on demand
of the Administrative Agent, plus interest thereon from the date of such demand
to the date such amount is returned, at a rate per annum equal to the Federal
Funds Rate. The Administrative Agent will make such demand upon the request of
the Swing Line Lender. The obligations of the Lenders under this clause shall
survive the Termination Date.


(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Committed Revolving Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.


(f)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.


2.05
Prepayments.



(a)    The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Committed Revolving Loans in whole or in
part without premium or penalty; provided, that, except as otherwise agreed by
the Administrative Agent in its sole discretion, (i) such notice must be in the
form of a Notice of Loan Prepayment and be received by the Administrative Agent
not later than 1:00 p.m. (A) three (3) Business Days prior to any date of
prepayment of Eurodollar Rate Loans, and (B) on the date of prepayment of Base
Rate Committed Revolving Loans, (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof, and (iii) any
prepayment of Base Rate Committed Revolving Loans shall be in a principal amount
of $500,000 or a whole multiple of $100,000 in excess thereof or, in each case,
if less, the entire principal amount thereof then outstanding. Each Notice of
Loan Prepayment shall specify the date and amount of such



prepayment and the Type(s) of Committed Revolving Loans to be prepaid and, if
Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such Loans.
The Administrative Agent will promptly notify each Lender of its receipt of each
Notice of Loan Prepayment, and of the amount of such Lender’s Applicable
Percentage of such prepayment. If a Notice of Loan Prepayment is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such Notice of Loan Prepayment shall be due and payable on the date
specified therein; provided, that, a Notice of Loan Prepayment delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other transactions, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Subject to
Section 2.16, each such prepayment shall be applied to the Committed Revolving
Loans of the Lenders in accordance with their respective Applicable Percentages.


(b)    The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided, that,
except as otherwise agreed by the Swing Line Lender in its sole discretion, (i)
such notice must be in the form of a Notice of Loan Prepayment and be received
by the Swing Line Lender and the Administrative Agent not later than 1:00 p.m.
on the date of the prepayment, and (ii) any such prepayment shall be in a
minimum principal amount





--------------------------------------------------------------------------------




of $100,000. Each Notice of Loan Prepayment shall specify the date and amount of
such prepayment. If a Notice of Loan Prepayment is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein; provided, that, a
Notice of Loan Prepayment delivered by the Borrower may state that such notice
is conditioned upon the effectiveness of other transactions, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.


(c)    If for any reason the Total Outstandings at any time exceed the Aggregate
Revolving Commitments then in effect, the Borrower shall, within one (1)
Business Day of receipt of written notice from the Administrative Agent, prepay
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to such excess; provided, that, the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless, after
the prepayment in full of the Loans, the Total Outstandings exceed the Aggregate
Revolving Commitments then in effect.


2.06    Termination or Reduction of Aggregate Revolving Commitments. The
Borrower may, upon notice to the Administrative Agent, terminate the Aggregate
Revolving Commitments, or from time to time permanently reduce the Aggregate
Revolving Commitments; provided, that, except as otherwise agreed by the
Administrative Agent in its sole discretion, (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. three (3)
Business Days prior to the date of such termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Borrower shall not terminate
or reduce the Aggregate Revolving Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Outstandings would exceed
the Aggregate Revolving Commitments, and (iv) if, after giving effect to any
reduction of the Aggregate Revolving Commitments, the Letter of Credit Sublimit
or the Swing Line Sublimit exceeds the amount of the Aggregate Revolving
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit, as
applicable, shall be automatically reduced by the amount of such excess. The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Revolving Commitments. Any notice
delivered by the Borrower pursuant to this Section



2.06    may state that such notice is conditioned upon the effectiveness of
other transactions, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Any reduction of the Aggregate Revolving
Commitments shall be applied to the Revolving Commitment of each Lender
according to its Applicable Percentage. All fees accrued until the effective
date of any termination of the Aggregate Revolving Commitments shall be paid on
the effective date of such termination.


2.07
Repayment of Loans.



(a)    The Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of Committed Revolving Loans and all other
Obligations outstanding on such date.


(b)    The Borrower shall repay each Swing Line Loan on the earlier to occur of
(i) the date ten (10) Business Days after such Swing Line Loan is made, and (ii)
the Maturity Date. At any time that there shall exist a Defaulting Lender,
immediately upon the request of the Swing Line Lender, the Borrower shall repay
the outstanding Swing Line Loans made by the Swing Line Lender in an amount
sufficient to eliminate any Fronting Exposure in respect of such Swing Line
Loans.


2.08
Interest.








--------------------------------------------------------------------------------




(a)    Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Committed
Revolving Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for Base Rate
Committed Revolving Loans.


(b)    (i) If any Event of Default has occurred and is continuing under Section
8.01(a), whether at stated maturity, by acceleration or otherwise, such overdue
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.


(ii)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.


(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.


2.09
Fees. In addition to certain fees described in Sections 2.03(j) and (k):



(a)    Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Lender in accordance with its Applicable Percentage, a
commitment fee (the “Commitment Fee”) equal to the Applicable Rate times the
actual daily amount by which the Aggregate Revolving Commitments exceed the sum
of (i) the Outstanding Amount of Committed Revolving Loans, plus (ii) the
Outstanding Amount of L/C Obligations, subject to adjustment as



provided in Section 2.16. For the avoidance of doubt, the Outstanding Amount of
Swing Line Loans shall not be counted towards or considered usage of the
Aggregate Revolving Commitments for purposes of determining the Commitment Fee.
The Commitment Fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the last day of the
Availability Period. The Commitment Fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.


(b)
Other Fees.



(i)    The Borrower shall pay to each Arranger and the Administrative Agent, for
their own respective accounts, fees in the amounts and at the times specified in
the Fee Letters. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.







--------------------------------------------------------------------------------




(ii)    The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.


2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate.



(a)    All computations of interest for Base Rate Committed Revolving Loans
(including Base Rate Committed Revolving Loans determined by reference to the
Eurodollar Rate) shall be made on the basis of a year of three hundred
sixty-five (365) or three hundred sixty-six (366) days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a three hundred sixty (360) day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a three hundred sixty-five (365) day year or a three
hundred sixty-six (366) day year). Interest shall accrue on each Loan for the
day on which the Loan is made, and shall not accrue on a Loan, or any portion
thereof, for the day on which the Loan or such portion is paid; provided, that,
any Loan that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one (1) day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.


(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Administrative Agent reasonably determine that (i) the Consolidated Leverage
Ratio as calculated by the Borrower as of any applicable date was inaccurate,
and (ii) a proper calculation of the Consolidated Leverage Ratio would have
resulted in higher pricing for such period, the Borrower shall promptly and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders, the applicable L/C Issuers or the Swing Line Lender, as
the case may be, promptly on demand by the Administrative Agent (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
the Borrower under the Bankruptcy Code of the United States, automatically and
without further action by the Administrative Agent, any Lender or any L/C
Issuer), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period. This paragraph shall not limit the rights of the
Administrative Agent, any Lender or any L/C Issuer, as the case may be, under
Section 2.03,



Section 2.08(b) or under Article VIII. The Borrower’s obligations under this
paragraph shall survive the Termination Date.


2.11
Evidence of Debt.



(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender in the ordinary course of
business. The Administrative Agent shall maintain the Register in accordance
with Section 10.06(c). The accounts or records maintained by each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the Register, the Register
shall control in the absence of manifest error. Upon the written request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note or Notes, which
shall evidence such Lender’s Loans in addition to





--------------------------------------------------------------------------------




such accounts or records. Each Lender may attach schedules to its Note(s) and
endorse thereon the date, Type (if applicable), amount and maturity of its Loans
and payments with respect thereto.


(b)    In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.


2.12
Payments Generally; Administrative Agent’s Clawback.



(a)    General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.


(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Revolving Borrowing of Eurodollar Rate Loans (or,
in the case of any Committed Revolving Borrowing of Base Rate Committed
Revolving Loans, prior to 2:00
p.m. on the date of such Committed Revolving Borrowing) that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Committed Revolving Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Committed Revolving Borrowing of Base Rate Committed
Revolving Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the Borrower a corresponding



amount. In such event, if a Lender has not in fact made its share of the
applicable Committed Revolving Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and
(B) in the case of a payment to be made by the Borrower, the interest rate
applicable to Base Rate Committed Revolving Loans. If the Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Committed Revolving Borrowing





--------------------------------------------------------------------------------




to the Administrative Agent, then the amount so paid shall constitute such
Lender’s Committed Revolving Loan included in such Committed Revolving
Borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.


(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or any L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the applicable L/C Issuers, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the applicable L/C Issuers, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or such L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.


A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(b) shall be conclusive, absent
manifest error.


(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.


(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Committed Revolving Loans, to fund participations in Letters of Credit
and Swing Line Loans and to make payments pursuant to Section 10.04(c) are
several and not joint. The failure of any Lender to make any Committed Revolving
Loan, to fund any such participation or to make any payment



under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Committed Revolving Loan, to purchase its participation or to make its payment
under Section 10.04(c).


(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.


2.13    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Revolving Loans made by it, or
the participations in L/C Obligations or in Swing Line Loans held by it
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Committed Revolving Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Committed Revolving Loans and





--------------------------------------------------------------------------------




subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Revolving Loans and other amounts owing them; provided, that:


(i)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and


(ii)the provisions of this Section 2.13 shall not be construed to apply to (x)
any payment made by or on behalf of the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender or a Disqualified
Institution), (y) the application of Cash Collateral provided for in Section
2.15, or (z) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Committed Revolving Loans
or subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than an assignment to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section 2.13 shall apply).


The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.


2.14
Increases in Aggregate Revolving Commitments.



(a)    Request for Increase. Upon notice to the Administrative Agent (which
shall promptly notify the Lenders), at any time prior to the Maturity Date, the
Borrower may request an increase in the Aggregate Revolving Commitments by an
amount not exceeding the Incremental Amount; provided, that, unless otherwise
agreed by the Administrative Agent in its sole discretion, any such request for
an increase shall be in a minimum principal amount of $10,000,000 and in
$1,000,000 increments in excess thereof. At the time of sending such notice, the
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each Lender is requested to respond (which shall in no event
be less than ten (10) Business Days from the date



of delivery of such notice to the Lenders), and the Borrower may also invite
prospective lenders to respond.


(b)    Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within the time period specified in Section 2.14(a) whether or not it
agrees to increase its Revolving Commitment (which decision shall be made in the
sole discretion of each Lender) and, if so, whether by an amount equal to,
greater than, or less than its Applicable Percentage of such requested increase.
Any Lender not responding within such time period shall be deemed to have
declined to increase its Revolving Commitment. Each prospective lender shall
notify the Administrative Agent within such time period whether or not it agrees
to fund any portion of the requested increase and, if so, by what amount. Any
prospective lender not responding within such time period shall be deemed to
have declined to fund any portion of the requested increase.







--------------------------------------------------------------------------------




(c)    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
and prospective lenders’ responses to each request made hereunder. To achieve
the full amount of a requested increase and subject to the approval of the
Administrative Agent, each L/C Issuer and the Swing Line Lender (which approvals
shall not be unreasonably withheld or delayed), the Borrower may also invite
additional Eligible Assignees to become Lenders. If any prospective lender
agrees to fund any portion of the requested increase in the Aggregate Revolving
Commitments (any such prospective lender, an “Additional Lender”), such
Additional Lender shall become a Lender hereunder pursuant to a joinder
agreement in form and substance reasonably satisfactory to the Administrative
Agent.


(d)    Effective Date and Allocations. If the Aggregate Revolving Commitments
are increased in accordance with this Section 2.14, the Administrative Agent and
the Borrower shall determine the effective date (the “Increase Effective Date”)
and the final allocation of such increase which, for any existing Lender
participating in such increase, need not be ratable in accordance with its
Revolving Commitment prior to such increase. The Administrative Agent shall
promptly notify the Borrower and the Lenders in writing of the final allocation
of such increase and the Increase Effective Date.


(e)    Conditions to Effectiveness of Increase. As conditions precedent to any
such increase, the Borrower shall (i) pay any fees agreed to in connection
therewith, (ii) deliver to the Administrative Agent a certificate of the
Borrower dated as of the Increase Effective Date signed by a Responsible Officer
(A) certifying and attaching the resolutions adopted by the Borrower approving
or consenting to such increase, (B) demonstrating that, upon giving effect to
any such increase on a Pro Forma Basis (and assuming for such calculation that
such increase is fully drawn), the Borrower would be in compliance with the
Consolidated Leverage Ratio as of the end of the most recent fiscal quarter for
which the Borrower was required to deliver financial statements pursuant to
Section 6.01(a) or Section 6.01(b), and (C) certifying that, before and after
giving effect to such increase, (1) no Default exists, and (2) the
representations and warranties of the Borrower contained in Article V or any
other Loan Document shall be true and correct in all material respects (unless
already qualified by materiality or “Material Adverse Effect,” in which case
they shall be true and correct in all respects), on and as of the date of such
increase, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (unless already qualified by materiality or
“Material Adverse Effect,” in which case they shall be true and correct in all
respects) as of such earlier date, and except that for purposes of this Section
2.14(e)(ii)(C)(2), the representations and warranties contained in Sections
5.05(a) and (b) shall be deemed to refer to the most recent statements furnished
pursuant to Sections 6.01(a) and (b), respectively, (iii)(A) deliver to the
Administrative Agent such Organization Documents and legal opinions as may be
reasonably requested by the



Administrative Agent or any Lender in connection with such increase, (B) provide
to the Administrative Agent and the Lenders the documentation and other
information reasonably requested by the Administrative Agent and the Lenders as
required by United States regulatory authorities under applicable “know your
customer” and anti-money-laundering rules and regulations, including the PATRIOT
Act, and (C) in each case if the Borrower qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, provide to the Administrative Agent
and each Lender, to the extent reasonably requested by the Administrative Agent
or such Lender, a Beneficial Ownership Certification in relation to the
Borrower, and (iv) prepay any Committed Revolving Loans outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Committed
Revolving Loans ratable





--------------------------------------------------------------------------------




with any revised Revolving Commitments arising from any nonratable increase in
the Aggregate Revolving Commitments pursuant to this Section 2.14.


(f)    Conflicting Provisions.    This Section 2.14 shall supersede any
provisions in Sections 2.13 or 10.01 to the contrary.


2.15
Cash Collateral.



(a)    Certain Credit Support Events. If (i) as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, (ii) the
Borrower shall be required to provide Cash Collateral pursuant to Section
8.02(c), or (iii) there shall exist any Fronting Exposure, the Borrower shall
immediately (in the case of clause (ii) above) or within one (1) Business Day
(in all other cases) following any written request by the Administrative Agent
or the applicable L/C Issuer provide Cash Collateral in an amount not less than
the applicable Minimum Collateral Amount (determined in the case of Cash
Collateral provided pursuant to clause (iii) above, after giving effect to
Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender).


(b)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.15(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the applicable L/C
Issuer as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the Borrower will, promptly upon demand
by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.
All Cash Collateral (other than credit support not constituting funds subject to
deposit) shall be maintained in blocked, non-interest bearing deposit accounts
at Bank of America. The Borrower shall pay on demand therefor from time to time
all customary account opening, activity and other administrative fees and
charges in connection with the maintenance and disbursement of Cash Collateral.


(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03, 2.05, 2.16 or
8.02 in respect of Letters of Credit shall be held and applied to the
satisfaction of the specific L/C Obligations, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.



(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other Obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other Obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vii))), or (ii) the
determination by the Administrative Agent or the applicable L/C Issuer, as
applicable, that there exists excess Cash Collateral; provided, that, the Person
providing Cash Collateral and the applicable L/C Issuer may agree that Cash





--------------------------------------------------------------------------------




Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other Obligations.


2.16
Defaulting Lenders.



(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
10.01.


(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section
10.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any L/C Issuer or the Swing Line Lender hereunder; third, to Cash Collateralize
the L/C Issuers’ Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.15; fourth, as the Borrower may request (so long as no
Default has occurred and is continuing), to the funding of any Loan in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent; fifth, if
so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement, and (y) Cash Collateralize the L/C Issuers’ future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.15; sixth, to the
payment of any amounts owing to the Non-Defaulting Lenders, the L/C Issuers or
the Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Non-Defaulting Lender, any L/C Issuer or the Swing
Line Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, to the payment
of any amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided, that, if (x) such payment is a
payment of the principal amount of any Loans or L/C Disbursements in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made or the related Letters of Credit were issued at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C



Obligations owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Obligations owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Revolving Commitments hereunder without giving
effect to Section 2.16(b). Any payments, prepayments or other





--------------------------------------------------------------------------------




amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.


(iii)
Certain Fees.



(A)    No Defaulting Lender shall be entitled to receive any Commitment Fee for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any Commitment Fee that otherwise would have been
required to have been paid to that Defaulting Lender).


(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.15.


(C)    With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such Non-Defaulting Lender pursuant
to clause (b) below, (y) pay to each L/C Issuer the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.


(iv)Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Revolving Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non- Defaulting Lender’s Revolving
Commitment. Subject to Section 10.21, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.


(v)Cash Collateral, Repayment of Swing Line Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, then, within
one
(1) Business Day following notice by the Administrative Agent, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under applicable Law,
(x) first, prepay Swing Line Loans in an amount equal to the Swing Line Lender’s
Fronting Exposure, and (y) second, Cash Collateralize the L/C Issuers’ Fronting
Exposure in accordance with the procedures set forth in Section 2.15.



(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swing Line Lender and each L/C Issuer agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified





--------------------------------------------------------------------------------




in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Committed Revolving Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with the Revolving Commitments
(without giving effect to Section 2.16(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided, that, no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; provided, further, that,
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.


2.17
Extension of Maturity Date.



(a)    Requests for Extension. The Borrower may, no more than two (2) times
during the term of this Agreement, by notice to the Administrative Agent (which
notice shall be promptly delivered by the Administrative Agent to each Lender),
no earlier than sixty (60) days and no later than thirty (30) days prior to any
anniversary of the Closing Date (each such anniversary date, an “Anniversary
Date”), request that each Lender extend the Maturity Date then applicable to
such Lender’s Revolving Commitment (the Maturity Date then applicable to such
Lender’s Revolving Commitment being such Lender’s “Current Maturity Date”) for
one (1) year.


(b)    Lender Elections to Extend. Each Lender, acting in its sole discretion,
shall, by notice to the Administrative Agent given promptly after such Lender’s
receipt of a notice of request for extension delivered by the Borrower pursuant
to Section 2.17(a) and, in any event, no later than fifteen (15) days prior to
the applicable Anniversary Date (such date, with respect to any Anniversary
Date, the “Notice Date”), advise the Administrative Agent whether or not such
Lender agrees to such extension (each Lender that determines not to so extend
such Lender’s Current Maturity Date being referred to herein as a “Non-Extending
Lender”); provided, that, any Lender that does not so advise the Administrative
Agent on or before the Notice Date for the applicable Anniversary Date shall be
deemed to be a Non-Extending Lender. The election of any Lender to agree to such
extension shall not obligate any other Lender to so agree. For the avoidance of
doubt, each Non-Extending Lender shall be required to maintain its original
Revolving Commitment pursuant to the terms and conditions contained herein to
and including such Lender’s Current Maturity Date (without giving effect to such
extension).


(c)    Notification by Administrative Agent. The Administrative Agent shall
notify the Borrower of each Lender’s determination under Section 2.17(b) no
later than the date ten (10) days prior to the applicable Anniversary Date (or,
if such date is not a Business Day, on the next preceding Business Day).


(d)    Minimum Extension Requirement. If (and only if) the aggregate amount of
the Revolving Commitments of the Lenders that have agreed to so extend their
Current Maturity Dates (each, an “Extending Lender”) shall be more than fifty
percent (50%) of the Aggregate Revolving Commitments in effect immediately prior
to the applicable Anniversary Date, then, subject to the satisfaction of the
conditions set forth in Section 2.17(f), effective as of the applicable
Anniversary Date, the Current Maturity Date shall be extended to the date
falling one (1) year after such Lender’s







--------------------------------------------------------------------------------





Current Maturity Date (except that, if such date is not a Business Day, such
Maturity Date as so extended shall be the next preceding Business Day).


(e)    Replacement of Non-Extending Lenders. Subject to the satisfaction of the
minimum extension requirement in Section 2.17(d) and the other conditions to the
effectiveness of any such extension set forth in Section 2.17(f), the Borrower
shall have the right (but not the obligation), in its sole discretion, to, no
later than the date that occurs sixty (60) days following the applicable
Anniversary Date, elect to replace any Non-Extending Lender pursuant to Section
10.13 by causing such Non-Extending Lender to assign and delegate, without
recourse, its interests, rights and obligations as a Lender to one or more
existing Lenders or Eligible Assignees (provided, that, the applicable existing
Lender or Eligible Assignee agrees to the extension of the Current Maturity Date
as requested by the Borrower).


(f)    Conditions to Effectiveness of Extensions. Notwithstanding the foregoing,
the extension of the Current Maturity Date pursuant to this Section 2.17 shall
not be effective with respect to any Extending Lender unless, on the applicable
Anniversary Date, the Borrower shall (i) pay any fees agreed to in connection
therewith, (ii) deliver to the Administrative Agent a certificate of the
Borrower dated as of the applicable Anniversary Date signed by a Responsible
Officer (A) certifying and attaching the resolutions adopted by the Borrower
approving or consenting to such extension, and (B) certifying that, before and
after giving effect to such extension, (1) no Default exists, and (2) the
representations and warranties of the Borrower contained in Article V or any
other Loan Document shall be true and correct in all material respects (unless
already qualified by materiality or “Material Adverse Effect,” in which case
they shall be true and correct in all respects), on and as of the date of such
extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (unless already qualified by materiality or
“Material Adverse Effect,” in which case they shall be true and correct in all
respects) as of such earlier date, and except that for purposes of this Section
2.17(f)(ii)(B)(2), the representations and warranties contained in Sections
5.05(a) and (b) shall be deemed to refer to the most recent statements furnished
pursuant to Sections 6.01(a) and (b), respectively, and (iii)(A) deliver to the
Administrative Agent such Organization Documents and legal opinions as may be
reasonably requested by the Administrative Agent or any Lender in connection
with such extension, (B) provide to the Administrative Agent and the Lenders the
documentation and other information reasonably requested by the Administrative
Agent and the Lenders as required by United States regulatory authorities under
applicable “know your customer” and anti-money-laundering rules and regulations,
including the PATRIOT Act, and (C) in each case if the Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, provide to
the Administrative Agent and each Lender, to the extent reasonably requested by
the Administrative Agent or such Lender, a Beneficial Ownership Certification in
relation to the Borrower.


(g)    Conflicting Provisions. This Section 2.17 shall supersede any provisions
in Sections 2.13 or 10.01 to the contrary.


ARTICLE III


TAXES, YIELD PROTECTION AND ILLEGALITY


3.01
Taxes.



(a)
Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.








--------------------------------------------------------------------------------





(i)    Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of an applicable Withholding Agent)
require the deduction or withholding of any Tax from any such payment by the
Withholding Agent, then the Withholding Agent shall be entitled to make such
deduction or withholding, upon the basis of the information and documentation to
be delivered pursuant to subsection (e) below.


(ii)    If a Withholding Agent shall be required by the Code to withhold or
deduct any Taxes, including both United States Federal backup withholding and
withholding taxes, from any payment, then (A) the applicable Withholding Agent
shall withhold or make such deductions as are determined by the Withholding
Agent to be required based upon the information and documentation it has
received pursuant to subsection (e) below,
(B)the Withholding Agent shall timely pay the full amount withheld or deducted
to the relevant Governmental Authority in accordance with the Code, and (C) to
the extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.


(iii)    If a Withholding Agent shall be required by any applicable Laws other
than the Code to withhold or deduct any Taxes from any payment, then (A) the
applicable Withholding Agent, as required by such Laws, shall withhold or make
such deductions as are determined by it to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) the Withholding Agent, to the extent required by such Laws, shall timely pay
the full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
Borrower shall be increased as necessary so that after any required withholding
or the making of all required deductions (including deductions applicable to
additional sums payable under this Section 3.01) the applicable Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.


(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.


(c)
Tax Indemnifications.



(i)    The Borrower shall, and does hereby indemnify each Recipient, and shall
make payment in respect thereof within ten (10) days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto (other than penalties, interest and expenses
payable by reason of the gross negligence or willful misconduct of such
Recipient), whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
an L/C





--------------------------------------------------------------------------------







Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or an L/C Issuer, shall be conclusive
absent manifest error.


(ii)    Each Lender or each L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within ten (10) days after
demand therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or such L/C Issuer (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(y) the Administrative Agent against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.06(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent against
any Excluded Taxes attributable to such Lender or such L/C Issuer that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender or each L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or such L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).


(d)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.


(e)
Status of Lenders; Tax Documentation.



(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.







--------------------------------------------------------------------------------





(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,


(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;


(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;


(II)
executed copies of IRS Form W-8ECI;



(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or IRS Form W-8BEN-E; or


(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W- 8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
F-4 on behalf of each such direct and indirect partner;







--------------------------------------------------------------------------------





(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be reasonably requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies (or originals, as required) of any other
form prescribed by applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable Law to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and


(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the Closing
Date.


(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.


(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be. If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes (including any application or
carry-over of such refund amount to reduce any cash Taxes otherwise payable to
the refunding Governmental Authority) as to which it has been indemnified by an
indemnifying party or with respect to which it has been paid additional amounts
pursuant to this Section 3.01, it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all reasonable out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that such indemnifying party, upon the request of the
Recipient, agrees to repay the amount paid over to such indemnifying party (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount







--------------------------------------------------------------------------------





to an indemnifying party pursuant to this subsection the payment of which would
place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to the Borrower or any other Person.


(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an L/C Issuer, and the Termination
Date.


3.02    Illegality. If any Lender reasonably determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (a) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Committed Revolving Loans to
Eurodollar Rate Loans shall be suspended, and (b) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Committed Revolving
Loans the interest rate on which is determined by reference to the Eurodollar
Rate component of the Base Rate, the interest rate on which Base Rate Committed
Revolving Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate, in each case until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist (which notice such Lender agrees to give
promptly). Upon receipt of such notice, (i) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Committed
Revolving Loans (the interest rate on which Base Rate Committed Revolving Loans
of such Lender shall, if necessary to avoid such illegality, be determined by
the Administrative Agent without reference to the Eurodollar Rate component of
the Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans, and (ii) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted, together with any additional amounts required pursuant to
Section 3.05.


3.03
Inability to Determine Rates.



(a)    If in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent determines
that (A) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, or (B)(1) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Committed Revolving Loan, and (2) the circumstances described in
Section 3.03(c)(i) do not apply (in each case with respect to this clause (i),
“Impacted Loans”), or (ii) the Administrative Agent or the





--------------------------------------------------------------------------------







Required Lenders determine that for any reason the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended (to the extent of the
affected Eurodollar Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (which the Administrative Agent agrees promptly to do
upon determination by the Administrative Agent or the Required Lenders that the
circumstances giving rise to such notice no longer exist). Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Committed Revolving
Borrowing of Base Rate Committed Revolving Loans in the amount specified
therein.


(b)    Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in Section 3.03(a)(i), the Administrative Agent, in
consultation with the Borrower, may establish an alternative interest rate for
the Impacted Loans, in which case, such alternative rate of interest shall apply
with respect to the Impacted Loans until (i) the Administrative Agent revokes
the notice delivered with respect to the Impacted Loans under Section
3.03(a)(i), (ii) the Administrative Agent or the Required Lenders notify the
Administrative Agent and the Borrower that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (iii) any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof.


(c)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Borrower or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to Borrower) that the Borrower or Required Lenders (as applicable) have
determined, that: (i) adequate and reasonable means do not exist for
ascertaining LIBOR for any requested Interest Period, including because the
LIBOR Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or (ii) the administrator of the
LIBOR Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which LIBOR or the LIBOR Screen Rate shall no longer be made available, or
used for determining the interest rate of loans (such specific date, the
“Scheduled Unavailability Date”); or (iii) syndicated loans currently being
executed, or that include language similar to that contained in this Section
3.03, are being executed or amended (as applicable) to incorporate or adopt a
new benchmark interest rate to replace LIBOR; then, reasonably promptly after
such determination by the Administrative Agent or receipt by the Administrative
Agent of such notice, as applicable, the Administrative Agent and the Borrower
may amend this Agreement to replace LIBOR with an alternate benchmark rate
(including any mathematical or other adjustments to the benchmark (if any)
incorporated therein), giving due consideration to any evolving or then existing
convention for similar Dollar-denominated syndicated





--------------------------------------------------------------------------------




credit facilities for such alternative benchmarks (any such proposed rate, a
“LIBOR Successor Rate”), together with any proposed LIBOR Successor



Rate Conforming Changes and any such amendment shall become effective at 5:00
p.m. on the fifth (5th) Business Day after the Administrative Agent shall have
posted such proposed amendment to all Lenders and the Borrower unless, prior to
such time, Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders do not accept
such amendment. Such LIBOR Successor Rate shall be applied in a manner
consistent with market practice; provided, that, to the extent such market
practice is not administratively feasible for the Administrative Agent, such
LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.


If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrower may revoke any pending request for a Committed
Revolving Borrowing of, conversion to or continuation of Eurodollar Rate Loans
(to the extent of the affected Eurodollar Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Committed Revolving Borrowing of Base Rate Committed Revolving Loans (subject to
the foregoing clause (y)) in the amount specified therein.


Notwithstanding anything else herein, any definition of “LIBOR Successor Rate”
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.


3.04
Increased Costs.



(a)
Increased Costs Generally. If any Change in Law shall:



(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
any L/C Issuer;


(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of “Excluded
Taxes”, and (C) Connection Income Taxes) on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or


(iii)    impose on any Lender or any L/C Issuer or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or





--------------------------------------------------------------------------------




of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Borrower will
pay to such Lender or such L/C Issuer, as the case may be, such additional



amount or amounts as will compensate such Lender or such L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered.


(b)    Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Revolving Commitment of such Lender or the
Loans made by, or participations in Letters of Credit or Swing Line Loans held
by, such Lender, or the Letters of Credit issued by such L/C Issuer, to a level
below that which such Lender or such L/C Issuer or such Lender’s or such L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such L/C Issuer’s policies and the policies
of such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower will pay to such
Lender or such L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or such L/C Issuer or such Lender’s or such L/C
Issuer’s holding company for any such reduction suffered.


(c)    Certificates for Reimbursement. A certificate of a Lender or an L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or such L/C Issuer or its holding company, as the case may be, as specified in
Sections 3.04(a) or (b), setting forth in reasonable detail the manner in which
such amount or amounts was determined and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.


(d)    Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation; provided, that, the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than one hundred and eighty (180) days prior to the date that such
Lender or such L/C Issuer, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or such L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the one hundred and eighty (180)-day period referred to above
shall be extended to include the period of retroactive effect thereof).


(e)    Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan;
provided, that, the Borrower shall have received at least ten





--------------------------------------------------------------------------------




(10) days’ prior written notice (with a copy to the Administrative Agent) of
such additional interest or costs from such Lender. If a Lender fails to give
written notice ten (10) days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable ten (10) days from receipt of such
notice.



3.05    Compensation for Losses. Within ten (10) days of written demand by any
Lender (with a copy to the Administrative Agent) from time to time, the Borrower
shall promptly compensate such Lender for and hold such Lender harmless from any
loss, cost or expense (other than loss of profit) incurred by it as a result of:


(a)    any conversion, payment or prepayment of any Eurodollar Rate Loan on a
day other than the last day of the Interest Period for such Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise);


(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurodollar
Rate Loan on the date or in the amount notified by the Borrower; or


(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;


including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.


For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.


3.06
Mitigation Obligations; Replacement of Lenders.



(a)    Designation of a Different Lending Office. Each Lender may make any
Credit Extension to the Borrower through any Lending Office; provided, that, the
exercise of this option shall not affect the obligation of the Borrower to repay
the Credit Extension in accordance with the terms of this Agreement. If any
Lender requests compensation under Section 3.04, or the Borrower is required to
pay any Indemnified Taxes or additional amounts to any Lender, any L/C Issuer or
any Governmental Authority for the account of any Lender or any L/C Issuer
pursuant to Section 3.01, or if any Lender gives a notice pursuant to Section
3.02, then at the request of the Borrower such Lender or such L/C Issuer shall,
as applicable, use reasonable efforts to designate a different Lending Office
for funding or booking its Credit Extensions hereunder or to assign its rights
and obligations hereunder to another of its offices, branches or affiliates, if,
in the judgment of such Lender or such L/C Issuer, as applicable, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or such L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or such L/C Issuer, as the case may be. The Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Lender or any L/C
Issuer in connection with any such designation or assignment.







--------------------------------------------------------------------------------




(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04 or gives a notice pursuant to Section 3.02, or if the Borrower is required
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
and, in each case, such Lender has declined or is unable to



designate a different lending office in accordance with Section 3.06(a), the
Borrower may replace such Lender in accordance with Section 10.13.


3.07    Survival.    All of the Borrower’s obligations under this Article III
shall survive the Termination Date and any resignation of the Administrative
Agent.


ARTICLE IV


CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


4.01    Conditions Precedent to Effectiveness and the Initial Credit Extensions.
The effectiveness of this Agreement and the obligation of each L/C Issuer and
each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:


(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals, telecopies or .pdf copies unless otherwise specified, each
properly executed by a Responsible Officer, each (to the extent applicable)
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date):


(i)    executed counterparts of this Agreement from the Borrower, the
Administrative Agent and each Lender;


(ii)
Notes executed by the Borrower in favor of each Lender requesting a Note;



(iii)    such certificates with respect to resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents;


(iv)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly organized or formed,
and that the Borrower is validly existing, in good standing and qualified to
engage in business in the jurisdiction of its organization;


(v)    a customary legal opinion or opinions from counsel to the Borrower,
addressed to the Administrative Agent and each Lender party to this Agreement as
of the Closing Date;


(vi)    a certificate signed by a Responsible Officer certifying (A) that the
conditions specified in Sections 4.02(a) and (b) have been satisfied, (B) that
there has been no event or circumstance since December 31, 2017 that has had or
could be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect, and
(C)
as to the Solvency of the Borrower and its Subsidiaries on a consolidated basis;
and








--------------------------------------------------------------------------------




(vii)    copies of (A) the audited consolidated balance sheets of the Borrower
and its Subsidiaries for the fiscal years of the Borrower ended December 31,
2017, December 31, 2016 and December 31, 2015, and, in each case, the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal years of the Borrower and its Subsidiaries, including the
notes thereto, and (B) the unaudited consolidated balance sheet of the Borrower
and its Subsidiaries for the fiscal quarter of the



Borrower ending September 30, 2018, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date.


(b)    The Borrower shall have provided to the Administrative Agent and the
Lenders the documentation and other information reasonably requested by the
Administrative Agent and the Lenders as required by United States regulatory
authorities under applicable “know your customer” and anti-money-laundering
rules and regulations, including the PATRIOT Act.


(c)    If the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, receipt by the Administrative Agent and each
Lender, to the extent requested by the Administrative Agent or such Lender, of a
Beneficial Ownership Certification in relation to the Borrower.


(d)
Any fees required to be paid on or before the Closing Date shall have been paid.



(e)    Unless waived by the Administrative Agent, the Borrower shall have paid
all reasonable and documented out-of-pocket fees, charges and disbursements of
Moore & Van Allen PLLC (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced prior to the Closing Date, plus
such additional amounts of reasonable out-of-pocket fees, charges and
disbursements of Moore & Van Allen PLLC as shall constitute its reasonable
estimate of such fees, charges and disbursements incurred or to be incurred by
it through the closing proceedings to the extent such estimate is received prior
to the Closing Date (provided, that, such estimate shall not thereafter preclude
a final settling of accounts between the Borrower and the Administrative Agent).


Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received written notice from such Lender prior to the proposed
Closing Date specifying its objection thereto.


4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than (x) a Committed Revolving
Loan Notice requesting only a conversion of Committed Revolving Loans to the
other Type, or a continuation of Eurodollar Rate Loans, or (y) a Letter of
Credit Application with respect to any amendment, modification, renewal or
extension of a Letter of Credit that does not increase the stated amount of such
Letter of Credit) is subject to the following conditions precedent:


(a)    (i) The representations and warranties of the Borrower contained in
Article V or any other Loan Document shall be true and correct, in all material
respects (unless already qualified by materiality or “Material Adverse Effect”
in which case, they shall be true and correct in all respects), on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct, in all material respects (unless already qualified by
materiality or “Material Adverse Effect”, in which





--------------------------------------------------------------------------------




case, they shall be true and correct in all respects), as of such earlier date,
and except that for purposes of this Section 4.02, the representations and
warranties contained in Sections 5.05(a) and (b) shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b),
respectively, and (ii) after giving effect to all requested Credit Extensions,
the Total Outstandings shall not exceed the Aggregate Revolving Commitments.



(b)    No Default shall exist, or would result, from such proposed Credit
Extension or from the application of the proceeds thereof.


(c)    The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swing Line Lender, shall have received a Request for Credit Extension in
accordance with the requirements hereof.


Each Request for Credit Extension (other than (x) a Committed Revolving Loan
Notice requesting only a conversion of Committed Revolving Loans to the other
Type or a continuation of Eurodollar Rate Loans, or (y) a Letter of Credit
Application with respect to any amendment, modification, renewal or extension of
a Letter of Credit that does not increase the stated amount of such Letter of
Credit) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.


ARTICLE V


REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Administrative Agent and the Lenders
that:


5.01    Existence, Qualification and Power. The Borrower (a) is duly organized
or formed, validly existing and, as applicable, in good standing under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority to (i) own or lease its assets and carry on its business as
currently conducted, and (ii) execute, deliver and perform its obligations under
the Loan Documents to which it is a party, and (c) is duly qualified and is
licensed and, as applicable, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.


5.02    Authorization; No Contravention. The execution, delivery and performance
by the Borrower of each Loan Document to which the Borrower is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of the Borrower’s Organization
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under (i) any
material Contractual Obligation (other than the Loan Documents) binding upon the
Borrower or its properties or any of its Subsidiaries, or
(ii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which the Borrower or its property is subject, in either case
under this clause (b), to the extent such conflict could reasonably be expected
to have a Material Adverse Effect; or (c) violate any applicable Law in a manner
which could be reasonably expected to have a Material Adverse Effect.


5.03    Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, the Borrower of
this Agreement or any other Loan Document, other than (a) such as have been
obtained or made and are in full force and effect, or (b) those





--------------------------------------------------------------------------------




the failure to obtain or make which, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.


5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by the
Borrower. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as such



enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance,
moratorium, reorganization or similar laws and by equitable principles of
general application.


5.05
Financial Statements; No Material Adverse Effect.



(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (ii) fairly present, in all material
respects, the consolidated financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein.


(b)    The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries for the fiscal quarter of the Borrower ending September 30, 2018,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for the fiscal quarter ended on that date (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present, in all material respects, the consolidated financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses
(i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments.



(c)    Since December 31, 2017, there has been no event or circumstance, either
individually or in the aggregate, that has had or would have a Material Adverse
Effect.


5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, threatened in writing, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Borrower or any Subsidiary or against any of their respective properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, or (b) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, either individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.


5.07    No Default. No Default has occurred and is continuing or would result
from the consummation of the transactions contemplated by this Agreement or any
other Loan Document.


5.08    Ownership of Property. The Borrower and each Subsidiary has good record
and marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
(a) such defects in title that do not materially interfere with the Borrower’s
or such Subsidiary’s ability to conduct its business as currently conducted, or
(b) where the failure to have such title or interests could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.


5.09    Environmental Compliance. There are no claims pending, or to Borrower’s
knowledge, threatened, alleging potential liability or responsibility for
violation of any Environmental Law on the





--------------------------------------------------------------------------------




Borrower’s or such Subsidiary’s businesses, operations and properties, in each
case which, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.


5.10    Insurance. The properties of the Borrower and its Material Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Borrower, in such amounts (after giving effect to any
self-insurance compatible with the following standards), with such deductibles
and



covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Borrower and
its Material Subsidiaries operate.


5.11    Taxes. The Borrower and its Subsidiaries have filed all Federal, state
and other tax returns and reports required to be filed with an applicable
Governmental Authority, and have paid all Federal, state and other taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets that are due and payable, except (a) those
which are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP, or (b) to the extent that the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. There is no tax assessment proposed in writing (and received by the
Borrower) against the Borrower or any Subsidiary thereof that would, if made,
have a Material Adverse Effect. The Borrower is not party to any tax sharing
agreement.


5.12
ERISA Compliance.



(a)    To the knowledge of Borrower, each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state Laws. Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the IRS to the effect that the form of such Plan is qualified under Section
401(a) of the Code and the trust related thereto has been determined by the IRS
to be exempt from federal income tax under Section 501(a) of the Code, or an
application for such a letter is currently being processed by the IRS, or such
Pension Plan is a prototype or volume submitter plan that is the subject of an
opinion or advisory letter from the IRS. To the knowledge of the Borrower,
nothing has occurred that would reasonably be expected to prevent or cause the
loss of such tax- qualified status.


(b)    There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.


(c)    (i) No ERISA Event has occurred; (ii) the Borrower and each ERISA
Affiliate has met all applicable requirements under the Pension Funding Rules in
respect of each Pension Plan, and no waiver of the minimum funding standards
under the Pension Funding Rules has been applied for or obtained; (iii) neither
the Borrower nor any ERISA Affiliate has incurred any liability to the PBGC
other than for the payment of premiums, and there are no premium payments which
have become due that are unpaid; (iv) neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (v) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan, in
each case under this clause





--------------------------------------------------------------------------------




(c), that would result in liability to the Borrower, that individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.


5.13
Margin Regulations; Investment Company Act.



(a)    The Borrower is not engaged principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the FRB), or extending credit for the purpose
of purchasing or carrying margin stock. Following the application of the
proceeds of each Borrowing or drawing under each Letter of Credit, not more



than 25% of the value of the assets (either of the Borrower only or of the
Borrower and its Subsidiaries on a consolidated basis) subject to the provisions
of Section 7.01 or subject to any restriction contained in any agreement or
instrument between the Borrower and any Lender or any Affiliate of any Lender
relating to Indebtedness and within the scope of Section 8.01(e) will be margin
stock.


(b)    The Borrower is not an “investment company”, or a company “controlled” by
an “investment company”, within the meaning of the Investment Company Act of
1940.


5.14
Disclosure.



(a)    No written report, financial statement, certificate or other written
information, other than projected financial information, other forward-looking
information and information of a general economic or industry-specific nature,
furnished by or on behalf of the Borrower to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished), in each case as of the date furnished, when taken as a whole,
contains any material misstatement of a material fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided,
that, with respect to projected financial information and other forward-looking
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed by it to be reasonable at the time
furnished (it being understood that such information is subject to significant
contingencies, and no assurance can be given that the projections will be
realized and that actual results may differ from projected results and that such
differences may be material).


(b)    As of the Closing Date, to the knowledge of the Borrower, the information
included in any Beneficial Ownership Certification, if applicable, is true and
correct in all respects.


5.15    Compliance with Laws. The Borrower and each Subsidiary is in compliance
with the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which (a)
such requirement of Law or order, writ, injunction or decree is being contested
in good faith by appropriate proceedings diligently conducted, or (b) the
failure to comply therewith, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.


5.16    Intellectual Property; Licenses, Etc. The Borrower and its Subsidiaries
own, possess or can acquire on reasonable terms the right to use, all of the
trademarks, service marks, trade names, copyrights, patents and other
intellectual property rights that are reasonably necessary for the operation of
their businesses, without conflict with the rights of any other Person to the
knowledge of the Borrower, except for any such failure to own or possess or
conflict that could not reasonably be expected to have a Material Adverse
Effect.


5.17
Solvency.






--------------------------------------------------------------------------------






The Borrower is, individually and together with its Subsidiaries on a
consolidated basis, Solvent.


5.18
OFAC Representation.



Neither the Borrower, nor any of its Subsidiaries, nor, to the knowledge of the
Borrower, any director, officer, employee, or controlled affiliate thereof, is
an individual or entity that is, or is owned or



controlled by one or more individuals or entities that is, (a) currently the
subject or target of any Sanctions,
(b) included on OFAC’s List of Specially Designated Nationals, HMT’s
Consolidated List of Financial Sanctions Targets and the Investment Ban List, or
any similar list administered or enforced by the United Nations Security
Council, the European Union, or any European Union member state, or (c) located,
organized or resident in a Designated Jurisdiction. The Borrower and its
Subsidiaries have conducted their businesses in compliance in all material
respects with all applicable Sanctions and have instituted and maintained
policies and procedures designed to promote and achieve compliance with such
Sanctions.


5.19
Anti-Corruption Laws.



The Borrower and its Subsidiaries have conducted their businesses in material
compliance with applicable anti-corruption laws and have instituted and
maintained policies and procedures that it believes are reasonably designed to
promote and achieve compliance with such laws, in all material respects.


5.20
EEA Financial Institutions.



The Borrower is not an EEA Financial Institution.


ARTICLE VI AFFIRMATIVE COVENANTS
From the Closing Date and until the Termination Date:


6.01    Financial Statements.    The Borrower shall deliver to the
Administrative Agent, for distribution to each Lender:


(a)    as soon as available (but in any event no earlier than the date such
items are filed with the SEC), but in any event within ninety (90) days after
the end of each fiscal year of the Borrower (and commencing with and including
the financial statements related to the fiscal year of the Borrower ending
December 31, 2019), a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit
(other than any qualification solely as a result of an impending debt maturity
occurring within 12 months of the date of such report and opinion); and


(b)    as soon as available (but in any event no earlier than the date such
items are filed with the SEC), but in any event within forty-five (45) days
after the end of each of the first three





--------------------------------------------------------------------------------




(3) fiscal quarters of each fiscal year of the Borrower (and commencing with and
including the financial statements related to the fiscal quarter of the Borrower
ending March 31, 2019), a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, the related consolidated
statements of income or operations for such fiscal quarter and for the portion
of the Borrower’s fiscal year then ended, and the related consolidated
statements of changes in shareholders’ equity, and cash flows for the portion of
the Borrower’s fiscal year then ended, in each case setting forth in comparative
form, as applicable, the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in



reasonable detail, certified by the chief executive officer, chief financial
officer (or principal financial officer with similar responsibilities),
treasurer or vice president of finance as fairly presenting in all material
respects the financial condition, results of operations, shareholders’ equity
and cash flows of the Borrower and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes.


As to any information contained in materials furnished pursuant to Section
6.02(c), the Borrower shall not be separately required to furnish such
information under Sections 6.01(a) or (b), but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) at the times specified therein.


6.02    Certificates; Other Information.    The Borrower shall deliver to the
Administrative Agent, for distribution to each Lender:


(a)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer (or principal financial officer
with similar responsibilities), treasurer or vice president of finance of the
Borrower, which shall include a certification of compliance with the covenant
set forth in Section 7.07;


(b)    promptly after any reasonable request by the Administrative Agent, copies
of any detailed audit reports or management letters by independent accountants
in connection with the accounts or books of the Borrower, or any audit of any of
them;


(c)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent generally to
the stockholders of the Borrower, acting in such capacity, and copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto (including all form 10-K
and 10-Q reports but excluding any Form S-8 or similar form);


(d)    at least five (5) Business Days prior to such change, notice of any
change to the Borrower’s legal name;


(e)    promptly following any reasonable written request, provide information
and documentation reasonably requested by the Administrative Agent or any Lender
for purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including the PATRIOT Act and the
Beneficial Ownership Regulation; and


(f)    promptly, such additional information regarding (i) the business,
financial or corporate affairs of the Borrower, including as may be necessary
for a Lender to ensure compliance





--------------------------------------------------------------------------------




with applicable Law, or (ii) compliance with the terms of the Loan Documents, in
each case, as the Administrative Agent or any Lender acting through the
Administrative Agent may from time to time reasonably request.


Documents required to be delivered pursuant to Section 6.01 or Section 6.02 may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 10.02 (provided, that, the Borrower shall notify the
Administrative Agent (by facsimile or electronic mail) of the posting of any
such documents and provide to the



Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents); (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); (iii) on which such documents
are faxed to the Administrative Agent (or electronically mailed to an address
provided by the Administrative Agent); or (iv) in respect of the items required
to be delivered pursuant to Sections 6.01(a) or (b) or Section 6.02(c), on which
such items have been made available on the SEC website. The Administrative Agent
shall have no obligation to request the delivery of or to maintain paper copies
of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.


The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuers materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on Syndtrak, IntraLinks, ClearPar or another similar electronic system
(the “Platform”), and (b) certain of the Lenders (each, a “Public Lender”) may
have personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
(w) all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal securities laws (provided, that, to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform that is
designated “Public Investor Side Information”; and (z) the Administrative Agent
and the Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
that is not designated “Public Investor Side Information.”


6.03    Notices. The Borrower shall promptly, but in any event within five (5)
Business Days after any Responsible Officer has obtained knowledge thereof,
notify the Administrative Agent (for further distribution to each Lender) of:


(a)
the occurrence of any Default;



(b)    the commencement of, or any material development in, any litigation or
proceeding affecting the Borrower or any of its Subsidiaries, in each case that
has resulted or could reasonably be expected to result in a Material Adverse
Effect; and





--------------------------------------------------------------------------------






(c)    the occurrence of any ERISA Event that has resulted or could reasonably
be expected to result in a Material Adverse Effect.


Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer setting forth in reasonable detail the occurrence referred
to therein and stating what action the Borrower has taken and proposes to take
with respect thereto.


6.04    Payment of Taxes. The Borrower shall, and shall cause each Subsidiary
to, pay and discharge within thirty (30) days of the date the same shall become
due and payable, all its tax liabilities,



assessments and governmental charges or levies upon it or its properties, unless
(a) the same are being contested in good faith by appropriate proceedings
diligently conducted and adequate reserves in accordance with GAAP are being
maintained by the Borrower in connection therewith, or (b) the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.


6.05
Preservation of Existence, Etc.



(a)    The Borrower shall, and shall cause each Material Subsidiary to,
preserve, renew and maintain in full force and effect its legal existence and
good standing under the Laws of the jurisdiction of its organization.


(b)    The Borrower shall, and shall cause each Subsidiary to, (i) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (ii) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.


6.06    Maintenance of Properties. The Borrower shall, and shall cause each
Subsidiary to, maintain, preserve and protect all of its properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear and casualty and condemnation excepted, except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.


6.07    Maintenance of Insurance. The Borrower shall, and shall cause each
Material Subsidiary to, maintain with financially sound and reputable insurance
companies not Affiliates of the Borrower, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts (after giving effect to any self-insurance compatible with the
following standards) as are customarily carried under similar circumstances by
such other Persons.


6.08    Compliance with Laws. The Borrower shall, and shall cause each
Subsidiary to, comply with the requirements of all Laws, including Environmental
Laws, and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted, or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.


6.09    Books and Records. The Borrower shall, and shall cause each Material
Subsidiary to, maintain proper books of record and account in material
conformity with GAAP and in material conformity





--------------------------------------------------------------------------------




with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Material Subsidiary.


6.10    Inspection Rights. The Borrower shall, and shall cause each Material
Subsidiary to, permit representatives and agents of the Administrative Agent to
visit and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its Responsible Officers, and
independent public accountants (provided, that, the Borrower may, if it so
chooses, be present at or participate in any such discussion), at reasonable
times during normal business hours, upon reasonable advance written notice to
the Borrower; provided, that, such visits shall be at the expense of the
Administrative Agent and the Lenders and shall, unless an Event of Default has
occurred and is continuing at such time, be limited to no more



than once in any calendar year; provided, further, that, notwithstanding
anything to the contrary herein, the Borrower shall not be required to disclose,
permit the inspection, examination or making of copies of or abstracts from, or
discuss any document, information, or other matter: (a) that constitutes
non-financial trade secrets or non-financial proprietary information; or (b) in
respect of which disclosure to the Administrative Agent or any Lender (or any of
their respective representatives or contractors) (i) is prohibited by applicable
Law, (ii) would violate any attorney-client privilege, or (iii) would violate
any obligation of confidentiality binding on the Borrower (to the extent not
created in contemplation of the Borrower’s obligations under this Section 6.10);
provided, that, (A) in the case of the provision of any information that would
violate attorney-client privilege or any obligation of confidentiality binding
on the Borrower, the Borrower shall use commercially reasonable efforts to (1)
obtain waivers of such privilege or obligation of confidentiality, and (2)
communicate the applicable information in a way that would not violate such
privilege or obligation of confidentiality, and (B) the Borrower shall notify
the Administrative Agent that certain privileged or confidential information is
not being provided.


6.11    Use of Proceeds. The Borrower shall, and shall cause each Material
Subsidiary to, use the proceeds of the Credit Extensions for working capital,
capital expenditures and other lawful corporate purposes not in contravention of
any applicable Law or of any Loan Document.


6.12    Sanctions and Anti-Corruption Laws. The Borrower shall, and shall cause
each Subsidiary to, conduct its businesses in material compliance with
applicable Sanctions and the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other applicable anti-corruption legislation
in other jurisdictions, and maintain policies and procedures that it reasonably
believes are designed to promote and achieve compliance with such laws and
Sanctions.


ARTICLE VII
NEGATIVE COVENANTS


From the Closing Date and until the Termination Date:


7.01    Liens. The Borrower shall not, nor shall it permit any Subsidiary to,
directly or indirectly, create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:


(a)    Liens existing on the Closing Date and listed on Schedule 7.01, and any
modifications, replacements, renewals or extensions thereof; provided, that, the
amount of Indebtedness or other obligations secured by such Liens is not
increased at the time of such





--------------------------------------------------------------------------------




modification, replacement, renewal or extension, except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with any such modification, replacement,
renewal or extension of the underlying Indebtedness or by an amount equal to any
existing commitments unutilized under the underlying Indebtedness;


(b)    Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies (i) that are not overdue for a period of more
than thirty (30) days, or (ii) which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;


(c)    statutory and ordinary course contractual Liens of landlords and Liens of
carriers, warehousemen, mechanics, materialmen and suppliers and other Liens
imposed by law or pursuant



to customary reservations or retentions of title arising in the ordinary course
of business; provided, that, such Liens secure only amounts not overdue for a
period of more than thirty (30) days or, if due and payable, are (i) unfiled and
no other action has been taken to enforce the same, or (ii) are being contested
in good faith by appropriate proceedings for which adequate reserves determined
in accordance with GAAP have been established;


(d)    (i) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than (A) any Lien imposed by ERISA, and (B) Liens in the
ordinary course of business securing liability for reimbursement of
indemnification obligations of insurance carriers providing property, casualty
or liability insurance to the Borrower, and (ii) Liens to secure obligations in
respect of letters of credit, bank guaranties, surety bonds, performance bonds
or similar instruments posted with respect to the items described in clause
(d)(i) above;


(e)    (i) pledges or deposits to secure the performance of bids, trade
contracts, government contracts, performance bonds and leases (other than
Indebtedness), statutory obligations, surety, stay, customs and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business, and (ii) Liens to secure obligations in respect of
letters of credit, bank guaranties, surety bonds, performance bonds or similar
instruments posted with respect to the items described in clause (e)(i) above;


(f)    easements, rights of way, restrictions (including zoning restrictions),
covenants, licenses, encroachments, protrusions and other similar charges or
encumbrances affecting, and minor title deficiencies on or with respect to, real
property which, in the aggregate, do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower and its Subsidiaries;


(g)    Liens securing judgments (or appeal or other surety bonds relating to
such judgments) not constituting an Event of Default under Section 8.01(h);


(h)    leases, subleases, licenses or sublicenses granted to others (and pledges
or deposits securing such obligations) not interfering in any material respect
with the business of the Borrower and its Subsidiaries;


(i)
(i) any interest of title of a lessor under leases permitted by this Agreement,
and

(ii)purported Liens evidenced by the filing of Uniform Commercial Code financing
statements (or equivalent filings, registrations or agreements in foreign
jurisdictions) relating to leases permitted





--------------------------------------------------------------------------------




by this Agreement or consignment or bailee arrangements entered into in the
ordinary course of business;


(j)    normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions and banker’s liens, rights of setoff upon
deposits of cash or other financial assets or similar rights and remedies (i) in
favor of banks or other depository institutions not granted in connection with
the issuance of Indebtedness, or (ii) in connection with commodity trading or
other brokerage accounts incurred in the ordinary course of business;


(k)    Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;


(l)    (i) Liens of sellers of goods to the Borrower arising under Article 2 of
the Uniform Commercial Code or similar provisions of applicable Law in the
ordinary course of business,



covering only the goods sold and securing only the unpaid purchase price for
such goods and related expenses, and (ii) Liens arising out of conditional sale,
title retention, consignment or similar arrangements for the sale of any assets
or property in the ordinary course of business;


(m)    Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of the Borrower and
its Subsidiaries;


(n)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;


(o)    Liens with respect to any Cash Collateral provided by the Borrower
pursuant to any Loan Document;


(p)    any Lien existing on property (and the proceeds thereof) existing at the
time of its acquisition; provided, that, such Lien was not created in
contemplation of such acquisition;


(q)    Liens solely on cash earnest money deposits made by the Borrower in
connection with any letter of intent or purchase agreement;


(r)    rights of first refusal, put, call and similar rights arising in
connection with repurchase agreements;


(s)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;


(t)    Liens securing obligations under any Swap Contract not entered into for
speculative purposes;


(u)    Liens on cash or other property arising in connection with the
defeasance, discharge or redemption of Indebtedness;


(v)    Liens consisting of any condemnation or eminent domain proceeding or
compulsory purchase order affecting real property;







--------------------------------------------------------------------------------




(w)    Liens on cash collateral to secure obligations of the Borrower, so long
as the aggregate amount of such cash collateral does not exceed $50,000,000 at
any time;


(x)    Liens securing Indebtedness permitted by Section 7.02(k); provided, that,
(i) such Liens do not at any time encumber any property other than property
financed by such Indebtedness (together with any accessions thereto and proceeds
thereof), and (ii) such Liens attach to such property concurrently with or
within one hundred eighty (180) days after the acquisition thereof; and


(y)
Liens securing Priority Indebtedness permitted by Section 7.02(m).



7.02    Indebtedness. The Borrower shall not, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or suffer to
exist any Indebtedness, except:


(a)
Indebtedness under the Loan Documents;




(b)    Indebtedness existing on the Closing Date as set forth on Schedule 7.02
(and any Permitted Refinancing thereof);


(c)    obligations (contingent or otherwise) existing or arising under any Swap
Contract; provided, that, such obligations are (or were) entered into by such
Person in the ordinary course of business and not for purposes of speculation or
taking a “market view;”


(d)
Indebtedness owed to the Borrower or any other Subsidiary of the Borrower;



(e)    (i) Indebtedness of a Person that becomes a Subsidiary after the Closing
Date; provided, that, such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary; and (ii) any Permitted Refinancing of any
Indebtedness specified in Section 7.02(e)(i);


(f)    Indebtedness (i) pursuant to tenders, statutory obligations, bids,
leases, governmental contracts, trade contracts, surety, stay, customs, appeal,
performance and/or return of money bonds or other similar obligations incurred
in the ordinary course of business, and (ii) in respect of any letters of
credit, bank guaranties, surety bonds, performance bonds or similar instruments
to support any of the foregoing items;


(g)    obligations incurred in respect of cash management services, netting
services, overdraft protection and similar arrangements, in each case in the
ordinary course of business;


(h)
Indebtedness consisting of the financing of insurance premiums;



(i)    Indebtedness (including obligations in respect of letters of credit, bank
guaranties, surety bonds, performance bonds or similar instruments with respect
to such Indebtedness) incurred in respect of workers compensation claims,
unemployment insurance (including premiums related thereto), other types of
social security, pension obligations, vacation pay, health, disability or other
employee benefits;


(j)    Indebtedness representing deferred compensation to directors, officers,
employees, members of management, managers, and consultants of such Subsidiary
in the ordinary course of business;







--------------------------------------------------------------------------------




(k)    Indebtedness in respect of Capitalized Lease Obligations, Synthetic Lease
Obligations and purchase money obligations incurred to finance the purchase of
fixed assets, and renewals, replacements, refinancings and extensions thereof;
provided, that, such Indebtedness when incurred shall not exceed the purchase
price of the asset(s) financed;


(l)
other unsecured Indebtedness of the Borrower; and



(m)    Priority Indebtedness; provided, that, the aggregate outstanding
principal amount of such Priority Indebtedness shall not at any time exceed the
greater of (i) $300,000,000, and (ii) an amount equal to ten percent (10%) of
Consolidated Total Assets (determined as of the end of the most recent fiscal
quarter of the Borrower for which financial statements have been delivered
pursuant to Section 6.01(a) or (b) or, in the case of any such determination to
be made prior to the delivery of financial statements for the fiscal quarter of
the Borrower ended March 31, 2019, determined with reference to the financial
statements of the Borrower referred to in Section 5.05(b)).



7.03    Fundamental Changes. The Borrower shall not, nor shall it permit any
Material Subsidiary to, directly or indirectly, merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of the
assets (whether now owned or hereafter acquired) of the Borrower and its
Subsidiaries, taken as a whole, to or in favor of any Person, except that, so
long as no Default exists or would result therefrom: (a) any Person may merge or
consolidate with and into the Borrower, so long as the Borrower shall be the
continuing or surviving Person of such merger or consolidation; (b) any Material
Subsidiary may merge or consolidate with or into any other Subsidiary, so long
as a Subsidiary is the continuing or surviving Person of such merger or
consolidation; (c) any Material Subsidiary may merge or consolidate with or into
any other Person; provided, that, (i) if such merger or consolidation involves
the Borrower, the Borrower shall be the continuing or surviving Person, and (ii)
such merger or consolidation does not result in the Disposition of all or
substantially all of the assets of the Borrower and its Subsidiaries, taken as a
whole; and (d) any Material Subsidiary may dissolve or liquidate; provided,
that, (i) such dissolution or liquidation does not result in the Disposition of
all or substantially all of the assets of the Borrower and its Subsidiaries,
taken as a whole, and (ii) such dissolution or liquidation could not reasonably
be expected to have a Material Adverse Effect.


7.04    Change in Nature of Business. The Borrower shall not, nor shall it
permit any Material Subsidiary to, directly or indirectly, engage in any
material line of business substantially different from those lines of business
conducted by the Borrower and its Subsidiaries on the Closing Date or any
business reasonably related, ancillary, complementary or incidental thereto.


7.05    Transactions with Affiliates. The Borrower shall not, nor shall it
permit any Material Subsidiary to, directly or indirectly, enter into any
transaction of any kind with any Affiliate of the Borrower, whether or not in
the ordinary course of business, other than (a) intercompany transactions
expressly permitted by Section 7.02 and Section 7.03, (b) any transaction on
fair and reasonable terms substantially as favorable to the Borrower or such
Material Subsidiary as would be obtainable by the Borrower or such Material
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, and (c) compensation (including bonuses) and
indemnification of, and other employment arrangements with, directors, officers
and employees of the Borrower or such Material Subsidiary entered in the
ordinary course of business, including reimbursement of out-of-pocket expenses
and provision of officers’ and directors’ liability insurance.


7.06    Use of Proceeds. The Borrower shall not, nor shall it permit any
Material Subsidiary to, use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend





--------------------------------------------------------------------------------




credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.


7.07    Financial Covenant. The Borrower shall not permit the Consolidated
Leverage Ratio, as of the end of any fiscal quarter of the Borrower for the four
quarter period ending on such date, to be greater than 3.50 to 1.0; provided,
that, upon the occurrence of a Qualified Acquisition, for each of the four
fiscal quarters of the Borrower immediately following such Qualified Acquisition
(including the fiscal quarter of the Borrower in which such Qualified
Acquisition was consummated) (such period of increase, the “Leverage Increase
Period”), the ratio set forth above shall be increased to 4.00 to 1.0; provided,
further, that, (a) for at least two (2) fiscal quarters of the Borrower
immediately following each Leverage Increase Period, the Consolidated Leverage
Ratio as of the end of such fiscal quarters shall not be greater than 3.50 to
1.0 prior to giving effect to another Leverage Increase Period pursuant to the
immediately preceding proviso, and (b) the Leverage Increase Period shall only
apply with respect to the calculation of the Consolidated Leverage Ratio for
purposes of determining compliance with this Section 7.07 and not for any other
purpose.



7.08    Change in Fiscal Year. Without providing prior written notice to the
Administrative Agent, the Borrower shall not, nor shall it permit any Material
Subsidiary to, change its fiscal year.


7.09    Sanctions. The Borrower shall not, nor shall it permit any Subsidiary
to, directly or indirectly, use the proceeds of any Credit Extension, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, to fund any activities of or
business with any individual or entity, or in any Designated Jurisdiction, that,
at the time of such funding, is the subject or target of Sanctions, in each of
the foregoing cases to the extent such use of proceeds or the funding of such
activities, business, individual or entity, as the case may be, violates any
Sanction, or in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction contemplated hereby, whether as Lender, Arranger, Administrative
Agent, L/C Issuer, Swing Line Lender, or otherwise) of Sanctions.


7.10 Anti-Corruption Laws. The Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly, use the proceeds of any Credit Extension
for any purpose which would breach the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010, and other similar anti- corruption
legislation in other jurisdictions.


ARTICLE VIII


EVENTS OF DEFAULT AND REMEDIES


8.01
Events of Default. Any of the following shall constitute an “Event of Default”:



(a)    Non-Payment. The Borrower fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan or any L/C Obligation, or (ii)
within five (5) Business Days after the same becomes due, any interest on any
Loan or on any L/C Obligation, any fee due hereunder, or any other amount
payable hereunder or under any other Loan Document; or


(b)    Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), Section 6.05 (with
respect to the preservation of the Borrower’s legal existence), Section 6.11 or
Article VII; or


(c)    Other Defaults. The Borrower fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b)) contained in any
Loan Document on its part to





--------------------------------------------------------------------------------




be performed or observed and such failure continues for thirty (30) days after
the Borrower’s receipt of written notice of such failure from the Administrative
Agent or any Lender; or


(d)    Representations and Warranties. Any representation, warranty or
certification made or deemed made by the Borrower herein, in any other Loan
Document, or in any document delivered in connection herewith or therewith,
shall be incorrect in any material respect (or in any respect if already
qualified by materiality or “Material Adverse Effect”) when made or deemed made;
or


(e)    Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness (other than
the Obligations and Indebtedness under Swap Contracts) having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount, and such failure is not waived
and continues beyond any cure period provided therein, or (B) fails to observe
or perform any other agreement or



condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, in each case, beyond the
applicable grace period, if any, provided therefor, or any other event occurs,
the effect of which is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due and payable or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, and such
failure or demand is not waived; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default as defined in such Swap Contract as to which the Borrower or
any Subsidiary is the Defaulting Party (as defined in such Swap Contract) that
is not waived and continues beyond any cure period provided therein, or (B) any
Termination Event (as defined in such Swap Contract) under such Swap Contract as
to which the Borrower or any Subsidiary is an Affected Party (as defined in such
Swap Contract) and, in either event, the Swap Termination Value owed by the
Borrower or such Subsidiary as a result thereof is greater than the Threshold
Amount; or


(f)    Insolvency Proceedings, Etc. The Borrower or any Material Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without its
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) consecutive calendar days; or any proceeding under
any Debtor Relief Law relating to the Borrower or such Material Subsidiary or to
all or any material part of its property is instituted without the consent of
the such Person and continues undismissed, unstayed, unvacated and unbonded for
sixty (60) consecutive calendar days, or an order for relief is entered in any
such proceeding which order is not stayed; or


(g)    Inability to Pay Debts. The Borrower or any Material Subsidiary becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due; or


(h)    Judgments. There is entered against the Borrower or any Subsidiary any
one or more final judgments or orders for the payment of money which in the
aggregate exceed the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does





--------------------------------------------------------------------------------




not dispute coverage) and (i) enforcement proceedings are commenced by any
creditor upon such judgment or order, or (ii) there is a period of sixty (60)
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect; or


(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or a
Multiemployer Plan which has resulted in liability of the Borrower under Title
IV of ERISA to the Pension Plan or Multiemployer Plan or the PBGC in an
aggregate amount that could reasonably be expected to have a Material Adverse
Effect, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount that could reasonably be expected to
have a Material Adverse Effect; or


(j)    Invalidity of the Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or the occurrence of the
Termination Date, ceases to be in full force and effect; or the Borrower
contests in writing or pursuant to judicial proceedings the validity or



enforceability of any material provision of any Loan Document; or the Borrower
denies in writing that it has any or further liability or obligation under any
Loan Document (other than by reason of the occurrence of the Termination Date),
or purports to revoke, terminate or rescind any material provision of any Loan
Document; or


(k)
Change of Control. There occurs any Change of Control.



8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, by prior written notice to the Borrower (other
than with respect to an Event of Default pursuant to Section 8.01(f), which
shall require no prior written notice) take any or all of the following actions:


(a)    declare the commitment of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;


(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;


(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and


(d)    exercise on behalf of itself, the Lenders and the L/C Issuers all rights
and remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;


provided, that, upon the occurrence of the entry of an order for relief with
respect to the Borrower under the Bankruptcy Code of the United States, the
obligation of each Lender to make Loans and any obligation of each L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Borrower
to Cash Collateralize the L/C Obligations as aforesaid shall automatically
become effective, in each case without further act of the Administrative Agent
or any Lender.







--------------------------------------------------------------------------------




8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Section 2.15 and Section
2.16 be applied by the Administrative Agent in the following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;


Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;



Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Disbursements and
other Obligations, ratably among the Lenders and the L/C Issuers in proportion
to the respective amounts described in this clause Third payable to them;


Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Disbursements, and (b) Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit, ratably among the Lenders and the L/C Issuers, in proportion to the
respective amounts described in this clause Fourth payable to them; and


Last, the balance, if any, after the occurrence of the Termination Date, to the
Borrower or as otherwise required by Law.


Subject to Section 2.15, amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.


ARTICLE IX ADMINISTRATIVE AGENT
9.01
Appointment and Authority.



Each of the Lenders and the L/C Issuers hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
(other than Section 9.06) are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuers, and the Borrower shall not have rights
as a third party beneficiary of any of such provisions. It is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine





--------------------------------------------------------------------------------




of any applicable Law. Instead such term is used as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
contracting parties.


9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders or to provide notice to or consent of the Lenders with respect thereto.


9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:



(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;


(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided, that, the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and


(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.


Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.01 and 8.02), or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent by the Borrower, a Lender or an L/C Issuer.


Neither the Administrative Agent nor any of its Related Parties have any duty or
obligation to any Lender or participant or any other Person to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or





--------------------------------------------------------------------------------




therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.


Neither the Administrative Agent nor any of its Related Parties shall be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions of this Agreement
relating to Disqualified Institutions. Without limiting the generality of the
foregoing, the Administrative Agent shall not (i) be obligated to ascertain,
monitor or inquire as to whether any Lender, any Participant, or any prospective
Lender or prospective Participant, is a Disqualified Institution, or (ii) have
any liability with respect to or arising out of any assignment or participation
of Loans, or disclosure of confidential information, to any Disqualified
Institution.


9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall be fully protected in relying and shall not
incur any liability for relying upon, any notice, request, certificate,
communication, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be



genuine and to have been signed, sent or otherwise authenticated by the proper
Person. The Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall be fully protected in relying and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance, extension,
renewal or increase of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.


9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.


9.06
Resignation of Administrative Agent.



(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the L/C Issuers and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, with the
consent of the Borrower (such consent (x) not to be unreasonably withheld or
delayed, and (y) not being required to the extent an Event of Default under





--------------------------------------------------------------------------------




Section 8.01(a), (f) or (g) has occurred and is continuing), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders and the Borrower) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above (including
consent of the Borrower, if applicable); provided, that, in no event shall any
successor Administrative Agent be a Defaulting Lender. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.


(b)    If the Person serving as Administrative Agent is a Defaulting Lender at
such time pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable Law, by notice in writing to such
Person, and, in each case, with the consent of the Borrower (such consent (x)
not to be unreasonably withheld or delayed, and (y) not being required to the
extent an Event of Default under Section 8.01(a), (f) or (g) has occurred and is
continuing), remove such Person as Administrative Agent and appoint a successor.
If no such successor shall have been so appointed by the Required Lenders (with
the consent of the Borrower, if applicable) and shall have accepted such
appointment within thirty (30) days (or such earlier day as shall be



agreed by the Required Lenders and the Borrower) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.


(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed), and
(ii)except for any indemnity payments or other amounts then owed to the retiring
or removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and each L/C Issuer directly, until such time, if any,
as the Required Lenders appoint a successor Administrative Agent as provided for
above. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent (other than as provided in Section 3.01(g) and other than
any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them (A) while the retiring or removed
Administrative Agent was acting as Administrative Agent, and (B) after such
resignation or removal for as long as any of them continues





--------------------------------------------------------------------------------




to act in any capacity hereunder or under the other Loan Documents, including in
respect of any actions taken in connection with transferring the agency to any
successor Administrative Agent.


(d)    Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as an L/C Issuer and the
Swing Line Lender. If Bank of America resigns as an L/C Issuer, it shall retain
all the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit issued by it and outstanding as of the
effective date of its resignation as an L/C Issuer and all L/C Obligations with
respect thereto, including the right to require the Lenders to fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(f). If Bank of
America resigns as the Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Committed Revolving Loans or
fund risk participations in outstanding Swing Line Loans pursuant to Section
2.04(c). Upon the appointment by the Borrower of a successor L/C Issuer or Swing
Line Lender hereunder (which successor shall in all cases be a Lender other than
a Defaulting Lender), (i) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as applicable, (ii) the retiring L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit issued
by such retiring L/C Issuer, if any, outstanding at the time of such succession
or make other



arrangements reasonably satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.


9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Arrangers, joint bookrunners, co-syndication agents or
co-documentation agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an L/C Issuer hereunder.


9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to the Borrower, the Administrative Agent (irrespective of whether the
principal of any Loan or L/C Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:


(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and





--------------------------------------------------------------------------------




unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the L/C Issuers and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the L/C Issuers and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the L/C Issuers and the Administrative Agent under
Sections 2.03(j) and (k), 2.09 and 10.04) allowed in such judicial proceeding;
and


(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 10.04.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.



9.10    Collateral Matters. The Lenders and the L/C Issuers irrevocably
authorize the Administrative Agent, at its option and in its discretion, to
release the Cash Collateral and any Lien thereon in accordance with the terms
and conditions set forth in Section 2.15.


9.11
Certain ERISA Matters.



(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower, that at least one of the
following is and will be true:


(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Revolving Commitments or this Agreement;


(ii)
the transaction exemption set forth in one or more PTEs, such as PTE 84-

14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96- 23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Commitments and
this Agreement;







--------------------------------------------------------------------------------




(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Revolving Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Revolving Commitments and this Agreement satisfies
the requirements of sub-sections (b) through
(g) of Part I of PTE 84-14, and (D) to the best knowledge of such Lender, the
requirements of subsection (a) of Part I of PTE 84-14 are satisfied with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Commitments and
this Agreement; or


(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.


(b) In addition, unless either (1) clause (i) in the immediately preceding
clause (a) is true with respect to a Lender, or (2) a Lender has provided
another representation, warranty and covenant in accordance with clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower, that the Administrative Agent is not a fiduciary with respect
to the assets of such Lender involved in such Lender’s entrance into,



participation in, administration of and performance of the Loans, the Letters of
Credit, the Revolving Commitments and this Agreement (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any other Loan Document or any documents related hereto or
thereto).


ARTICLE X MISCELLANEOUS
10.01
Amendments, Etc. Subject to Section 3.03(c), no amendment or waiver of any
provision

of this Agreement or any other Loan Document, and no consent to any departure by
the Borrower therefrom, shall be effective unless in writing signed by the
Required Lenders (or the Administrative Agent with the consent of the Required
Lenders) and the Borrower, as the case may be, and acknowledged by the
Administrative Agent (such acknowledgement not to be unreasonably withheld,
conditioned or delayed), and each such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
that, no such amendment, waiver or consent shall:


(a)    extend the expiry date of, or increase, the Revolving Commitment of any
Lender (or reinstate any Revolving Commitment terminated pursuant to Section
8.02) without the written consent of such Lender (it being understood and agreed
that a waiver, modification or amendment of, or consent to departure from, any
condition precedent set forth in Section 4.02 or of any Default, representation
or warranty or covenant, or a mandatory prepayment of, or mandatory reduction
in, Revolving Commitments is not considered an extension or increase in the
Revolving Commitment of any Lender);







--------------------------------------------------------------------------------




(b)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (other than any mandatory prepayment) of principal, interest, fees
or other amounts due to the Lenders (or any of them) without the written consent
of each Lender directly affected thereby;


(c)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Disbursement or (subject to clause (iv) of the second proviso to
this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, that, only the consent of the Required Lenders shall be
necessary to (x) amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest, Letter of Credit Fees or other
amounts at the Default Rate, or (y) amend any financial covenant hereunder (or
any defined term used therein), even if the effect of such amendment would be to
reduce the rate of interest on any Loan or any L/C Disbursement or to reduce any
fee payable hereunder;


(d)    change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
affected thereby;


(e)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender; or


(f)
release the Borrower without the written consent of each Lender;



provided, further, that: (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, directly and adversely affect the rights or



duties of such L/C Issuer under this Agreement or any Issuer Document relating
to any Letter of Credit issued or to be issued by it; (ii) no amendment, waiver
or consent shall, unless in writing and signed by the Swing Line Lender in
addition to the Lenders required above, directly and adversely affect the rights
or duties of the Swing Line Lender under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, directly and adversely affect
the rights or duties of the Administrative Agent under this Agreement or any
other Loan Document; (iv) each Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto;
(v) this Agreement or any other Loan Document may be amended by an agreement in
writing entered into by the Borrower and the Administrative Agent to cure any
ambiguity, omission, defect or inconsistency so long as, in each case, the
Lenders shall have received at least five (5) Business Days’ prior written
notice thereof and the Administrative Agent shall not have received, within five
(5) Business Days of the date of such notice to the Lenders, a written notice
from the Required Lenders stating that the Required Lenders object to such
amendment; (vi) the Borrower and the Administrative Agent may, without the input
or consent of any Lender (other than the relevant Lenders providing a portion of
the increase in the Aggregate Revolving Commitments), effect amendments to this
Agreement and the other Loan Documents as may be necessary in the reasonable
opinion of the Borrower and the Administrative Agent to effect any increase
pursuant to the provisions of Section 2.14; (vii) the Borrower and the
Administrative Agent may, without the input or consent of any Lender (other than
the relevant Lenders agreeing to extend their Revolving Commitments), effect
amendments to this Agreement and the other Loan Documents as may be necessary in
the reasonable opinion of the Borrower and the Administrative Agent to effect
any extension pursuant to the provisions of Section 2.17 (including, for the
avoidance of doubt, amendments to the definition of “Maturity Date” and other
provisions of this Agreement as may be necessary to reflect the extension of the
Maturity Date applicable to any Extending Lender’s Revolving Commitments
pursuant to Section 2.17);





--------------------------------------------------------------------------------




(viii) this Agreement may be amended (or amended and restated) with the written
consent of the Required Lenders, the Administrative Agent, the Borrower and the
relevant Lenders providing such additional credit facilities to add one or more
additional credit facilities to this Agreement, to permit the extensions of
credit from time to time outstanding hereunder and the accrued interest and fees
in respect thereof to share ratably in the benefits of this Agreement and the
other Loan Documents with the Loans and the accrued interest and fees in respect
thereof and to include appropriately the Lenders holding such credit facilities
in any determination of the Required Lenders; (ix) as to any amendment,
amendment and restatement or other modifications otherwise approved in
accordance with this Section 10.01, it shall not be necessary to obtain the
consent or approval of any Lender that, upon giving effect to such amendment,
amendment and restatement or other modification, would have no Revolving
Commitment or outstanding Loans so long as such Lender receives payment in full
of the principal of and interest accrued on each Loan made by, and all other
amounts owing to, such Lender or accrued for the account of such Lender under
this Agreement and the other Loan Documents at the time such amendment,
amendment and restatement or other modification becomes effective; and (x) the
L/C Commitment of any L/C Issuer may be terminated by the Administrative Agent
and such L/C Issuer in connection with the resignation of such L/C Issuer
pursuant to Section 10.06(f).


Notwithstanding the above: (A) each Lender is entitled to vote as such Lender
sees fit on any bankruptcy reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code of the United States supersedes the unanimous consent provisions set forth
herein; (B) the Required Lenders shall determine whether or not to allow the
Borrower to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders; and
(C) no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that (x) the Revolving Commitment
of such Lender may not be increased or extended without the consent of such
Lender, (y) the principal owing to such Lender may not be decreased without the
consent of such Lender, and (z) the interest rate being paid to such Lender may
not be decreased without the consent of such Lender.



10.02
Notices; Effectiveness; Electronic Communication.



(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in clause
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile or electronic mail as follows,
and all notices and other communications expressly permitted hereunder to be
given by telephone may be made to the applicable telephone number, as follows:


(i)    if to the Borrower, the Administrative Agent, Bank of America in its
capacity as an L/C Issuer or the Swing Line Lender, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and


(ii)    if to any other Lender (including any Lender in its capacity as an L/C
Issuer), to the address, facsimile number, electronic mail address or telephone
number specified in its Administrative Questionnaire (including, as appropriate,
notices delivered solely to the Person designated by a Lender on its
Administrative Questionnaire then in effect for the delivery of notices that may
contain material non-public information relating to the Borrower).


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not





--------------------------------------------------------------------------------




given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices and other communications delivered through electronic
communications to the extent provided in clause (b) below, shall be effective as
provided in such clause (b).


(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail, FpML messaging and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided, that, the foregoing shall not apply to notices to any Lender or any
L/C Issuer pursuant to Article II if such Lender or such L/C Issuer, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent, the Swing Line Lender, the L/C Issuers and the Borrower
each agree hereunder to accept notices and other communications to it hereunder
by
(x)email sent to its electronic email address set forth in Schedule 10.02 (or,
in the case of an L/C Issuer other than Bank of America, as set forth in the
Administrative Questionnaire provided by such L/C Issuer) (in each case, as may
be updated by written notice to the other parties hereto), or
(y)other electronic communications pursuant to procedures approved by it;
provided, that, approval of such procedures may be limited to particular notices
or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is



not sent during the normal business hours of the recipient, such notice, email
or communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient.


(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) or the Borrower or its Related Parties have any liability to
the Agent Parties, the Borrower, any Lender, any L/C Issuer or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials or notices through the Platform, any
other electronic platform or electronic messaging service, or through the
Internet.


(d)    Change of Address, Etc. Each of the Borrower, the Administrative Agent,
each L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender





--------------------------------------------------------------------------------




may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the Borrower, the Administrative Agent,
each L/C Issuer and the Swing Line Lender. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent, and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.


(e)    Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Committed Revolving Loan
Notices, Letter of Credit Applications and Swing Line Loan Notices) purportedly
given by or on behalf of the Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Borrower
shall indemnify the Administrative Agent, each L/C Issuer, each Lender and the
Related Parties from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
the Borrower. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.



10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
any L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by Law.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.02 for the benefit of all the Lenders and all of the L/C Issuers;
provided, that, the foregoing shall not prohibit (a) the Administrative Agent
from exercising on its own behalf the rights and remedies that inure to its
benefit (solely in its capacity as Administrative Agent) hereunder and under the
other Loan Documents, (b) each L/C Issuer or the Swing Line Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as an L/C Issuer or the Swing Line Lender, as the case may be)
hereunder and under the other Loan Documents, (c) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of Section
2.13), or (d) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to the
Borrower under any Debtor Relief Law; provided, further, that, if at any time
there is no Person acting as Administrative Agent hereunder and under the other
Loan Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 8.02, and (ii) in
addition to the matters set forth in clauses (b),





--------------------------------------------------------------------------------




(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.


10.04
Expenses; Indemnity; Damage Waiver.



(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) (limited, in the case of
any fees and expenses of legal counsel, to the reasonable and documented
out-of-pocket fees, disbursements and other charges of (A) one primary counsel
for the Administrative Agent, and (B) if reasonably necessary, one firm of local
counsel retained by the Administrative Agent in each relevant material
jurisdiction), (ii) all reasonable and documented out-of-pocket expenses
incurred by each L/C Issuer in connection with the issuance, amendment, renewal,
reinstatement or extension of any Letter of Credit or any demand for payment
thereunder, and (iii) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent, any Lender or any L/C Issuer (including
the reasonable and documented out-of-pocket fees, charges and disbursements of
any counsel for the Administrative Agent, any Lender or any L/C Issuer) in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such reasonable and documented out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.



(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (limited,
in the case of any fees and expenses of legal counsel, to the reasonable and
documented out-of-pocket fees, disbursements and other charges of one firm of
primary counsel for all Indemnitees, taken as a whole, and if reasonably
necessary, one firm of local counsel for all Indemnitees, taken as a whole, in
each relevant material jurisdiction, and solely in the case of an actual or
perceived conflict of interest, one additional firm of counsel to each group of
affected Indemnitees, similarly situated and taken as a whole) incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower) or arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower, and
regardless of whether any Indemnitee is a party thereto; provided,





--------------------------------------------------------------------------------




that, such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (A) are found
in a final, nonappealable judgment by a court of competent jurisdiction to have
resulted from
(1)the gross negligence, bad faith or willful misconduct of such Indemnitee (or
any Related Indemnified Party of such Indemnitee), or (2) a material breach of
such Indemnitee’s obligations under this Agreement or any other Loan Document,
or (B) arise solely from a proceeding that does not involve or arise from an act
or omission by the Borrower or any of the Borrower’s Affiliates and that is
brought by an Indemnitee against any other Indemnitee (other than any claims
against the Administrative Agent, a Lender or any L/C Issuer in its capacity or
in fulfilling its role as such). The Borrower shall not be liable for any
settlement of any claim effected by any Indemnitee without the consent of the
Borrower (which consent shall not be unreasonably withheld, conditioned or
delayed), but if settled with the Borrower’s consent, or if there is a final
judgment against an Indemnitee in any such proceeding, the Borrower shall
indemnify and hold harmless such Indemnitee in the manner set forth above. This
Section 10.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.


(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under Section 10.04(a) or (b) to
be paid by it to the Administrative Agent (or any sub-agent thereof), any L/C
Issuer, the Swing Line Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such L/C Issuer, the Swing Line Lender or such Related Party, as the
case may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposures of all Lenders at such time) of
such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender), such payment to be made severally among



them based on such Lenders’ Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought);
provided, that, the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), such L/C Issuer or the
Swing Line Lender in its capacity as such, or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent),
such L/C Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this Section 10.04(c) are subject to the
provisions of Section 2.12(d).


(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no party hereto shall assert, and each party hereto hereby
waives and acknowledges that no other Person shall have, any claim against any
Indemnitee or any other party hereto, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof; provided, that, the foregoing shall in no event
limit the Borrower’s indemnification obligations under Section 10.04(b) to the
extent such special, indirect, consequential or punitive damages are included in
any third-party claim in connection with which such Indemnitee is otherwise
entitled to indemnification hereunder. No Indemnitee referred to in Section
10.04(b) or any other party hereto shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee or other party
hereto through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.





--------------------------------------------------------------------------------






(e)    Payments. All amounts due under this Section shall be payable not later
than fifteen (15) days after receipt by Borrower of written demand therefor.


(f)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, any L/C Issuer and the Swing Line Lender, the
replacement of any Lender, and the Termination Date.


10.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, any L/C Issuer or any Lender,
or the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuers under clause
(b)
of the preceding sentence shall survive the occurrence of the Termination Date.



10.06
Successors and Assigns.



(a)    Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and their



respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder or
thereunder without the prior written consent of the Administrative Agent and
each Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (e) of this Section, (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuers and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.


(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Commitment and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided, that,
any such assignment shall be subject to the following conditions:


(i)
Minimum Amounts.








--------------------------------------------------------------------------------




(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitment and the Loans at the time owing to it or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and


(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Revolving Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Revolving Commitment is not then in
effect, the principal outstanding balance of the Loans (and participations in
Letters of Credit and Swing Line Loans) of the assigning Lender subject to each
such assignment, determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent or, if a
“Trade Date” is specified in the Assignment and Assumption, as of such Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default under Section 8.01(a), (f) or (g) has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, that, concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.


(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Revolving
Commitment assigned, except that this clause (ii) shall not (A) apply to the
Swing Line Lender’s rights and obligations in respect of Swing Line Loans, or
(B) prohibit any Lender from assigning all or a portion of its rights and
obligations in respect of its Revolving Commitment (and the related Committed
Revolving Loans thereunder) on a non-pro rata basis.



(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:


(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default under Section
8.01(a), (f) or (g) has occurred and is continuing at the time of such
assignment, or
(2)such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided, that, the Borrower shall be deemed to have consented to any such
assignment requiring its consent under this clause (A) unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received written notice thereof;


(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and


(C)    the consent of each L/C Issuer and the Swing Line Lender shall be
required for any assignment.







--------------------------------------------------------------------------------




(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500 payable by the
assignor; provided, that, the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.


(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any Affiliates or Subsidiaries of the Borrower, or (B) to any
Defaulting Lender or any of its Affiliates or Subsidiaries or to any Person who,
upon becoming a Lender hereunder, would constitute one of the foregoing Persons
described in this clause (B).


(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of a natural person).


(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, any L/C Issuer or any Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its Applicable Percentage. Notwithstanding the foregoing, in
the event



that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that





--------------------------------------------------------------------------------




does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.


(c)    Register. The Administrative Agent, acting solely for this purpose as a
non- fiduciary agent of the Borrower (and such agency solely for tax purposes),
shall maintain at the Administrative Agent’s Office a copy of each Assignment
and Assumption delivered to it (or the equivalent thereof in electronic form)
and a register for the recordation of the names and addresses of the Lenders,
and the Revolving Commitments of, and principal amounts (and stated interest) of
the Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.


(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person), a
Defaulting Lender or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Revolving Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided, that, (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.



Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that, such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section 10.01 that affects such Participant. The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (subject to the
requirements and limitations therein, including the requirements under Section
3.01(e)) (it being understood that the documentation required under Section
3.01(e) shall be delivered to the Lender who sells the participation) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided, that, such Participant (A)
agrees to be subject to the provisions of Sections 3.06 and 10.13 as if it were
an assignee under paragraph
(b)of this Section, and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled





--------------------------------------------------------------------------------




to the benefits of Section 10.08 as though it were a Lender; provided, that,
such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided,
that, no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Revolving Commitments,
Loans, Letters of Credit or its other Obligations under any Loan Document) to
any Person except to the extent that such disclosure is necessary to establish
that such Revolving Commitment, Loan, Letter of Credit or other Obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.


(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided,
that, no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


(f)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any L/C Issuer
or the Swing Line Lender assigns all of its Revolving Commitment and Loans
pursuant to subsection (b) above, such L/C Issuer or the Swing Line Lender, as
applicable, may (i) upon thirty (30) calendar days’ notice to the Administrative
Agent, the Borrower and the Lenders, resign as an L/C Issuer, and/or (ii) upon
thirty (30) calendar days’ notice to the Borrower, resign as Swing Line Lender.
In the event of any such resignation as an L/C Issuer or the Swing Line Lender,
the Borrower shall be entitled



to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, that, no failure by the Borrower to appoint any such
successor shall affect the resignation of such L/C Issuer or the Swing Line
Lender, as the case may be. If an L/C Issuer resigns as an L/C Issuer, it shall
retain all the rights, powers, privileges and duties of an L/C Issuer hereunder
with respect to all Letters of Credit issued by it and outstanding as of the
effective date of its resignation as an L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(f)). If Bank of
America resigns as the Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Committed Revolving Loans or
fund risk participations in outstanding Swing Line Loans pursuant to Section
2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender, (A) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as the case may be, and (B) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements reasonably satisfactory to
the resigning L/C Issuer to effectively assume the obligations of such L/C
Issuer with respect to such Letters of Credit.


(g)
Disqualified Institutions.








--------------------------------------------------------------------------------




(i)    No assignment or, to the extent the DQ List has been posted on the
Platform for all Lenders, participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
applicable Lender entered into a binding agreement to sell and assign or
participate all or a portion of its rights and obligations under this Agreement
to such Person (unless the Borrower has consented to such assignment in its sole
and absolute discretion (but, for the avoidance of doubt, otherwise subject to
Section 10.06(b)(iii)(A)), in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment). For the avoidance
of doubt, with respect to any assignee or participant that becomes a
Disqualified Institution after the applicable Trade Date, such assignee shall
not retroactively be considered a Disqualified Institution. Any assignment in
violation of this clause (g)(i) shall not be void, but the other provisions of
this clause (g) shall apply.


(ii)    If any assignment is made to any Disqualified Institution without the
Borrower’s prior consent in violation of clause (i) above, the Borrower may, at
its sole expense and effort, upon notice to the applicable Disqualified
Institution and the Administrative Agent, (A) terminate any Revolving Commitment
of such Disqualified Institution and repay all obligations of the Borrower owing
to such Disqualified Institution in connection with such Revolving Commitment,
and/or (B) require such Disqualified Institution to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in this
Section 10.06), all of its interest, rights and obligations under this Agreement
and related Loan Documents to one or more Eligible Assignees that shall assume
such obligations at the lesser of (1) the principal amount thereof, (2) the
amount that such Disqualified Institution paid to acquire such interests, rights
and obligations, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder and the other
Loan Documents; provided, that, such assignment does not conflict with
applicable Laws.


(iii)    Notwithstanding anything to the contrary contained in this Agreement,
(A) Disqualified Institutions will not (1) have the right to receive
information, reports or other



materials provided to Lenders by the Borrower, the Administrative Agent or any
other Lender, (2) attend or participate in meetings attended by the Lenders and
the Administrative Agent, or (3) access any electronic site established for the
Lenders or confidential communications from counsel to or financial advisors of
the Administrative Agent or the Lenders, and (B)(1) for purposes of any consent
to any amendment, waiver or modification of, or any action under, and for the
purpose of any direction to the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) under this Agreement or any other
Loan Document, each Disqualified Institution will be deemed to have consented in
the same proportion as the Lenders that are not Disqualified Institutions
consented to such matter, and (2) for purposes of voting on any plan of
reorganization or plan of liquidation pursuant to any Debtor Relief Laws (“Plan
of Reorganization”), each Disqualified Institution party hereto hereby agrees
(I) not to vote on such Plan of Reorganization, (II) if such Disqualified
Institution does vote on such Plan of Reorganization notwithstanding the
restriction in the foregoing clause (I), such vote will be deemed not to be in
good faith and shall be “designated” pursuant to Section 1126(e) of the
Bankruptcy Code (or any similar provision in any other Debtor Relief Laws), and
such vote shall not be counted in determining whether the applicable class has
accepted or rejected such Plan of Reorganization in accordance with Section
1126(c) of the Bankruptcy Code (or any similar provision in any other Debtor
Relief Laws), and (III) not to contest any request by any party for a
determination by the bankruptcy





--------------------------------------------------------------------------------




court (or other applicable court of competent jurisdiction) effectuating the
foregoing clause (II).


(iv)    The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” Lenders, and/or (B)
provide the DQ List to each Lender requesting the same.


10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates, its auditors and its Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) upon request or demand by any regulatory
authority having jurisdiction over such Person or its Related Parties, (c) as
may be compelled by an order of any court or administrative agency or in any
pending legal, judicial or administrative proceeding or to the extent required
by applicable Laws or regulations or by any subpoena or similar compulsory legal
process (in which case the Administrative Agent, such Lender or such L/C Issuer
agrees to inform the Borrower promptly thereof prior to such disclosure to the
extent not prohibited by applicable Law), (d) to any other party hereto, (e) to
the extent reasonably necessary or advisable, in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights and obligations under this Agreement or any Eligible
Assignee invited to become a Lender pursuant to Section 2.14(c) or Section
2.17(e), or (ii) any actual or prospective party (or its Related Parties) to any
swap, derivative or other transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder (it being understood that the DQ List may be disclosed to any assignee
or Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement in reliance on this clause (f)), (g)
on a confidential basis to (i) any rating agency in connection with rating the
Borrower or the credit facilities provided hereunder (provided that any such
disclosure shall



be made in consultation with the Borrower), or (ii) the CUSIP Service Bureau or
any similar agency in connection with the application, issuance, publishing and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower, (i)
to the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section, (y) becomes available to the Administrative
Agent, any Lender, any L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower, or (z) is
independently discovered or developed by a party hereto without utilizing any
Information received from the Borrower or violating the terms of this Section.
In addition, the Administrative Agent and the Lenders may disclose the existence
of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Administrative Agent and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Revolving
Commitments.


For purposes of this Section, “Information” means all information received from
or on behalf of the Borrower or any Subsidiary of the Borrower relating to the
Borrower or any Subsidiary of the Borrower or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or any L/C Issuer on a nonconfidential basis
prior to disclosure by the Borrower or a Subsidiary of the Borrower or any of
their representatives. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so





--------------------------------------------------------------------------------




if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.


Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.


10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing (but subject to the provisions of Section 10.03), each Lender, each
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement or any other Loan Document to such Lender or such L/C
Issuer or their respective Affiliates, irrespective of whether or not such
Lender, such L/C Issuer or such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower may be contingent or unmatured or are owed to a branch or office or
Affiliate of such Lender or such L/C Issuer different from the branch or office
or Affiliate holding such deposit or obligated on such indebtedness; provided,
that, in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.16 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the L/C Issuers and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, each
L/C Issuer, the Swing Line Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, such L/C Issuer or their respective Affiliates may
have. Each Lender and each L/C Issuer agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided,
that, the failure to give such notice shall not affect the validity of such
setoff and application.



10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.


10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as set forth in Section 4.01, this Agreement shall become effective when it
shall have been





--------------------------------------------------------------------------------




executed by the Administrative Agent and the Borrower and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy or
other electronic imaging means shall be effective as delivery of a manually
executed counterpart of this Agreement.


10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.


10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby, and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, any L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.


10.13    Replacement of Lenders. If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 2.17(e) or Section 3.06(b), or if any
Lender is a Defaulting Lender or a Non- Consenting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate (and such
Lender shall be obligated to assign and delegate), without recourse (in
accordance with and subject to the restrictions contained in,



and consents required by, Section 10.06), all of its interests, rights (other
than its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which Eligible Assignee may be
another Lender, if a Lender accepts such assignment); provided, that:


(a)    with respect to any assignment, the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 10.06(b);


(b)    such Lender shall have received payment of an amount equal to the
outstanding “par” principal amount of its Loans and L/C Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05) from
the Eligible Assignee (to the extent of such outstanding principal and accrued
interest and fees), in the case of an assignment, or the Borrower (in the case
of all other amounts);


(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;





--------------------------------------------------------------------------------






(d)    in the case of an assignment, such assignment does not conflict with
applicable Laws; and


(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


Each party hereto agrees that (a) an assignment required pursuant to this
Section 10.13 may be effected pursuant to an Assignment and Assumption executed
by the Borrower, the Administrative Agent and the applicable Eligible Assignee,
and (b) the Lender required to make such assignment need not be a party thereto
in order for such assignment to be effective and shall be deemed to have
consented to an be bound by the terms thereof; provided, that, following the
effectiveness of any such assignment, the other parties to such assignment agree
to execute and deliver such documents necessary to evidence such assignment as
reasonably requested by the applicable Lender; provided, further, that, any such
documents shall be without recourse to or warranty by the parties thereto.


Notwithstanding anything in this Section 10.13 to the contrary, (i) any Lender
that acts as an L/C Issuer may not be replaced hereunder at any time it has any
Letter of Credit outstanding hereunder unless arrangements satisfactory to such
Lender (including the furnishing of a backstop standby letter of credit in form
and substance, and issued by an issuer, reasonably satisfactory to such L/C
Issuer or the depositing of cash collateral into a cash collateral account in
amounts and pursuant to arrangements reasonably satisfactory to such L/C Issuer)
have been made with respect to such outstanding Letter of Credit, and (ii) the
Lender that acts as the Administrative Agent may not be replaced hereunder
except in accordance with the terms of Section 9.06.


10.14
Governing Law; Jurisdiction; Etc.




(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN), AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(b)    SUBMISSION TO JURISDICTION.    EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST ANY OTHER PARTY HERETO, OR ANY RELATED
PARTY OF ANY OTHER PARTY HERETO, IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND





--------------------------------------------------------------------------------




EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.


(c)    WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN SECTION 10.14(b). EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.


(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.



10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees and acknowledges its Affiliates’
understanding, that: (a)(i) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers and the Lenders
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Arrangers and the
Lenders, on the other hand, (ii) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (iii) the Borrower is capable of evaluating, and understands and





--------------------------------------------------------------------------------




accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (b)(i) the Administrative Agent, each Lender
and each Arranger is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person, and (ii) none of the Administrative Agent,
any Arranger or any Lender has any obligation to the Borrower or any of its
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Administrative Agent, the Lenders and the Arrangers and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
none of the Administrative Agent, any Arranger or any Lender has any obligation
to disclose any of such interests to the Borrower or any of its Affiliates. To
the fullest extent permitted by law, the Borrower hereby agrees not to assert
any claims against the Administrative Agent, any Arranger or any Lender with
respect to any alleged breach of agency or fiduciary duty in connection with any
aspect of any transactions contemplated by this Agreement and the other Loan
Documents.


10.17    USA PATRIOT Act Notice. Each Lender that is subject to the PATRIOT Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “PATRIOT
Act”), it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify the Borrower in accordance with the PATRIOT Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender reasonably requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act and the Beneficial Ownership
Regulation.


10.18    Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including Assignment



and Assumptions, amendments or other modifications, Committed Revolving Loan
Notices, Swing Line Loan Notices, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it and provided further without limiting the foregoing, upon the request of
any party, any electronic signature shall be promptly followed by such manually
executed counterpart.


10.19
Time of the Essence. Time is of the essence with respect to the Loan Documents.



10.20    Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED HEREBY AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF





--------------------------------------------------------------------------------




THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES WITH
RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY.


10.21    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender or any L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or any L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by: (a) the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or any L/C Issuer that is an EEA Financial
Institution; and (b) the effects of any Bail-In Action on any such liability,
including, if applicable, (i) a reduction in full or in part or cancellation of
any such liability, (ii) a conversion of all, or a portion of, such liability
into shares or other instruments of ownership in such EEA Financial Institution,
its parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document, or (iii) the
variation of the terms of such liability in connection with the exercise of the
Write-Down and Conversion Powers of any EEA Resolution Authority.


[rest of page intentionally blank]







--------------------------------------------------------------------------------





IN WI1NESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
                    
BORROWER:

        
    creditagreementsigned_image1.gif [creditagreementsigned_image1.gif]




































•












































ANSYS, INC.
CREDIT AGREEMENT





--------------------------------------------------------------------------------







ADMINISTRATIVE AGENT:    
creditagreementsigned_image2.gif [creditagreementsigned_image2.gif]

LENDERS:
            creditagreementsigned_image3.gif
[creditagreementsigned_image3.gif]    



JPMORGAN CHASE BANK, N.A.,
as a Lender and an L/C Issuer


creditagreementsigned_image4.gif [creditagreementsigned_image4.gif]


David F. Gibbs
Managing Director











creditagreementsigned_image5.gif [creditagreementsigned_image5.gif]




--------------------------------------------------------------------------------









creditagreementsigned_image6.gif [creditagreementsigned_image6.gif]









--------------------------------------------------------------------------------







creditagreementsigned_image7.gif [creditagreementsigned_image7.gif]


































































































ANSYS, INC.







--------------------------------------------------------------------------------





                                    creditagreementsignedimage8.gif
[creditagreementsignedimage8.gif]



creditagreementsignedimage9.gif [creditagreementsignedimage9.gif]





Schedule 2.01


REVOLVING COMMITMENTS AND APPLICABLE PERCENTAGES; L/C COMMITMENTS


Revolving Commitments




Lender


Revolving Commitment
Applicable Percentage of Aggregate Revolving
Commitments
Bank of America, N.A.


$85,000,000.01


17.0000000000
%
JPMorgan Chase Bank, N.A.


$85,000,000.00


17.000000000
%
Citibank, N.A.


$85,000,000.00


17.000000000
%
PNC Bank, National Association


$85,000,000.00


17.000000000
%
Fifth Third Bank


$53,333,333.33


10.666666670
%
First National Bank of Pennsylvania


$53,333,333.33


10.666666670
%
MUFG Bank Ltd.


$53,333,333.33


10.666666670
%
TOTAL


$500,000,000.00


100.000000000
%






--------------------------------------------------------------------------------




L/C Commitments


L/C Issuer
L/C Commitment
Bank of America, N.A.


$12,500,000.00


JPMorgan Chase Bank, N.A.


$12,500,000.00


Citibank, N.A.


$12,500,000.00


PNC Bank, National Association


$12,500,000.00


TOTAL


$50,000,000.00






Schedule 7.01 EXISTING LIENS


None.



Schedule 7.02 EXISTING INDEBTEDNESS


None.



Schedule 10.02


CERTAIN ADDRESSES FOR NOTICES


Borrower:


ANSYS, INC.
2600 ANSYS Drive
Canonsburg, PA 15317
Attention: Ethan Keller, Manager of Corporate Treasury Email:
ethan.keller@ansys.com
Website address: https://www.ansys.com/


With a copy to:
Goodwin Procter LLP 100 Northern Avenue
Boston, MA 02210 Attention: Milena Tantcheva
Email: MTantcheva@goodwinlaw.com


Administrative Agent:


Administrative Agent’s Office:







--------------------------------------------------------------------------------




For payments and Requests for Credit Extensions:
Bank of America, N.A. 101 N Tryon Street
Mail Code: NC1-001-05-46
Charlotte, NC 28255 Attn: Patricia Santos Phone: 980-387-3794
Fax Number: 704-625-4200 Email: patricia.santos@baml.com


Other Notices for Administrative Agent:
Bank of America, N.A. Agency Management
555 California Street, 4th Floor Mail Code: CA5-705-04-09
San Francisco, CA 94104 Attn: Linda Mackey Phone: 415-436-3102
Email: linda.z.mackey@baml.com


Bank of America as L/C Issuer:
Bank of America, N.A. Trade Operations
1 Fleet Way
Mail Code: PA6-580-02-30
Scranton, PA 18507 Attn: Michael Grizzanti



Phone: 570-496-9621
Fax Number: 800-755-8743
Email: Michael.a.grizzanti@baml.com


Swing Line Lender:
Bank of America, N.A. 101 N Tryon Street
Mail Code: NC1-001-05-46
Charlotte, NC 28255 Attn: Patricia Santos Phone: 980-387-3794
Fax Number: 704-625-4200 Email: patricia.santos@baml.com



EXHIBIT A


FORM OF COMMITTED REVOLVING LOAN NOTICE


Date:     ,     









--------------------------------------------------------------------------------




To:    Bank of America, N.A., as Administrative Agent Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of February 22,
2019 (as amended, restated,
amended and restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among ANSYS, Inc., a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, Bank of America, N.A.,
as Administrative Agent, Swing Line Lender and an L/C Issuer, and the other L/C
Issuers party thereto.


The undersigned hereby requests (select one):


□    A Borrowing of Committed Revolving Loans
□    A conversion of     Loans to     Loans
□    A continuation of Eurodollar Rate Loans
1.
On     (a Business Day).



2.
In the amount of $     .1



3.
Comprised of     . [Type of Loan requested]



4.
For Eurodollar Rate Loans: with an Interest Period of     month[s].



[With respect to such Borrowing, the Borrower hereby represents and warrants
that each of the conditions set forth in Section 4.02 of the Credit Agreement
have been satisfied on and as of the date of such Borrowing.]2


[Remainder of page intentionally left blank]

















--------------------------------------------------------------------------------

1    Please note minimum amounts required under Section 2.02(a) of the Credit
Agreement.
2    Please include only for new Borrowings.



IN WITNESS WHEREOF, the undersigned has executed this Committed Revolving Loan
Notice as of the date first written above.


ANSYS, INC.




By:         Name:
Title:







--------------------------------------------------------------------------------





Exhibit B


FORM OF SWING LINE LOAN NOTICE


Date:     , 20     






To:    Bank of America, N.A., as Swing Line Lender and Administrative Agent
Ladies and Gentlemen:
Reference is hereby made to that certain Credit Agreement, dated as of February
22, 2019 (as amended,
restated, amended and restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among ANSYS, Inc., a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent, Swing Line Lender and
an L/C Issuer, and the other L/C Issuers party thereto. Capitalized terms used
but not otherwise defined herein have the meanings provided in the Credit
Agreement.


The undersigned hereby requests a Swing Line Loan:


1.
On     , 20     (a Business Day).



2.
In the amount of $     .1



With respect to such Borrowing of Swing Line Loans, the Borrower hereby
represents and warrants that each of the conditions set forth in Section 4.02 of
the Credit Agreement have been satisfied on and as of the date of such Borrowing
of Swing Line Loans.


[Remainder of page intentionally left blank]













































--------------------------------------------------------------------------------

1    Please note minimum amount required under Section 2.04(b) of the Credit
Agreement.





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has executed this Swing Line Loan Notice as
of the date first written above.


ANSYS, INC.




By:         Name:
Title:





Exhibit C


FORM OF NOTICE OF LOAN PREPAYMENT


Date:     , 20     


To:    Bank of America, N.A., as Administrative Agent [and as Swing Line
Lender]1 Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of February 22,
2019 (as amended, restated,
amended and restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), among ANSYS, Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, Bank
of America, N.A., as Administrative Agent, Swing Line Lender and an L/C Issuer,
and the other L/C Issuers party thereto. Capitalized terms used but not
otherwise defined herein have the meanings provided in the Credit Agreement.


The Borrower hereby notifies the Administrative Agent that on     pursuant to
the terms of Section 2.05 (Prepayments) of the Credit Agreement, the Borrower
intends to prepay/repay the following Loans as more specifically set forth
below:


•
Optional prepayment of Committed Revolving Loans in the following amount(s):

□
Eurodollar Rate Loans: $     2



Applicable Interest Period:     month[s]


□
Base Rate Committed Revolving Loans: $     3

•
Optional    prepayment    of    Swing    Line    Loans    in    the    following    amount:

$    4




[Remainder of page intentionally left blank]









--------------------------------------------------------------------------------























--------------------------------------------------------------------------------

1    Include to the extent a Swing Line Loan is being repaid.
2    Please note minimum prepayment amounts in Section 2.05(a) of the Credit
Agreement.
3    Please note minimum prepayment amounts in Section 2.05(a) of the Credit
Agreement.
4    Please note minimum prepayment amounts in Section 2.05(b) of the Credit
Agreement.



IN WITNESS WHEREOF, the undersigned has executed this Notice of Loan Prepayment
as of the date first written above.




ANSYS, INC.,
a Delaware corporation


By:         Name:
Title:



Exhibit D-1


FORM OF REVOLVING NOTE


    , 20     




FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
     or its registered permitted assigns (the “Lender”), in accordance with the
provisions of the Credit Agreement (as hereinafter defined), the principal
amount of each Committed Revolving Loan from time to time made by the Lender to
the Borrower under that certain Credit Agreement, dated as of February 22, 2019
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, the Lenders
from time to time party thereto, Bank of America, N.A., as Administrative Agent,
Swing Line Lender and an L/C Issuer, and the other L/C Issuers party thereto.


The Borrower promises to pay interest on the unpaid principal amount of each
Committed Revolving Loan from the date of such Committed Revolving Loan until
such principal amount is paid in full, at such interest rates and at such times
as provided in the Credit Agreement. All payments of principal and interest
shall be made to the Administrative Agent for the account of the Lender in
Dollars in immediately available funds at the Administrative Agent’s Office. If
any amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Credit Agreement.







--------------------------------------------------------------------------------




This Revolving Note is one of the Revolving Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. Upon the occurrence
and during the continuation of one or more of the Events of Default specified in
the Credit Agreement, all amounts then remaining unpaid on this Revolving Note
shall become, or may be declared to be, immediately due and payable all as
provided in the Credit Agreement. Committed Revolving Loans made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business. The Lender may also attach schedules
to this Revolving Note and endorse thereon the date, amount and maturity of its
Committed Revolving Loans and payments with respect thereto.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Note.


THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



IN WITNESS WHEREOF, the undersigned has caused this Revolving Note to be duly
executed and delivered by its officer thereunto duly authorized.


ANSYS, INC.




By:         Name:
Title:



Exhibit D-2


FORM OF SWING LINE LOAN NOTE


    , 20     




FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
BANK OF AMERICA, N.A. or its registered permitted assigns (the “Swing Line
Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of each Swing Line Loan from time to
time made by the Swing Line Lender to the Borrower under that certain Credit
Agreement, dated as of February 22, 2019 (as amended, restated, amended and
restated, extended, refinanced, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among the Borrower, the Lenders from time to time
party thereto, Bank of America, N.A., as Administrative Agent, Swing Line Lender
and an L/C Issuer and the other L/C Issuers party thereto.


The Borrower promises to pay interest on the unpaid principal amount of each
Swing Line Loan from the date of such Swing Line Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement. Except as otherwise provided in Section 2.04(c) or Section
2.07(b) of the Credit Agreement with respect to Swing Line Loans, all payments
of principal and interest shall be made to the Swing Line Lender in Dollars in
immediately available funds at its Lending Office. If





--------------------------------------------------------------------------------




any amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Credit Agreement.


This Swing Line Note is one of the Swing Line Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. Upon the occurrence
and during the continuation of one or more of the Events of Default specified in
the Credit Agreement, all amounts then remaining unpaid on this Swing Line Note
shall become, or may be declared to be, immediately due and payable all as
provided in the Credit Agreement. Swing Line Loans made by the Swing Line Lender
shall be evidenced by one or more loan accounts or records maintained by the
Swing Line Lender in the ordinary course of business. The Swing Line Lender may
also attach schedules to this Swing Line Note and endorse thereon the date,
amount and maturity of its Swing Line Loans and payments with respect thereto.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Swing Line Note.


THIS SWING LINE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



IN WITNESS WHEREOF, the undersigned has caused this Swing Line Note to be duly
executed and delivered by its officer thereunto duly authorized.


ANSYS, INC.




By:         Name:
Title:



Exhibit E


FORM OF COMPLIANCE CERTIFICATE


Check for distribution to public and private side Lenders




Financial Statement Date:     , 20     


To:    Bank of America, N.A., as Administrative Agent Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of February 22,
2019 (as amended,
restated, amended and restated, extended, refinanced, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among ANSYS, Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, Bank





--------------------------------------------------------------------------------




of America, N.A., as Administrative Agent, Swing Line Lender and an L/C Issuer,
and the other L/C Issuers party thereto.


The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the
1 of the Borrower, and that, as such, he/she is authorized to execute and
deliver this Certificate to the Administrative Agent on the behalf of the
Borrower, and that:


[Use following paragraph 1 for fiscal year-end financial statements]


1.    The Borrower has delivered the year-end audited financial statements
required by Section 6.01(a) of the Credit Agreement for the fiscal year of the
Borrower ended as of     , together with the report of an independent certified
public accountant required by such section.


[Use following paragraph 1 for fiscal quarter-end financial statements]


1.The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Credit Agreement for the fiscal quarter of the Borrower
ended as of     . Such financial statements fairly present, in all material
respects, the consolidated financial condition, results of operations and cash
flows of the Borrower and its Subsidiaries in accordance with GAAP as at such
date and for such period, subject only to normal year-end audit adjustments and
the absence of footnotes.


2.The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by such financial statements.


3.A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and


[select one:]



--------------------------------------------------------------------------------

1    Must be the chief financial officer (or principal financial officer with
similar responsibilities).



[to the knowledge of the undersigned, during such fiscal period the Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]


--or—


[to the knowledge of the undersigned, during such fiscal period the following
covenants or conditions have not been performed or observed and the following is
a list of each such Default and its nature and status:]


4.The financial covenant calculations set forth on Schedule 1 attached hereto
are true and accurate on and as of the four-quarter period ending     .


[Remainder of page intentionally left blank]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the date first written above.


ANSYS, INC.




By:         Name:
Title:



Schedule 1


Computation of Financial Covenants



EXHIBIT F-1


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes) Reference is hereby made to the Credit Agreement dated as of February
22, 2019 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among ANSYS, Inc., a
Delaware corporation (the “Borrower”), the Lenders identified therein, Bank of
America, N.A., as Administrative Agent, Swing Line Lender and an L/C Issuer, and
the other L/C Issuers party thereto.


Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]









--------------------------------------------------------------------------------




By:      Name:      Title:     






Date:     , 20     



EXHIBIT F-2


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes) Reference is hereby made to the Credit Agreement dated as of February
22, 2019 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among ANSYS, Inc., a
Delaware corporation (the “Borrower”), the Lenders identified therein, Bank of
America, N.A., as Administrative Agent, Swing Line Lender and an L/C Issuer, and
the other L/C Issuers party thereto.


Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]




By:      Name:      Title:     






Date:     , 20     



EXHIBIT F-3







--------------------------------------------------------------------------------




FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes) Reference is hereby made to the Credit Agreement dated as of February
22, 2019 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among ANSYS, Inc., a
Delaware corporation (the “Borrower”), the Lenders identified therein, Bank of
America, N.A., as Administrative Agent, Swing Line Lender and an L/C Issuer, and
the other L/C Issuers party thereto.


Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation,
(iii)with respect such participation, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]




By:      Name:      Title:     






Date:     , 20     



EXHIBIT F-4


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)







--------------------------------------------------------------------------------




Reference is hereby made to the Credit Agreement dated as of February 22, 2019
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among ANSYS, Inc., a Delaware corporation (the “Borrower”), the
Lenders identified therein, Bank of America, N.A., as Administrative Agent,
Swing Line Lender and an L/C Issuer, and the other L/C Issuers party thereto.


Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W- 8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W- 8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]




By:      Name:      Title:     






Date:     , 20     



Exhibit G


FORM OF ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, amended and restated or otherwise modified from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto





--------------------------------------------------------------------------------




are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto in the amount[s] and equal to the
percentage interest[s] identified below of all the outstanding rights and
obligations under the respective facilities identified below (including, without
limitation, Letters of Credit and Swing Line Loans included in such facilities)
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses (i)
and (ii) above being referred to herein collectively as, the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.




1.
Assignor:         [Assignor [is][is not] a Defaulting Lender.]



2.
Assignee:         

[and is an [Affiliate][Approved Fund] of [identify Lender]1]


3.
Borrower:    ANSYS, Inc., a Delaware corporation



4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit

Agreement


5.
Credit Agreement: Credit Agreement dated as of February 22, 2019 among the
Borrower,

the Lenders parties thereto, Bank of America, N.A., as Administrative Agent,
Swing Line Lender and an L/C Issuer, and the other L/C Issuers party thereto



--------------------------------------------------------------------------------

1 Select as applicable.



6.
Assigned Interest:








--------------------------------------------------------------------------------




Aggregate Amount of Commitment/Loans
for all Lenders*
Amount of Commitment/Loans
Assigned*
Percentage Assigned of
Commitment/Loans1
$
$
%
$
$
%
$
$
%



[7.    Trade Date:         ]2


Effective Date:      , 20 [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]







































































--------------------------------------------------------------------------------

•Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
1    Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.





--------------------------------------------------------------------------------




2    To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR


[NAME OF ASSIGNOR]


By:         Name:
Title:




ASSIGNEE


[NAME OF ASSIGNEE]


By:         Name:
Title:


[Consented to and] Accepted:


BANK OF AMERICA, N.A. as Administrative Agent


By:         Name:
Title:




Consented to:


BANK OF AMERICA, N.A., as an L/C Issuer and Swing Line Lender


By:         Name:
Title:




JPMORGAN CHASE BANK, N.A., INC., as an L/C Issuer


By:         Name:
Title:







--------------------------------------------------------------------------------





CITIBANK, N.A., as an L/C Issuer


By:         Name:
Title:




PNC BANK, NATIONAL ASSOCIATION, as an L/C Issuer


By:         Name:
Title:




[Consented to:] ANSYS, INC.
By:         Name:
Title:



ANNEX 1


STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION


1.
Representations and Warranties.



1.1.    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby, (iv) it has reviewed the DQ List and (v) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of





--------------------------------------------------------------------------------




the most recent financial statements delivered pursuant to Section 6.01(a) or
Section 6.01(b) thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest, (vi)
it has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, (vii) it has
reviewed the DQ List and it is not a Disqualified Institution and (viii) if it
is a Foreign Lender, attached hereto is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date. Notwithstanding
the foregoing, the Administrative Agent shall make all payments of interest,
fees or other amounts paid or payable in kind from and after the Effective Date
to the Assignee.



3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and permitted assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



